                          Case 20-10432-MFW               Doc 8      Filed 02/26/20        Page 1 of 79




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                                     Chapter 11

         SUITABLE TECHNOLOGIES, INC.,1                                           10432 (____)
                                                                    Case No. 20- _______

                                             Debtor.


                             CERTIFICATION OF DEBTOR’S LIST OF CREDITORS

                  Suitable Technologies, Inc., the debtor and debtor in possession in the above-captioned

         chapter 11 case (the “Debtor”), hereby certifies under penalty of perjury that the Creditor Matrix

         submitted herewith, pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware, formatted in

         portable document format, containing the list of creditors of the Debtor, is complete and, to the

         best of the Debtor’s knowledge, information and belief, correct and consistent with the Debtor’s

         books and records.

                  The information contained in the Creditor Matrix is based on a review of the Debtor’s

         books and records. However, the Debtor has not completed a comprehensive legal and/or factual

         investigation with regard to possible defenses to any claims of the potential claimants included in

         the Creditor Matrix. In addition, certain of the entities included in the Creditor Matrix may not

         hold outstanding claims as of the date hereof, and therefore may not be creditors of the Debtor

         for purposes of this chapter 11 case. Therefore, this listing does not and should not be deemed to

         constitute either (i) a waiver of any defenses to any claims that may be asserted against the

         Debtor, or (ii) an acknowledgement of the validity or amount of any claims that may be asserted

         against the Debtor.


         1
           The last four digits of the Debtor’s United States federal tax identification number are 7816. The Debtor’s mailing
         address is 921 East Charleston Road, Palo Alto, CA 94303.
26001412.1
                                    Case 20-10432-MFW                          Doc 8        Filed 02/26/20           Page 2 of 79




 Fill in this information to identify the case:

 Debtor name         Suitable Technologies, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         20-10432
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration    Certification of Debtor’s List of Creditors

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 26, 2020                       X /s/ Charles C. Reardon
                                                                      Signature of individual signing on behalf of debtor

                                                                        Charles C. Reardon
                                                                       Printed name

                                                                        Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

26001477.1
                           Case 20-10432-MFW        Doc 8       Filed 02/26/20   Page 3 of 79
1200 CHIEFS OWNER LLC                1200 CHIEFS OWNER LLC                       1200 CHIEFS OWNER LLC
500 COLLEGE BLVD STE 400             PO BOX 12625                                PO BOX 936356
OVERLAND PARK KS 66211               OVERLAND PARK KS 66282                      ATLANTA GA 31193




1200 CHIEFS PARKING LLC              123 BEARING                                 123BEARING
PO BOX 936356                        CRT 4 DE LESQUIN RUE LEO FERRE              RUE LEO FERRE 60 RUE DU HAUT DE SAINGHIN
ATLANTA GA 31193-6356                FRETIN 59273                                FRETIN 59273
                                     FRANCE                                      FRANCE




1800 WHEELCHAIRCOM                   1800WHEELCHAIRCOM                           1871 SECURITY DEPOSIT REFUND
320 ROEBLING ST STE 515              515 CANAL ST STE C1                         222 W MERCHANDISE MART PLZ STE 1212
BROOKLYN NY 11211                    NEW YORK NY 10013                           CHICAGO IL 60654




1904LABS                             360 SOLUTIONS                               3D ROBOTICS
JULIE OLIVARRI                       6346 PLYMOUTH AVE                           7170 CONVOY CT
20 S SARAH ST                        ST LOUIS MO 63133                           SAN DIEGO CA 92111
SAINT LOUIS MO 63108




3D ROBOTICS                          3D SYSTEMS                                  3D SYSTEMS
1608 4TH ST STE 410                  333 THREE D SYSTEMS CIR                     26600 SW PARKWAY AVE #300
BERKELEY CA 94710                    ROCK HILL SC 29730                          WILSONVILLE OR 97070




3D SYSTEMS                           3DCONNEXION                                 3M
5381 S ALKIRE ST                     330 BEAR HILL RD STE 304                    2501 HUDSON RD
LITTLETON CO 80127                   WALTHAM MA 02451                            MAPLEWOOD MN 55144




3M                                   4OVER4COM                                   80 20 INC
3M CENTER                            1941 46TH ST                                1701 COUNTY RD 400 E
ST PAUL MN 55144                     ASTORIA NY 11105                            COLUMBIA CITY IN 46725




A AND E ANODIZING                    A AND E ANODIZING CO INC                    A FANTIS PAROCHIAL SCHOOL
652-A CHARLES ST                     652-A CHARLES ST                            195 STATE ST
SAN JOSE CA 95112                    SAN JOSE CA 95112                           BROOKLYN NY 11201-5708




A1 FENCE INC                         AA LOCK AND ALARM INC                       AA TIDEWAY 302
14820 STORY RD                       1251 EL CAMINO REAL                         302 TIDEWAY DR
SAN JOSE CA 95127                    MENLO PARK CA 94025-4208                    ALAMEDA CA 94501-3511




AAA MICHIGAN                         AAM ATDC                                    AAVID THERMALLOY LLC
1 AUTO CLUB DR                       1840 HOLBROOK AVE                           1 AAVID CIR
DEARBORN MI 48126                    DETROIT MI 48212-3442                       LACONIA NH 03246




                                            Page: 1 of 77
                              Case 20-10432-MFW        Doc 8      Filed 02/26/20   Page 4 of 79
ABANA ENTERPRISES GROUP CO              ABUHAMDEH, RHEEM                           ABUNDANCE 360
PO BOX 3879                             3617 CARDIF AVE                            800 CORPORATE PT
RIYADH 11481                            LOS ANGELES CA 90034                       STE 350
SAUDI ARABIA                                                                       CULVER CITY CA 90230




ACACENT GRAPHICS AND PRINTING           ACCENTURE PLC                              ACCENTURE SL
15559 UNION AVE                         161 N CLARK ST                             161 N CLARK ST
# 103                                   CHICAGO IL 60601                           CHICAGO IL 60601
LOS GATOS CA 95032




ACCLARO INC                             ACCUFORM SIGNS                             ACE FIRE EQUIPMENT AND SVC
1 BRIDGE ST                             16228 FLIGHT PATH DR                       PO BOX 1142
STE 31                                  BROOKSVILLE FL 34604                       PALO ALTO CA 94302-1142
IRVINGTON NY 10533




ACEL DESIGN INC                         ACER                                       ACME MICRO SYSTEMS LYNN LEE
5610 SCOTTS VLY DR                      333 WEST SAN CARLOS ST                     3350 SCOTT BLVD BLDG 45
STE B501                                SAN JOSE CA 95110                          SANTA CLARA CA 95054
SCOTTS VALLEY CA 95066




ACOUSTICAL SOLUTIONS                    ACOUSTICAL SOLUTIONS                       ACRONAME
7089 CORPORATE WAY                      2420 GRENOBLE RD                           4822 STERLING DR
DAYTON OH 45459                         RICHMOND VA 23294                          BOULDER CO 80301-2350




ACTIVECAMPAIGN INC                      ADA SIGN DEPOT                             ADA SIGN DEPOT
222 S RIVERSIDE PLZ STE 810             10531 4S COMMONS DR 622                    11440 W BERNARDO CT STE 300
CHICAGO IL 60606-5901                   SAN DIEGO CA 92127                         SAN DIEGO CA 92127




ADAFRUIT INDUSTRIES                     ADAMS MAGNETIC PRODUCTS                    ADAMS, BREANA
150 VARICK ST                           888 LARCH AVE                              1134 W LINDEN ST
NEW YORK NY 10013                       ELMHURST IL 60126                          RIVERSIDE CA 92507




ADAMS, CHRISTINE                        ADAMS, JULIE                               ADAMS-KITCHEN, BREANNA M
6344 JUMILLA AVE                        204 ROGERS HALL                            4000 INNOVATOR DR
WOODLAND HILLS CA 91367                 CORVALLIS OR 97331-8569                    APT 33102
                                                                                   SACRAMENTO CA 95834




ADDITIVE MANUFACTURING LLC              ADELMAN, CHARLES                           ADIMAB LLC
21088 BAKE PKWY STE 106                 16812 ARMSTRONG AVE STE 200                7 LUCENT DR
LAKE FOREST CA 92630                    IRVINE CA 92606-4916                       LEBANON NH 03766




ADOBE                                   ADP INC                                    ADP INC
345 PK AVE                              720 BAY RD                                 One ADP Boulevard
SAN JOSE CA 95110-2704                  REDWOOD CITY CA 94063                      ROSELAND NJ 07068




                                               Page: 2 of 77
                               Case 20-10432-MFW           Doc 8        Filed 02/26/20   Page 5 of 79
ADP TOTAL SOURCE INC                         ADVANCED IMAGING SYSTEMS EST                ADVANCED IMAGING SYSTEMS EST
VICE PRESIDENT - ASSISTANT GENERAL COUNSEL   MFLOOR M19 MAMZER CENTER DEIRA              NIMER ALHUSSAN HUSSEIN
10200 SUNSET DR                              DUBAI 378918                                MFLOOR M19 MAMZER CTR DEIRA
MIAMI FL 33173                               UNITED ARAB EMIRATES                        DUBAI 378918
                                                                                         UNITED ARAB EMIRATES




ADVANTAGE METAL PRODUCTS                     AEGIS ELECTRONIC GROUP                      AEGIS ELECTRONIC GROUP INC
7855 SOUTHFRONT RD                           1465 N FIESTA BL STE 101                    1465 N FIESTA BLVD STE 101
LIVERMORE CA 94551                           GILBERT AZ 85233                            GILBERT AZ 85233




AERO POWDER COATING                          AES CORP                                    AFFORABLE LIGHTING SOURCE
710 MONTEREY PASS RD                         4300 WILSON BLVD 9TH FL USAC001360          44777 S GRIMMER BLVD STE A
MONTEREY PARK CA 91754                       ARLINGTON VA 22203                          FREMONT CA 94538




AGARWAL, DHRUV                               AHLBORG, AUSTIN                             AHMADPOUR, YASHAR
3333 MESILLA CT                              1601 SOUTH FAIRFAX AVE                      12307 CARMEL COUNTRY RD
INDIANAPOLIS IN 46226-6508                   LOS ANGELES CA 90019                        #E
                                                                                         SAN DIEGO CA 92130




AHMADPOUR, YASHAR M                          AIR MAGNETIC FLUKE NETWORKS NETSCOUT        AIR PRODUCTS GROUP
6826 VIA VERANO                              2575 AUGUSTINE DR                           836 JURY CT #20
CALSBAD CA 92009                             SANTA CLARA CA 95054                        SAN JOSE CA 95112




AIRBANQ                                      AIRCRAFT SPRUCE                             AIRGAS INC
10 S VAN NESS AVE                            225 AIRPORT CIR                             1826 INDUSTRIAL WAY
SAN FRANCISCO CA 94103                       CORONA CA 92880                             REDWOOD CITY CA 94063




AIRGAS USA LLC                               AIRMAGNET FLUKE NETWORKS                    AIRTABLE
PO BOX 102289                                PO BOX 777                                  799 MARKET ST
PASADENA CA 91189-2289                       EVERETT WA 98206-0777                       SAN FRANCISCO CA 94103




AKIRA FUKABORI ANA HOLDINGS                  AL-HARITHY, HILAL                           ALBANY STEEL RICH DEVEAU
SHIODOME CITY CENTER                         182-21 150TH AVE BEY 1165                   566 BROADWAY
1-5-2 HIGASHI-SHIMBASHI MINATO-KU            SPRINGFIELD GARDENS NY 11413                MENANDS NY 12204
TOYKO
JAPAN




ALEXANDER, BRANDON                           ALEXION PHARMACEUTICALS INC                 ALIBABA
625 SCOH ST #606                             100 COLLEGE ST                              69 WEST WEN YI RD
SAN FRANCISCO CA 94117                       NEW HAVEN CT 06510                          YU HANG DISTRICT
                                                                                         HANGZHOU 311121
                                                                                         CHINA




ALIBABACLOUDCOM                              ALIEN SKIN SOFTWARE                         ALL CITY ALARMS
969 WEST WEN YI RD                           1111 HAYNES ST                              520 DAVEY GLEN RD
YU HANG DISTRICT                             STE 113                                     BELMONT CA 94002
HANGZHOU 311121                              RALEIGH NC 27604
CHINA




                                                    Page: 3 of 77
                             Case 20-10432-MFW             Doc 8        Filed 02/26/20    Page 6 of 79
ALL COMPUTER NEEDS CORP                      ALL FENCE CO INC                             ALL JANITORIAL SVC INC
5112 WATER COCONUT ST                        1900 SPRING ST                               PO BOX 5806
NORTH LAS VEGAS NV 89032                     REDWOOD CITY CA 94063                        REDWOOD CITY CA 94063




ALL PREMIUM BRANDED PROMOTIONAL PRODUCTS     ALL PREMIUM SCREEN PRINTING AND EMBROIDERY   ALL QUALITY AND SVC INC
2541 LEGHORN ST                              2541 LEGHORN ST                              401 KATO TER
STE 1                                        STE 1                                        FREMONT CA 94539
MOUNTAIN VIEW CA 94043                       MOUNTAIN VIEW CA 94043




ALL SMILES DENTAL                            ALL-SPEC                                     ALLEGANY COUNTY PUBLIC SCHOOLS
1452 MERCHANT DR                             5228 US HWY 421 N                            PO BOX 1724
ALGONQUIN IL 60102                           WILMINGTON NC 28401                          CUMBERLAND MD 21502




ALLEGANY COUNTY PUBLIC SCHOOLS               ALLIANCE BACKFLOW SVC                        ALLIANCE LLC
108 WASHINGTON ST                            10266 DUKE DR                                1450 CLARK DR
CUMBERLAND MD 21502                          GILROY CA 95020-9187                         VALPARAISO IN 46385




ALLIANCEONE                                  ALLIED ELECTRONICS                           ALLIED ELECTRONICS
4850 E ST RD STE 300                         ACCTS RECEIVABLE DEPT                        7151 JACK NEWELL BLVD S
TREVOSE PA 19053                             PO BOX 2325                                  FORT WORTH TX 76118
                                             FORT WORTH TX 76113-2325




ALLISON HUYNH                                ALLISON WAY                                  ALLMOTION
C/O GREENBERG GLUSKER FIELDS CLAMAN ET AL.   2718 W 49TH ST                               30097 AHERN AVE
1900 AVENUE OF THE STARS                     WESTWOOD KS 66205                            UNION CITY CA 94587
21ST FLOOR
LOS ANGELES CA 90067




ALLSPEC HISCO INC                            ALPINE BEARING                               ALPINE BEARING
PO BOX 890811                                PO BOX 331                                   298 LINCOLN ST
CHARLOTTE NC 28289-0811                      ALLSTON MA 02134-0003                        BOSTON MA 02134




ALTIMETER A PROPHET CO                       ALTIUM INC                                   ALTIUM INC
ONE BUSH ST                                  DEPT LA 22660                                2175 SALK AVE STE 200
SEVENTH FLOOR                                PASADENA CA 91185-2660                       CARLSBAD CA 92008
SAN FRANCISCO CA 94104




AMACO CORP QUARIAX CORP                      AMAZON                                       AMAZON
6950 NW 12TH ST                              PO BOX 530958                                410 TERRY AVE N
MIAMI FL 33126                               ATLANTA GA 30353-0958                        SEATTLE WA 98109




AMER-I-CAN                                   AMERICA FIRST CREDIT UNION                   AMERICAN ANGUS ASSOCIATION
269 S BEVERLY DR                             4646 SOUTH 1500 WEST                         3201 FREDERICK AVE
#1048                                        BUILDING #2                                  SAINT JOSEPH MO 64506
LOS ANGELES CA 90212                         RIVERDALE UT 84405




                                                    Page: 4 of 77
                                Case 20-10432-MFW        Doc 8         Filed 02/26/20   Page 7 of 79
AMERICAN PRECISION SPRING MICHAEL REMILY   AMERICAN PRINTING AND COPY                   AMERICAN REGISTRY FOR INTERNET NUMBERS
8400 SECURA WAY                            1100 OBRIEN DR                               PO BOX 759477
SANTE FE SPRINGS CA 90670                  MENLO PARK CA 94025                          BALTIMORE MD 21275-9477




AMERICAN TELEMEDICINE ASSOCIATION          AMFELTEC                                     AMGEN EUROPE BV
901 N GLEBE RD                             25 VALLEYWOOD DR UNTI 2                      MINERVUM 7061 ZK
STE 850                                    MARKHAM ON L3R5L9                            BREDA 4817
ARLINGTON VA 22203                         CANADA                                       THE NETHERLANDS




AMGEN INC                                  AMGEN INC                                    AMONTEC
ONE AMGEN CTR DR MS 38-B-A                 ONE AMGEN CENTER DR MS 38-B-A                KAPELLSTRASSE 15A
THOUSAND OAKS CA 90501                     THOUSAND OAKS CA 91320                       8847 EGG SZ
                                                                                        SWITZERLAND




AMP                                        AMPRO PLASTICS PRODUCTS INC                  ANA HOLDINGS
7855 SOUTHFRONT RD                         PO BOX 745                                   SHIODOME CITY CENTER
LIVERMORE CA 94551                         NEWMAN CA 95360                              1-5-2 HIGASHI-SHIMBASHI MINATO-KU
                                                                                        TOYKO
                                                                                        JAPAN




ANA HOLDINGS, INC                          ANDERSON TAX                                 ANDERSON, CHRIS
SHIODOME CITY CTR                          100 FIRST ST                                 3495 TERRACE DR
152 HIGASHISHIMBASHI MINATOKU              STE 1600                                     CHINO HILLS CA 91709
TOKYO 105-7140                             SAN FRANCISCO CA 94105
JAPAN




ANDERSON, CHRISTOPHER                      ANGLEDCABLESCOM                              ANHUI XINNENG POWER TECHNOLOGY CO LTD
3495 TERRACE DR                            3737 N HYDRAULIC                             TIANYING INDUSTRIAL DISTRICT
CHINO HILLS CA 91709                       WITCHITA KS 67219                            JIESHOU CITY 236500
                                                                                        CHINA




ANKER DIRECT                               ANKER DOMESTIC WIRE                          ANSI
3291 KELLER ST                             3291 KELLER ST                               25 W 43RD ST
SANTA CLARA CA 95054                       SANTA CLARA CA 95054                         4TH FLOOR
                                                                                        NEW YORK NY 10036




ANTENNA GEAR LLC                           ANTHEM BLUE CROSS                            ANVIL CASES RICHARD JOHNSON
11931 MONTGOMERY RD                        PO BOX 51011                                 1242 E EDNA PL
CINCINNATI OH 45249                        LOS ANGELES CA 90051-5311                    COVINA CA 91724




ANYTIME FITNESS                            AOPEN                                        APEL EXTRUSIONS
12181 MARGO AVE SOUTH STE 100              2890 ZANKER RD                               91284 N COBURG INDUSTRIAL WAY
HASTINGS MN 55033                          STE 101                                      COBURG OR 97408
                                           SAN JOSE CA 95134




APEL EXTRUSIONS INC                        APEX FASTNERS                                APEX MAGNETS
PO BOX 35146 #1003                         15858 BUSINESS CTR DR                        1841 JOHNSON RUN RD
SEATTLE WA 98124-5146                      IRWINDALE CA 91706                           PETERSBURG WV 26847




                                                  Page: 5 of 77
                              Case 20-10432-MFW         Doc 8       Filed 02/26/20   Page 8 of 79
APEX MAGNETS LLC                         APICS WWWAPICSORG                           APPLE INC
157 RMX WAY                              8430 WEST BRYN MAWR AVE STE 1000            PO BOX 846095
PETERSBURG WV 26847                      CHICAGO IL 60631                            DALLAS TX 75284-6095




APPLE INC                                APPLETON, BEN                               APPLIED COMPUTER SOLUTIONS
340 UNIVERSITY AVE                       PHOTOX                                      15461 SPRINGDALE ST
PALO ALTO CA 94301                       13 GLASGOW PL                               HUNTINGTON BEACH CA 92649
                                         HUGHES, NSW 2605
                                         AUSTRALIA




APPLIED MATERIALS                        AQS                                         ARAG USA
3050 BOWERS AVE                          401 KATO TER                                500 GRAND AVE STE 100
SANTA CLARA CA 95054-3298                FREMONT CA 94539                            DES MOINES IA 50309-2405




ARBY'S RESTAURANT GROUP INC              ARCTIC REEF                                 ARIN
1155 PERIMETER CTR FLOOR MAIL ROOM       17405 MARCUS BAKER DR                       PO BOX 759477
ATLANTA GA 30338-5463                    PALMER AR 99645                             BALTIMORE MD 21275-9477




ARIRA DESIGN                             ARIRA DESIGN 2                              ARISTA NETWORKS INC
2001 GATEWAY PL STE 500W                 ARIRA DESIGN                                5453 GREAT AMERICA PKWY
SAN JOSE CA 95110-1064                   2001 GATEWAY PL STE 500W                    SANTA CLARA CA 95054
                                         SAN JOSE CA 95110-1064




ARNOLD AND PORTER KAYE SCHOLER LLP       ARROW ELECTRONICS                           ARROW ELECTRONICS INC
PO BOX 759451                            3000 BOWERS AVE                             ARROW ELECTRONICS
BALTIMORE MD 21275-9451                  SANTA CLARA CA 95051                        PO BOX 742772
                                                                                     LOS ANGELES CA 90074-2772




ARROW, JOHN                              ARTALKS DISPLAY                             ARUBA CONSULTING INC
210 LAVACA ST APT 3103                   17881 SKY PK CIR STE F                      ACCOUNTS RECEIVABLE
AUSTIN TX 78701-4599                     IRVINE CA 92614                             221 JONES RD
                                                                                     LOS GATOS CA 95030




ARYAKA NETWORKS INC                      ARYAKA NETWORKS INC                         ASIA PACIFIC INTERNATIONAL SCHOOL
691 S MILPITAS BLVD STE 206              1800 GATEWAY DR                             54-230 KAMEHAMEHA HWY
MILPITAS CA 95035                        STE 200                                     HAUULA HI 96717
                                         SAN MATEO CA 94404




ASM TECHNOLOGIES LIMITED                 ASPENCORE                                   ASSELIN, REMI
PREMIER PARK ROAD ONE WINSFORD           950 W BANNOCK ST STE 450                    1100 BOUL DE LA COTE-VERTU
INDUCTRIAL ESTATE WINSFORD               BOISE ID 83702                              SAINT-LAURENT QC H4L 4V1
CHESHIRE CW7 3PH                                                                     CANADA
UNITED KINGDOM




ASSISTIVE TECHNOLOGY OF OHIO             ASTON TECHNOLOGIES                          ASTOUND GROUP
ASSISTIVE TECHNOLOGY OF OHIO AREA 1700   5402 PARKDALE DR STE 200                    6945 SPEEDWAY BLVD
1314 KINNEAR RD                          ST LOUIS PARK MN 55416                      STE H101-103
COLUMBUS OH 43212                                                                    LAS VEGAS NV 89115




                                                Page: 6 of 77
                                Case 20-10432-MFW        Doc 8         Filed 02/26/20   Page 9 of 79
AT AND T                                  AT AND T 099                                  AT AND T 764
PO BOX 5019                               PO BOX 5019                                   PO BOX 5019
CAROL STREAM IL 60197-5019                CAROL STREAM IL 60197-5019                    CAROL STREEM IL 60197-5019




AT AND T NETWORK SVC                      AT AND T U VERSE NO LONGER ACTIVE             ATLANTIC CHEMICALS TRADING GMBH
PO BOX 5001                               PO BOX 660140                                 KAISER-FRIEDRICH-RING 63 WIESBADEN
CAROL STREAM IL 60197-5001                DALLAS TX 75266-0140                          HESSEN 65185
                                                                                        GERMANY




ATLASSIAN PTY LTD                         ATLASSIAN PTY LTD                             AUBURN HOMES AND SVC
32151 COLLECTIONS CTR DR                  341 GEORGE ST LEVEL 6                         501 OAK ST N
CHICAGO IL 60693-0321                     SYDNEY 2000                                   CHASKA MN 55318
                                          AUSTRALIA




AUDAX MANAGEMENT CO LLC                   AUDIMUTE SOUNDPROOFING                        AUDIO VIDEO INSTALLATION AND DESIGN
101 HUNTINGTON AVE                        23945 MERCANTILE RD STE H                     3230 GREENTREE WAY
BOSTON MA 02199                           CLEVELAND OH 44122                            SAN JOSE CA 95117




AUDIO VISUAL COMMUNICATIONS SYSTEMS       AUROUSSEAU, STEVEN                            AUTODESK ESTORE
7000 HARLEM RD                            4841 KINGBROOK DR                             111 MCINNIS PKWY
WESTERVILLE OH 43082                      SAN JOSE CA 95124                             SAN RAFAEL CA 94903




AUTOMATIC DOOR SYSTEMS INC                AVADIRECT CUSTOM COMPUTERS                    AVANT GARDE PRODUCTIONS
982 TERMINAL WAY                          1750 HIGHLAND RD STE 4                        8 MAPLE AVE
SAN CARLOS CA 94070-3225                  TWINSBURG OH 44087                            CONKLIN NY 13748




AVASK                                     AVERY LAW OFFICES PLLC                        AVILES, MIGUEL
5 KEW RD                                  10835 FELLOWS HILL DR                         DYSON 5TH FLOOR 1330 W FULTON ST
PARKSHOT HOUSE                            PLYMOUTH MI 48170                             CHICAGO IL 60607-1137
LONDON TW9 2PR
UNITED KINGDOM




AVIXA                                     AVNET                                         AVNET
11242 WAPLES MILL RD                      PO BOX 847722                                 1820 MCCARTHY BLVD
STE 200                                   DALLAS TX 75284-7722                          MILPITAS CA 95035
FAIRFAX VA 22030




AWABOT                                    AWABOT                                        AWESOME OFFICE INC
1 RUE DOCTEUR FLEURY PAPILLON             GRAND HOTEL DIEU                              3534 HAYDEN AVE
VILLEURBANNE 69100                        4 PLACE AMEDEE BONNET                         CULVER CITY CA 90232
FRANCE                                    LYON 69002
                                          FRANCE




B AND B MANUFACTURING                     B AND H PHOTO                                 B&H INTERNATIONAL LLC
1712 GENESIS DR                           420 9TH AVE                                   4600 ASHE RD ST 311
LA PORTE IN 46350                         NEW YORK NY 10001                             BAKERSFIELD CA 93313




                                                 Page: 7 of 77
                            Case 20-10432-MFW        Doc 8       Filed 02/26/20   Page 10 of 79
BAFANG ELECTRIC SUZHOU CO LTD           BAHADUR, RYAN D                           BAICELLS TECHNOLOGIES NORTH AMERICA
9 HESHUN RD LOUFENG TOWN SUZHOU         1271 FOOTHILL ST                          555 REPUBLIC DR STE 200
INDUSTRIAL PK                           REDWOOD CITY CA 94061                     PLANO TX 75074
SUZHOU 215122
CHINA




BAILA FLOORS                            BAILEY, KEVIN                             BALBOA PARK ONLINE COLLABORATIVE
4020 FABIAN WAY                         23950 VIA FLAMINGO                        2131 PAN AMERICAN PLZ
STE 101                                 VALENCIA CA 91350                         SAN DIEGO CA 92101
PALO ALTO CA 94303




BALTIC NETWORKS                         BALTIC NETWORKS USA                       BANNER, RICK
2200 OGDEN AVE STE 240                  2200 OGDEN AVE STE 240                    419 WEST AVE
LISLE IL 60532                          LISLE IL 60532                            STAMFORD CT 06902-6343




BANSBACH EASYLIFT                       BARCODES INC                              BARLIANT, RONALD
50 WEST DR                              200 W MONROW ST STE 2300                  GOLDBERG KOHN
MELBOURNE FL 32904                      CHICAGO IL 60606                          55 EAST MONROE ST
                                                                                  STE 3300
                                                                                  CHICAGO IL 60603




BARRERA, ENRIQUE MARCELO ZAMBRANO       BARTLETT, JONIJ L BARTLETT JONI           BASECAM ELECRONICS
660 YORK ST                             2143 LA MIEL WAY                          SIA NEWBASECAM BRIVIBAS IELA 127 - 2
STE 101 SAN FRANCISCO CA 94110          CAMPBELL CA 95008                         RIGA LV-1012
                                                                                  LATVIA




BASECAM ELECRONICS                      BASF                                      BASF CORP
BR?V?BAS IELA 127 - 2                   500 WHITE PLAINS RD                       CARMEN HENDRICKS-GUY
RIGA LV-1012                            TARRYTOWN NY 10591                        500 WHITE PLAINS RD
LATVIA                                                                            TARRYTOWN NY 10591




BASTIAN MATERIAL HANGLING               BATES, KIMBERLY J                         BATVIA
9820 ASSOCIATION CT                     640 N 66TH ST                             25 E 77TH ST
INDIANAPOLIS IN 46280                   PHILADELPHIA PA 19151                     NEW YORK NY 10075




BAUER, ROBERT                           BAUER, ROBERT                             BAY AREA CANVAS INC
4538 ALPINE RD                          25134 RYE CANYON LOOP                     2362 DE LA CRUZ BLVD
PORTOLA VALLEY CA 94028                 STE 200                                   SANTA CLARA CA 95050
                                        SANTA CLARITA CA 91355




BAY AREA COMPLIANCE LABORATORIES CORP   BAY AREA COMPTER SOLUTIONS                BAY AREA COMPUTER SOLUTIONS
1274 ANVILWOOD AVE                      1931 OLD MIDDLEFIELD WAY STE B            1366 TURNSTONE WAY
SUNNYVALE CA 94089                      MOUNTAIN VIEW CA 94043                    SUNNYVALE CA 94087




BAY AREA NOISE CONTROL                  BAY SUPPLY                                BAY TINT
665 30TH AV                             30 BANFI PLZ N                            60 29TH ST
SAN FRANCISCO CA 94121                  FARMINGDALE NY 11735                      SAN FRANCISCO CA 94110




                                               Page: 8 of 77
                            Case 20-10432-MFW           Doc 8        Filed 02/26/20   Page 11 of 79
BAYER BUSINESS SVC GMBH                   BAYER US LLC                                BAYER US LLC
OTTO BAYER STRASSE                        MIGUEL DE CERVANTES SAAVEDRA 259            455 MISSION BAY BLVD S STE 493
GEBAEUDE B 151                            BERKELEY CA 94710                           SAN FRANCISCO CA 94158
LEVERKUSEN D51368
GERMANY




BAYER US LLC                              BAYLAND BATTERIES                           BAYLAND BATTERIES
BANKRUPTCY                                PO BOX 784191                               967 STOCKTON AVE
100 BAYER RD                              PHILADELPHIA PA 19178-4191                  SAN JOSE CA 95110
PITTSBURGH PA 15205




BBG ENTERPRISES, LLC                      BBG ENTERPRISES, LLC                        BCM ADVANCED RESEARCH
60 TECHNOLOGY CT                          7531 E 2ND ST                               11 CHRYSLER
LINDON UT 84042                           SCOTTSDALE AZ 85251                         IRVINE CA 92618




BEAUDOIN, JOSHUA D                        BEIL, KIANA                                 BELIN-BLANK HONORS CENTER
449 TAYLOR AVE                            6599 DEL PLAYA DR                           600 BLANK HONORS CENTER
MOAB UT 84532                             GOLETA CA 93117                             IOWA CITY IA 52242




BELT TECHNOLOGIES INC                     BENDTEK INC                                 BENDTEK INC
11 BOWLES RD                              3431 W MAYWOOD AVE                          22012205 S YALE ST
AGAWAM MA 01001                           SANTA ANA CA 92704                          SANTA ANA CA 92704




BENJELLOUN, KAMAL                         BERKE, GINA                                 BERNSTEIN, IAN
185 ALTA VISTA DR                         3550 PAN AMERICAN FWY NE                    2540 FRONTIER AVE STE 101
SEDONA AZ 86351                           ALBUQUERQUE NM 87107                        BOULDER CO 80301




BESEN TECHNOLOGU (HK) LIMITED             BESEN TECHNOLOGY HK LIMITED                 BESTRONICS
A2831 A FLOOR GAOKEDE ELECTRONIC MARKET   FLOOR 51 NO11 TONGFU SOUTH RD               2090 FORTUNE DR
ZHENHUA ROAD 159                          GUZHEN ZHONGSHAN                            SAN JOSE CA 95131
FUTIAN DISTRICT SHENZHEN                  GUANGDONG
CHINA                                     CHINA




BHALALA, MILAN                            BIETZER, STEVE                              BIETZER, STEVEN
806 CAPE COD DR                           535 HILLSWICK CIR                           869 PERSIMMON AVE
REDWOOD CITY CA 94065                     FOLSOM CA 95630                             SUNNYVALE CA 94087




BIETZER, STEVEN                           BIG JOE HANDLING SYSTEMS                    BILL PEET HEATING AND AIR CONDITIONING INC
431 DINAHS CT                             25932 EDEN LANDING RD                       780 YUBA DR
APT 10                                    HAYWARD CA 94545                            MOUNTAIN VIEW CA 94041
PALO ALTO CA 94306




BILLCOM                                   BIMBA MANUFACTURING CO                      BIOTECHNOLOGY INNOVATION ORGANIZATION
1810 EMBARCADERO RD                       25150 GOVERNORS HWY                         ACCOUNTS RECEIVABLE DEPT
PALO ALTO CA 94303                        UNIVERSITY PARK IL 60484                    1201 MARYLAND AVE SW STE 900
                                                                                      WASHINGTON, DC 20024




                                                 Page: 9 of 77
                             Case 20-10432-MFW       Doc 8      Filed 02/26/20   Page 12 of 79
BISCO INDUSTRIES                       BISEARCH                                  BISEARCH INTL INC
1500 LAKEVIEW LOOP                     17550 GILLETTE AVE                        17550 GILLETTE AVE
ANAHEIM CA 92807                       IRVINE CA 92614                           IRVINE CA 92614




BISEARCH INTL INC                      BISHOP WISECARVER CORP                    BISTA SOLUTIONS INC
15131 WOODLAWN AVE                     2104 MARTIN WAY                           795 HAMMOND DR 1401
TUSTIN CA 92780                        PITTSBURG CA 94565                        ATLANTA GA 30328




BLACK, KATE                            BLACKSTONE ENERGY SVC                     BLASDEL, AARON M
11009 HUNTERS KNOLL LN                 161 BAY ST 27TH FL                        1433 MARCELLO DR
KNOXVILLE TN 37932-1151                TORONTO ON M5J 2S1                        SAN JOSE CA 95131
                                       CANADA




BLINK HEALTH                           BLOCK ENGINEERING                         BLUE CHIP TEK INC
161 SIXTH AVE EIGHTH FLOOR             132 TURNPIKE RD                           530 LAWRENCE EXPWY #437
NEW YORK NY 10013                      SOUTHBOROUGH MA 01772                     SUNNYVALE CA 94085




BLUE OCEAN ROBOTICS                    BLUE OCEAN ROBOTICS                       BLUE OWL
KLOKKESTÃ¸BERVEJ 18                    NIELS BOHRS ALLE 185                      1 CEDAR ST STE 301
ODENSE 5230                            ODENSE 5220                               PROVIDENCE RI 02903
DENMARK                                DENMARK




BLUE PLUM INC                          BLUE SKY PHOTOGRAPHY INC                  BLUEFISH WORX
285 OLD COUNTY RD STE 1                421 ELMWOOD DR                            33132 MAGNOLIA CIR
SAN CARLOS CA 94070-6316               TROY MI 48083                             MAGNOLIA TX 77354




BLUEWATER DISPLAY INC                  BMC SOFTWARE                              BOB MILLS FURNITURE
2027 UNIVERSITY BLVD NORTH             2103 CITY WEST BLVD                       3600 W RENO AVE
JACKSONVILLE FL 32211                  HOUSTON TX 77042                          OKLAHOMA CITY OK 73107




BOB'S FOAM FACTORY                     BODINE ELECTRIC CO                        BOELTE-HALL
4055 PESTANA PL                        201 NORTHFIELD RD                         4710 ROE PKWY
FREMONT CA 94538                       NORTHFIELD IL 60093                       ROELAND PARK KS 66205




BOKERS INC                             BOLD INSIGHT                              BOOTH, BEN
3104 SNELLING AV                       9 WIND RIDGE RD                           450 CENTURY PKWY STE 100
MINNEAPOLIS MN 55406-1937              SOUTH BARRINGTON IL 60010-5316            ALLEN TX 75013-8017




BOOTUP WORLD                           BOSCH ESHOP                               BOSE CORP
FIRST REPUBLIC BANK                    14001 SOUTH LAKES DR                      14 PINEWOOD AVE
ANDREW LIOU                            CHARLOTTE NC 28273                        NATICK MA 01760
215 EL CAMINO REAL
MENLO PARK CA 94025




                                             Page: 10 of 77
                              Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 13 of 79
BOSE CORP                               BOSTON CONSULTING GROUP BCG DIGITAL         BOUCHER, KARL
100 THE MOUNTAIN                        VENTURES                                    4596 MEADOWHURST CT
FRAMINGHAM MA 01701-8863                1240 ROSECRANS AVE                          SAN JOSE CA 95136
                                        MANHATTAN BEACH CA 90266




BOULD DESIGN                            BOULD DESIGN LLC                            BOX INC
1135 N AMPHLETT BLVD                    1135 NORTH AMPHLETT BLVD                    4440 EL CAMINO REAL
UNIT X                                  SAN MATEO CA 94401                          LOS ALTOS CA 94022
SAN MATEO CA 94401




BRABOX INTERNATIONAL CORP               BRADY CORP                                  BRANDT FAMILY GARDENING
8351 NW 21ST ST                         6555 GOOD HOPE RD                           1865 BURLEY DR
DORAL FL 33122                          MILWAUKEE WI 53223                          MILPITAS CA 95035




BRANDZONE INC                           BRH INTERNATIONAL                           BRIDGE IT CONSULTING
1700 WYATT DR                           2841 TILROSE AVE                            822 HARTZ WAY STE 235
STE 6                                   OCEANSIDE NY 11572                          DANVILLE CA 94526
SANTA CLARA CA 95054




BRIDGE IT CONSULTING                    BRIDGE IT CONSULTING LLCA                   BROADHEAD
1701 EL NIDO DR 317                     MATT BAGGETT AND ALEX GONIKMAN              123 N 3RD ST STE 400
DIABLO CA 94528                         PO BOX 317                                  MINNEAPOLIS MN 55401-1807
                                        DIABLO CA 94528




BRONSON MEDICAL                         BROOKFIELD RESIDENTIAL PROPERTIES INC       BROWN FORMAN CORP
420 W 1500 S STE 201                    3200 PARK CTR DR STE 1000                   850 DIXIE HWY
BOUNTIFUL UT 84010                      COSTA MESA CA 92626                         LOUISVILLE KY 40210




BRUCE, DAVID                            BSI                                         BSI PRODUCTION
300 THE FENWAY                          17550 GILLETTE AVE                          225 CHERRY ST
SIMMONS COLLEGE                         IRVINE CA 92614                             ITHICA NY 14950
BOSTON MA 02115-5898




BSI PRODUCTION_REFUND DEPOSIT           BSSI                                        BSSI
225 CHERRY ST                           2590 KULL RD                                114 BUTTLES AVE STE 100
ITHICA NY 14950                         LANCASTER OH 43130                          COLUMBUS OH 43215




BTTN                                    BUCHANAN AND EDWARDS                        BUFFUM, WILLIAM SCOT
KEIZERSGRACHT 127                       1700 N MOORE ST STE 2110                    330 WEST HEDDING ST STE 100
AMSTERDAM 1015CJ                        ARLINGTON VA 22209                          SAN JOSE CA 95110
THE NETHERLANDS




BUILDING A BETTER WORKPLACE             BULKOFFICESUPPLYCOM                         BUNFILL, ARIKA
3057 BRACHETTO LOOP                     1614 HEREFORD RD                            6751 LEWIS RD
SPARKS NV 89434                         HEWLETT NY 11557                            VACAVILLE CA 95687




                                              Page: 11 of 77
                              Case 20-10432-MFW              Doc 8       Filed 02/26/20    Page 14 of 79
BUNFILL, ARIKA L                               BUREN, PETER VAN                            BURGOS, ALEXANDER
6751 LEWIS RD                                  180 MAPLE ST                                580 FIR AV
VACAVILLE CA 95687                             EAST LONGMEADOW MA 01028-2721               SUNNYVALE CA 94085




BURROWS, LAURA                                 BUTLER, ROSS                                BVT ELECTRONIC CO LTD
BILL AND MELINDA GATES HALL (2044) ROOM #351   11 MANTI TER                                #1404 SANGTAI BUILDING
ITHACA NY 14853-5169                           ALAMO CA 94507                              UNIVERSITYTOWN BUSINESS PARK LISHAN ROAD
                                                                                           XILI,NANSHAN DISTSHENZHEN 518055
                                                                                           CHINA




BVT ELECTRONICS CO LTD                         BVT VIDEO TECHNOLOGY SHENZHEN LIMITED       BYRNE ELECTRICAL SPECIALISTS
1404 SANGTAI BUILDING                          1404 SANGTAI BLDG UNIVERSITYTOWN BUSINESS   320 BYRNE INDUSTRIAL DR
UNIVERSITY TOWN BUSINESS PARK                  PK                                          ROCKFORD MI 49341
LISHAN ROAD XILI NANSHAN DISTRICT              LISHAN RD XILI
SHENZHEN 518055                                SHENZHEN 518055
CHINA                                          CHINA


C AND H DISTRIBUTORS                           C AND H DISTRIBUTORS                        CABINETPARTSCOM
11200 PARKLAND AVE                             770 SOUTH 70TH ST                           1301 W COPANS RD STE G6
MILWAUKEE WI 53224                             PO BOX 14770                                POMPANO BEACH FL 33064
                                               MILWAUKEE WI 53214-0770




CABLE LABELS USA                               CABLE LABELS USA                            CABLE LEADER
NETWORK CONNECTIONS GROUP USA                  221 SOLDIERS CK PL                          13771 ROSWELL AVE STE E
1225 MARSH FERN RD                             LONGWOOD FL 32750                           CHINO CA 91710
MIMS FL 32754




CABLELABS                                      CABLELABS                                   CABLEORGANIZERCOM
400 W CALIFORNIA AVE                           858 COAL CREEK CIR                          11 PARK LAKE RD
SUNNYVALE CA 94086                             LOUISVILLE CO 80027                         SPARTA NJ 07871




CABLEORGANIZERCOM                              CADRE                                       CAIAQ GMBH
6250 NW 27TH WAY                               295 LAFAYETTE ST 5TH FLOOR                  SCHLESISCHE STR 2930
FORT LAUDERDALE FL 33309                       NEW YORK NY 10012-2701                      AUFGANG M
                                                                                           BERLIN 10997
                                                                                           GERMANY




CAIAQ GMBH                                     CALIFORNIA ATTORNEY GENERAL                 CALIFORNIA BOARD OF EQUALIZATION
SCHLESISCHE STR 2930                           XAVIER BECERRA                              455 GOLDEN GATE AVE STE 10500
AUFGANG M                                      1300 I ST                                   SAN FRANCISCO CA 94102
BERLIN                                         STE 1740
GERMANY                                        SACRAMENTO CA 95814




CALIFORNIA CASTER AND HAND TRUCK               CALIFORNIA CASTER AND HAND TRUCK CO         CALIFORNIA DEPT OF
6425 SAN LEANDRO ST                            1400 17TH ST                                TOXIC SUBSTANCES CONTROL
OAKLAND CA 94621                               SAN FRANCISCO CA 94107                      1001 1 ST
                                                                                           11TH FLOOR
                                                                                           SACRAMENTO CA 95814




CALIFORNIA DEPT OF CONSERVATION                CALIFORNIA DEPT OF INDUSTRIAL RELATIONS     CALIFORNIA DEPT OF INDUSTRIAL RELATIONS
801 K ST                                       SAN FRANCISCO                               SAN JOSE
MS 24-01                                       DIRECTOR                                    DIRECTOR
SACRAMENTO CA 95814                            455 GOLDEN GATE AVE 10TH FL                 100 PARSEO DE SAN ANTONIO
                                               SAN FRANCISCO CA 94102                      ROOM 120
                                                                                           SAN JOSE CA 95113




                                                     Page: 12 of 77
                               Case 20-10432-MFW      Doc 8       Filed 02/26/20       Page 15 of 79
CALIFORNIA DEPT OF TAX AND FEE           CALIFORNIA DEPT OF TAX AND FEE                CALIFORNIA DEPT OF WATER RESOURCES
ADMINISTRATION                           ADMINISTRATION                                PO BOX 942836
PO BOX 942879                            450 NORTH ST                                  SACRAMENTO CA 94236
SACRAMENTO CA 94279                      SACRAMENTO CA 95814




CALIFORNIA ENVIRONMENTAL PROTECTION      CALIFORNIA FRANCHISE TAX BOARD                CALIFORNIA INTEGRATED WASTE
AGENCY                                   BANKRUPTCY BE MS A345                         MANAGEMENT BOARD
1001 I ST                                PO BOX 2952                                   1001 I ST
PO BOX 2815                              SACRAMENTO CA 95812-2952                      PO BOX 2815
SACRAMENTO CA 95812-2815                                                               SACRAMENTO CA 95812-2815




CALIFORNIA PC PRODUCTS                   CALIFORNIA STATE BOARD OF EQUALIZATION SBOE   CALIFORNIA STATE CONTROLLER'S OFFICE
205 APOLLO WAY                           SPECIAL OPERATIONS BANKRUPTCY TEAM            UNCLAIMED PROPERTY DIVISION
HOLLISTER CA 95023                       MIC 74 PO BOX 942879                          10600 WHITE ROCK RD
                                         SACRAMENTO CA 94279-0074                      STE 141
                                                                                       RANCHO CORDOVA CA 95670




CAMBRIAN GENOMICS                        CAMELBACK DISPLAYS INC                        CAMNETICS INC
665 3RD ST STE 425                       20020 HICKORY TWIG WAY                        926 AUTUMN WOODS LN
SAN FRANCISCO CA 94107                   SPRING TX 77388                               OREGON WI 53575-3226




CANOSO, ADRIAN                           CANTILEVER CONSULTING LLC                     CAPITAL CONFIRMATION
295 WAVERLEY ST                          1175 CORRAL AVE                               220 CONGRESS PK DR STE 304
MENLO PARK CA 94025                      SUNNYVALE CA 94086                            DELRAY BEACH FL 33445




CAPITAL ONE                              CAPLINQ                                       CAPLINQ
ONE BUSH ST SEVENTH FLOOR                INDUSTRIEWEG 15                               957 SNOWSHOE CRESCENT
SAN FRANCISCO CA 94104                   ASSENDELFT 1566JN                             ORLÉANS (OTTAWA) ON K1C 2Y3
                                         NETHERLANDS                                   CANADA




CARBITEX                                 CARDINAL SPORTS LLC                           CARDLYTICS INC
1426 3RD AVE BLDG B STE B120             C O LEARFIELD COMMUNICATIONS INC              675 PONCE DE LEON AVE NE
KENNEWICK WA 99337                       PO BOX 843038                                 SUITE 6000
                                         KANSAS CITY MO 64184-3038                     ATLANTA GA 30308




CARLBERG, CHRISTIAN                      CARNEGIE LEARNING INC                         CARNEGIE MELLON UNIVERSITY
703 RANCHO DR                            1200 PENN AVE                                 5032 FORBES AVE
SAN LUIS OBISPO CA 93405                 PITTSBURGH PA 15222                           PITTSBURGH PA 15213




CARPETWORKS INC                          CARR, BILL                                    CARSON, CHAD
4017 FABIAN WAY                          10428 W MCNAB RD                              23647 BLACK OAK WAY
PALO ALTO CA 94303                       TAMARAC FL 33321                              CUPERTINO CA 95014




CARVER, JON                              CATER2ME                                      CAVIUM
2424 MONTEREY BLVD                       35 W 31ST ST                                  2315 N FIRST ST
OAKLAND CA 94611                         3RD FLOOR                                     SAN JOSE CA 95131
                                         NEW YORK NY 10001




                                               Page: 13 of 77
                              Case 20-10432-MFW       Doc 8      Filed 02/26/20   Page 16 of 79
CAVIUM LEASE DEPOSIT REFUND             CBA ALUMINUM INC                          CBSI CONTE AND CO
ERIC HAYES                              800 E 8TH ST                              550 MAMARONECK AVE
2315 NORTH FIRST ST                     OAKLAND CA 94606                          HARRISON NY 10528
SAN JOSE CA 95131




CCLIVERSUITABLETECHCOM                  CDW                                       CDW DIRECT
2242 A NW 62ND ST                       200 N MILWAUKEE AVE                       PO BOX 75723
SEATTLE WA 98107                        VERNON HILLS IL 60061                     CHICAGO IL 60675-5723




CE3S DIRECT                             CELGENE CORP AP                           CELLOTAPE
2501 SYCAMORE STR                       86 MORRIS AVE                             47623 FREMONT BLVD
HARRISBURG PA 17111                     SUMMIT NJ 07901                           FREMONT CA 94538




CELLOTAPE LANDMARK LABEL                CENTRAL COAST CREATIVE CUTTING            CENTRIX INTERNATIONAL CORP
PO BOX 1000                             817 VIA ESTEBAN STE E                     1524 PUDDINGSTONE DR
DEPT #841                               SAN LUIS OBISPO CA 93401                  LA VERNE CA 91750
MEMPHIS TN 38148-0841




CENTROFORM WWWCENTROFORMCOM             CENTURY SPRING CORP                       CENTURY SPRING CORP
820 THOMPSON AVE 5                      231274 MOMENTUM PL                        5959 TRIUMPH ST
GLENDALE CA 91201                       CHICAGO IL 60689-5311                     LOS ANGELES CA 90040




CENTURY SPRING CORP                     CERTAPRO PAINTERS                         CERVANTES, RICHARD
222 E 16TH ST                           1181 CHESS DR STE A                       1800 EVANS LN
LOS ANGELES CA 90015                    FOSTER CITY CA 94404                      APT 3111
                                                                                  SAN JOSE CA 95125




CGR PRODUCTS                            CGR PRODUCTS TRACY IRBY                   CHANG, MEGAN
PO BOX 638646                           1011 SENTRY DR                            50 VICENZA CT
CINCINNATI OH 45263-8646                WAUKESHA WI 53186                         DANVILLE CA 94526




CHANNEL MARK VENTURES                   CHANNON, DUNCAN                           CHENG, LAP KONG
80 RED SCHOOLHOUSE RD STE 109-R         114 SANSOME ST 14TH FLOOR                 52 BEACONWOOD RD
SPRING VALLEY NY 10977-7052             SAN FRANCISCO CA 94104-3803               NEWTON MA 02461




CHROMALABEL                             CHROMATICAM                               CHUI, PAUL
511 W PALMER ST                         135 OAK MANOR                             318 GRAU DR
ST MARYS KS 66536                       FAYETTEVILLE GA 30214                     FREMONT CA 94536




CHUN, DAVID                             CHUNG, VERONICA                           CHURCH, NICHOLAS
600 WEST MADISON ST 5TH FLOOR           1840 ARDITH DR                            1011 PEGGY LN
CHICAGO IL 60661                        PLEASANT HILL CA 94523                    MENLO PARK CA 94025




                                              Page: 14 of 77
                                Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 17 of 79
CIANCI, MATTHEW                           CIENOV                                      CINTAS CORP
7075 PLACE ROBERT-JONCAS STE 95           440 NOTRE-DAME STE 303                      PO BOX 631025
SAINT-LAURENT QC H4M 2Z2                  REPENTIGNY QC J6A 2T4                       CINCINNATI OH 45263-1025
CANADA                                    CANADA




CINTAS CORP                               CINTAS CORP                                 CIO APPLICATIONS
PO BOX 349027                             48480 LAKEVIEW BLVD                         200 SE 6TH ST
SACRAMENTO CA 95834-9027                  FREMONT CA 94538                            STE 505
                                                                                      FT LAUDERDALE FL 33301




CIRRUSPATH INC                            CISCO SYSTEMS INC                           CITIBANK NA
P O BOX 748528                            400 E TASMAN DR BUILDING 12                 388 GREENWICH ST LOADING DOCK
LOS ANGELES CA 90074-8528                 SAN JOSE CA 95134                           NEW YORK NY 10013




CITY OF KANSAS CITY MISSOURI              CITY OF PALO ALTO                           CITY OF PALO ALTO
REVENUE DIVISION                          CITY HALL TAX COLLECTOR PERMITS             PO BOX 7026
CITY HALL 2ND FLOOR                       250 HAMILTON AVE                            SAN FRANCISCO CA 94120-7026
414 E 12TH ST                             PALO ALTO CA 94301
KANSAS CITY MO 64106




CITY OF PALO ALTO POLICE DEPT             CITY OF PALO ALTO REVENUE COLLECTIONS       CITY OF PALO ALTO UTILITIES (425)
275 FOREST AVE                            PO BOX 10250                                PO BOX 7026
PALO ALTO CA 94301                        PALO ALTO CA 94303                          SAN FRANCISCO CA 94120-7026




CITY OF PALO ALTO UTILITIES (860)         CITY OF PALO ALTO UTILITIES (862)           CITY OF PALO ALTO UTILITIES (911)
PO BOX 7026                               PO BOX 7026                                 PO BOX 7026
SAN FRANCISCO CA 94120-7026               SAN FRANCISCO CA 94120-7026                 SAN FRANCISCO CA 94120-7026




CITY OF PALO ALTO UTILITIES (925 FIBER)   CLARION                                     CLARKSON UNIVERSITY
PO BOX 7026                               PO BOX 1174 MILFORD                         TODD PHILLIPS
SAN FRANCISCO CA 94120-7026               MILFORD PA 18337                            95203
                                                                                      8 CLARKSON AVE
                                                                                      POTSDAM NY 13699-9001




CLAY PLANET                               CLEARPATH ROBOTICS                          CLEVELAND STATE UNIVERSITY
1775 RUSSELL AVE                          1425 STRASBURG RD UNIT 2A                   2121 EUCLID AVE
SANTA CLARA CA 95054                      KITCHENER ON N2R 1H2                        CLEVELAND OH 44115
                                          CANADA




CLICKBOND                                 CLIFFORD OPTICAL                            CLIMATE PROS
2151 LOCKHEED WAY                         3815 BELL BLVD                              55 N BRANDON DR
CARSON CITY NV 89706-0713                 BAYSIDE NY 11361-2058                       GLENDALE HEIGHTS IL 60139-2024




CLINICAL SUPPLIES MANAGEMENT ON DEMAND    CLIVER, CHRISTA                             CLM CASILLERO CADENA
(CSM)                                     2242 NW 62ND ST UNIT A                      3028 NW 72ND AVE
342 42ND ST SOUTH                         SEATTLE WA 98107                            MIAMI FL 33122-1314
FARGO ND 58103




                                                Page: 15 of 77
                           Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 18 of 79
CLOUD B CA                           CLOUDFLARE INC                            CNIT INC
150 W WALNUT ST                      101 TOWNSEND ST                           4125 WALKER AVE A-B
STE 100                              SAN FRANCISCO CA 94107                    GREENSBORO NC 27407-1315
GARDENA CA 90248




CODA SYSTEMS LIMITED                 CODA-PIN                                  CODA-PIN
OAK ROAD                             OAK RD LITTLE MAPLESTEAD                  OAK RD
LITTLE MAPLESTEAD                    HALSTEAD CO9 2RT                          LITTLE MAPLESTEAD HALSTEAD
HALSTEAD CO9 2RT                     UNITED KINGDOM                            ESSEX CO9 2RT
UNITED KINGDOM                                                                 UNITED KINGDOM




COGENT COMMUNICATIONS                COHERENT                                  COHERENT INC
PO BOX 791087                        PATRICK HENRY DRIVE                       BANK OF AMERICA LOCKBOX SVC
BALTIMORE MD 21279-1087              SANTA CLARA CA 95054                      FILE 57060
                                                                               LOS ANGELES CA 90074-7060




COILCRAFT                            COLLECTION 18                             COLLIFLOWER, RICKI
1102 SILVER LAKE RD                  1370 BROADWAY 17TH FL                     319 IMPERIAL BEACH BLVD
CARY IL 60013                        NEW YORK NY 10018                         APT B
                                                                               IMPERIAL BEACH CA 91932




COLLINS, DAVID                       COLLINS, DAVID                            COLORADO ATTORNEY GENERAL
3433 KENNETH DR                      2299 TASSO ST                             PHIL WEISER
PALO ALTO CA 94303                   PALO ALTO CA 94301                        RALPH L CARR COLORADO JUDICIAL CENTER
                                                                               1300 BROADWAY 10TH FLOOR
                                                                               DENVER CO 80203




COLORADO DEPRTMENT OF REVENUE        COLORADO DEPT OF LABOR AND EMPLOYMENT     COLORFUL STITCHES EMBROIDERY
1375 SHERMAN ST                      EXECUTIVE DIRECTOR                        PO BOX 391556
DENVER CO 80261                      633 17TH ST                               MOUNTAIN VIEW CA 94039
                                     STE 201
                                     DENVER CO 80202-3660




COLORWARE                            COMCAST 425                               COMCAST 850/921
2050 W 4TH ST                        PO BOX 34744                              PO BOX 34744
WINONA MN 55987                      SEATTLE WA 98124-1744                     SEATTLE WA 98124-1744




COMCAST BUSINESS                     COMCAST CABLE COMMUNICATIONS MANAGEMENT   COMCAST CABLE COMMUNICATIONS MGT LLC
PO BOX 34744                         LLC                                       1899 WYNKOOP ST
SEATTLE WA 98124-1744                13431 COLLECTIONS CTR DR                  STE 525
                                     CHICAGO IL 60693                          DENVER CO 80202




COMCAST WHOLESALE                    COMMONWEALTH OF MASSACHUSETTS DEPT OF     COMMONWEALTH OF VIRGINIA
13431 COLLECTIONS CTR DR             REVENUE                                   DGS FISCAL SVC
CHICAGO IL 60693                     PO BOX 7010                               PO BOX 562
                                     BOSTON MA 02204                           RICHMOND VA 23218-0562




COMMSCOPE                            COMMUNITECH INC                           COMPEX
1100 COMMSCOPE PL SE                 151 CHARLES ST WEST W #100                KARLSTEJNSKA 323
HICKORY NC 28603-0339                KITCHENER ON N2G 1H6                      ORECH - PRAGUE
                                     CANADA                                    KARLSTEJNSKA 323
                                                                               CZECH REPUBLIC




                                           Page: 16 of 77
                              Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 19 of 79
COMPEXSHOP                              COMPLETE CONSTRUCTION LLC                 COMPUTER SCIENCE STANFORD UNIVERSITY
KARLSTEJNSKA 323                        LONNIE                                    353 SERRA MALL
PRAGUE WEST ORECH 252 25                1200 MAIN ST STE 4200                     STANFORD CA 94305-9025
CZECH REPUBLIC                          KANSAS CITY MO 64105




CONCUR                                  CONDOR ELECTRONICS INC                    CONFERENCE ROOM SYSTEMS
AN SAP CO                               990 SAN ANTONIO RD                        152 ROBBINS RD
601 108TH AVE NE STE 1000               PALO ALTO CA 94303                        DOWNINGTOWN PA 19335
BELLEVUE WA 98004




CONFERENCEROOMSYSTEMSCOM                CONSUMER TECHNOLOGY ASSOCIATION           CONSUMER TECHNOLOGY ASSOCIATION
152 ROBBINS RD                          CES SHOW PAYMENTS                         MEMBERSHIP
DOWNINGTOWN PA 19335                    PO BOX 49000                              PO BOX 49000
                                        BALTIMORE MD 21297-4000                   BALTIMORE MD 21297-4000




COOK, KEVIN                             COOLDRIVES                                COONS, TREVOR
CAPITAL FACTORY                         10780 47TH ST NORTH BLDG B                273 MARKS RD
3102 OAK LAWN AVE                       CLEARWATER FL 33762                       ALAMO CA 94507
DALLAS TX 75219-6419




CORIL HOLDINGS                          CORNELL UNIVERSITY                        CORNERSTONE HOSPICE
SUITE 600 1100 1 ST SE                  323 RHODES HALL                           2445 LANE PARK RD
CALGARY AB T2G1B1                       ITHACA NY 14853                           TAVARES FL 32778
CANADA




COSTAR REALTY INFORMATION INC           COSTCO                                    COSTCO
8755 W HIGGINS RD                       60 CRESTRIDGE DR                          1000 N RENGSTORFF AVE
CHICAGO IL 60631                        SUWANEE GA 30024                          MOUNTAIN VIEW CA 94043




COUCHSURFING                            COUNTY OF SANTA CLARA                     COWART, MICHAEL
340 KANSAS ST                           DEPT OF TAX AND COLLECTIONS               PO 20180515-1110
SAN FRANCISCO CA 94103-5130             70 W HEDDING ST                           JACKSONVILLE FL 32258-4544
                                        EAST WING 6TH FLOOR
                                        SAN JOSE CA 95110




COX BUSINESS                            COYE LAW FIRM                             CPO COMMERCE
ADVANCED CONVENTION SVC                 730 VASSAR ST                             60 CRESTRIDGE DR
1700 VEGAS DR                           ORLANDO FL 32804                          SUWANEE GA 30024
LAS VEGAS NV 89106




CRANE PEST CONTROL                      CRANE PEST CONTROL -2                     CREATIVE CANVAS SHOP
2700 GEARY BLVD                         2700 GEARY BLVD                           520 3RD ST
SAN FRANCISCO CA 94118-3498             SAN FRANCISCO CA 94118-3498               AURORA IN 47001




CREATIVE PACKAGING                      CREDITORS ADJUSTMENT BUREAU INC           CRUNCHBASE, INC
2249 DAVIS CT UNIT A                    PO BOX 5932                               564 MARKET ST
HAYWARD CA 94545                        SHERMAN OAKS CA 91413                     STE 700
                                                                                  SAN FRANCISCO CA 94104




                                              Page: 17 of 77
                              Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 20 of 79
CSC MONAVENIR                           CT CORP                                   CULLIGAN OF GREATER KANSAS CITY
BUREAU SATELLITE SAINTE-MADELEINE       PO BOX 4349                               PO BOX 843142
1 NESS DR                               CAROL STREAM IL 60197-4349                KANSAS CITY MO 64184-3142
NORTH YORK ON M3A 2W1
CANADA




CULLIGAN SANTA CLARA 669949             CULLIGAN SANTA CLARA 686474               CULLIGAN SANTA CLARA 925697
1785 RUSSELL AVE                        1785 RUSSELL AVE                          1785 RUSSELL AVE
SANTA CLARA CA 95054                    SANTA CLARA CA 95054-2032                 SANTA CLARA CA 95054-2032




CURE SMA                                CURRY GRAPHICS                            CURRY GRAPHICS
925 BUSSE RD                            23482 FOLEY ST                            23482 FOLEY ST UNIT C
ELK GROVE VILLAGE IL 60007              UNIT C                                    C HAYWARD CA 94545
                                        HAYWARD CA 94545




CUSTOM WALL SCROLLS                     CWB TECHNOLOGY AND SOLUTIONS              CWS CAPITAL PARTNERS
1142 S DIAMOND BAR BLVD STE 278         RUA RIDO ROQUE 129                        9606 N MO PAC EXPY STE 500
DIAMOND BAR CA 91765                    SAO PAULO 024 74 000                      AUSTIN TX 78759-5960
                                        BRAZIL




D B ROBERTS                             D7 ROOFING SVC INC                        DAHLMANN, TRACY LEE
880 AVENIDA ACASO                       205 23RD ST                               347 DAISYFIELD DR
STE 100                                 SACRAMENTO CA 95816                       LIVERMORE CA 94551
CAMARILLO CA 93012




DALLAS MICROSOFT TECHNOLOGY CENTER      DANIEL LUIS TYLER                         DASS, VENKATT
7000 NORTH STATE HWY 161                410 WEST A ST                             1156 MOONLIGHT WAY
IRVING TX 75039-2418                    HAYWARD CA 94541                          MILPITAS CA 95035




DATA ALLIANCE INC                       DATA MODUL INC                            DATA-ALLIANCE
333 W BRADFORD ST                       275 MARCUS BLVD UNIT R                    420 W INTERNATIONAL ST
NOGALES AZ 85621                        HAUPPAUGE NY 11788                        NOGALES AZ 85621




DAVIDSON ACADEMY                        DAWSON'S ADVANCED MACHINING               DAWSONS ADVANCED MACHINING
PO BOX 9119                             793 AMES AVE                              739 AMES AVE
RENO NV 89507                           MILPITAS CA 95035                         MILPITAS CA 95035




DC CHAPTER AFCEA                        DCI                                       DE ANZA MFG
ONE COURTHOUSE                          305 N SPRINGBROOK RD                      1271 REAMWOOD AVE
2200 WILSON BLVD STE 600                NEWBERG OR 97132                          SUNNYVALE CA 94089
ARLINGTON VA 22201




DE KLERK AND LUNDMARK                   DE KLERK, STEPHEN                         DEALEXTREMECOM
2033 GATEWAY PL 5TH FL                  STEPHEN M DE KLERK                        UNIT 15 3 F NEW CITY CENTRE NO2
SAN JOSE CA 95110                       15732 LOS GATOS BLVD PMB# 100             LEI YUE MUN RD KWUN TONG
                                        LOS GATOS CA 95032                        KOWLOON
                                                                                  HONG KONG




                                              Page: 18 of 77
                              Case 20-10432-MFW          Doc 8      Filed 02/26/20   Page 21 of 79
DEANDA, ESMERALDA                           DEFOE, GREGORYM                          DEJONG PHD, MITCHELL
756 PINEVIEW DR                             2530 EVERGREEN DR                        2015 GRAND AVE
SAN JOSE CA 95117                           SAN BRUNO CA 94066                       ST PAUL MN 55105




DELAWARE ATTORNEY GENERAL                   DELAWARE DIVISION OF REVENUE             DELAWARE SECRETARY OF STATE
KATHY JENNINGS                              540 SOUTH DUPONT HIGHWAY                 DIV OF CORPORATIONS FRANCHISE TAX
CARVEL STATE OFFICE BLDG                    STE 2                                    PO BOX 898
820 N FRENCH ST                             DOVER DE 19901                           DOVER DE 19903
WILMINGTON DE 19801




DELAWARE SECRETARY OF STATE                 DELAWARE STATE TREASURY                  DELCOR TECHNOLOGY SOLUTIONS
DIVISION OF CORPORATIONS                    BANKRUPTCY DEPT                          8380 COLESVILLE RD STE 550
401 FEDERAL ST STE 4                        820 SILVER LAKE BLVD                     SILVER SPRING MD 20910-6262
DOVER DE 19901                              STE 100
                                            DOVER DE 19904




DELEWARE SECRETARY OF STATE                 DELL                                     DELL MARKETING LP
P O BOX 5260                                ONE DELL WAY                             PO BOX 910916
BINGHAMTON NY 13902-5260                    ROCK ROUND TX 78682                      PASADENA CA 91110-0916




DELOITTE LLP                                DELOITTE UK                              DELOITTE UK
14100 SAN PEDRO AVE STE 700                 STONECUTTER COURT                        49 CLERKENWELL GREEN
SAN ANTONIO TX 74103-2185                   1STONECUTTER ST                          BUCKLEY BUILDING
                                            LONDON EC4A 4TR                          LONDON EC1R 0ER
                                            UNITED KINGDOM                           UNITED KINGDOM




DELTA ADSORBENTS                            DELTA ADSORBENTS                         DELTA ELECTRONICS AMERICAS LTD
28 CONGRESS CIR W                           4 CONGRESS CIR W                         46101 FREMONT BLVD
ROSELLE IL 60172                            ROSELLE IL 60172                         FREMONT CA 94538




DELTA ELECTRONICS INTAL SINGAPORE PTE LTD   DELTA PRODUCTS CORP                      DENISON PARKING 58014
HETIANXIA VILLAGE                           46101 FREMONT BLVD                       920 MAIN ST STE 210
SHIJIE TOWN                                 FREMONT CA 94538                         KANSAS CITY MO 64105
DONGGUAN CITY 523300
CHINA




DENISON PARKING 58632                       DENTALANDVISIONINSCOM                    DESIGN WITH REACH - DWR
920 MAIN ST STE 210                         PO BOX 156                               1045 MASSACHUSETTS AVE
KANSAS CITY MO 64105                        BELMONT CA 94002-0156                    CAMBRIDGE MA 02138




DESIGNATRONICS INC                          DESKIN, JENNIFER                         DEVICE42
250 DUFFY AVE                               6108 RACKROSE DR                         760 CHAPEL ST
HICKSVILLE NY 11801                         NEWARK CA 94560                          NEW HAVEN CT 06510




DEVICE42 INC                                DEVIN BEGLEY PHOTOGRAPHY                 DFINITY USA RESEARCH LLC
600 SAW MILL RD STE 242                     702 LIVE OAK AV APT C                    411 ACACIA AVE
WEST HAVEN CT 06516                         MENLO PARK CA 94025                      PALO ALTO CA 94306-2203




                                                  Page: 19 of 77
                                  Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 22 of 79
DHANANI, SANGIT                             DHL EXPRESS USA INC                         DIAMOND FOUNDRY
1274 NIEVES CT                              16592 COLLECTIONS CTR DR                    322 E GRAND AVE
MILPITAS CA 95035                           CHICAGO IL 60693                            SOUTH SAN FRANCISCO CA 94080




DIGI-KEY ELECTRONICS                        DIGI-KEY ELECTRONICS                        DIGITAL BH 800 LLC
PO BOX 250                                  701 BROOKS AVE                              PO BOX 740218
THIEF RIVER FALLS MN 56701-0250             THIEF RIVER FALLS MN 56701                  LOS ANGELES CA 90074-0218




DIGITAL BH 800 LLC                          DIGITAL CAMERA SAS                          DIGITAL CUBE MEDIA
4 EMBARCADERO CTR                           5021 NW 93RD DORAL CIR E                    4610 PARK BLVD
STE 3200                                    DORAL FL 33178-2055                         SAN DIEGO CA 92116
SAN FRANCISCO CA 94111




DIGITAL REALITY                             DIGITAL REALTY                              DIGITAL REALTY
DIGITAL BH 800 LLC                          DIGITAL BH 800 LLC                          2805 LAFAYETTE ST
FILE 740218                                 PO BOX 740218                               SANTA CLARA CA 95050
LOS ANGELES CA 90074-0218                   LOS ANGELES CA 90074-0218




DIGITAL VIEW LTD                            DIGRE, NATHAN                               DIGRE, NATHAN W
18440 TECHNOLOGY DR                         PO BOX 321534                               15640 SHANNON HEIGHTS
BUILDING 130                                LOS GATOS CA 95032                          LOS GATOS CA 95032
MORGAN HILL CA 95037




DILLON, GRANVILLE DAVID                     DIMENSIONAL INSPECTION LABORATORIES         DIMENSIONAL INSPECTION LABS
619 FAIRMONT AVE                            35481 DUMBARTON CT                          35481 DUMBARTON CT
APT 3                                       NEWARK CA 94560                             NEWARK CA 94560
MOUNTAIN VIEW CA 94041




DISPLAYS FINE ART SVC                       DISPLAYS2GO                                 DIXON CONTRACTING SVC LLC
626 106TH ST                                81 COMMERCE DR                              501 S METCALF
ARLINGTON TX 76011                          FALL RIVER MA 02720                         PO BOX 68
                                                                                        LOUISBURG KS 66053




DLP HIGH PRECISION ANDREA DE LA PENA        DO NOT USE HARMAN EMBEDDED AUDIO LLC        DO NOT USE CENTRAL COAST CREATIVE CUTTING
35367 FIRCREST ST STE C                     GARY ROBERTSON                              817 VIA ESTEBAN E
NEWARK CA 94560                             636 ELLIS ST                                SAN LUIS OBISPO CA 93401
                                            MOUNTAIN VIEW CA 94043




DOCUSIGN INC                                DONGGUAN GREAT LIGHT METAL TECHNOLOGY CO    DONGGUAN NANGUDI ELECTRONICS CO
DEPT 3428                                   LTD                                         BUILDING 8 SOUTH INDUSTRIAL PARK
PO BOX 123428                               636 ELLIS ST                                HUMEN TOWN DONGGUAN
DALLAS TX 75312-3428                        MOUNTAIN VIEW CA 94043                      GUANGDONG
                                                                                        CHINA




DONGGUAN NANGUDI ELECTRONICS CO             DOODLE LABS LLC                             DOODLE LABS LLC
BUILDING B7                                 150 KAMPONG AMPAT KA CTR STE 0503           955 S SPRINGFIELD AVE STE 1409
SOUTH INDUSTRIAL PARK HUMEN TOWN            SINGAPORE 368324                            SPRINGFIELD NJ 07081
GUANGDONG PROVINCE 523910                   SINGAPORE
CHINA




                                                  Page: 20 of 77
                               Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 23 of 79
DR SBRISSIA COMERCIO E SERVICOS          DR SULAIMAN AL HABIB MEDICAL GROUP        DUNCAN, SCOTT
DE INFORMATICA ME                        18221 150TH AVE RUH 1067114               3423 ELLA LEE LN
RUA RIDO ROQUE 129                       SPRINGFIELD GARDENS NY 11413-4010         HOUSTON TX 77027
SAO PAULO 2474
BRAZIL




DUONG, PETER                             DUONGGUAN GREAT LIGHT METAL TECHNOLOGY    DURAN PALLETS
2710 OTHELLO AVE                         CO LTD                                    3607 HAVEN AVE
SAN JOSE CA 95122                        NO 1 DONGHUA LANE XIAOBIAN COMMUNITY      MENLO PARK CA 94025
                                         CHANGAN TOWN DONGGUAN CITY
                                         GUANGDONG 523850
                                         CHINA


DYMAX                                    DYMESICH, DAVID                           DYN
CL# 400150                               82 SYCAMORE ST                            DEPT CH 19875
PO BOX 5046                              SAN FRANCISCO CA 94110                    PALATINE IL 60055-9875
NEW BRITAIN CT 06050-5046




DYNAMIC IT SOLUTIONS LLC                 DYNAMIC MANUFACTURING SOLUTIONS           DYNATEST EQUIPMEMT INC
1155 AVE OF THE AMERICAS                 600 CENTER RIDGE DR STE 100               44272 FREMONT BLVD
NEW YORK NY 10036                        AUSTIN TX 78753-1006                      FREMONT CA 94538




DYNATRON CORP                            E AND M                                   E-CON SYSTEMS
33200 WESTERN AV                         126 MILL ST                               RISHABH INFO PARK RR TOWER IV
UNION CITY CA 94587                      HEALDSBURG CA 95448                       7TH FLOOR SUPER A16 & A17
                                                                                   THIRUVIKA INDUSTRIAL ESTATE
                                                                                   SIDCO INDUSTRIAL ESTATE GUINDY CHENNAI
                                                                                   TAMIL NADU 600032
                                                                                   INDIA

E-CON SYSTEMS                            EAG EVANS ANALYTICAL GROUP                EARHART, TIM
11027 SANDISTAN MANOR CT                 810 KIFER RD                              3955 VIA MONTALVO
ST LOUIS MO 63146                        SUNNYVALE CA 94086                        CAMPBELL CA 95008




EARL UPHAM'S ORGANIZATION                EAST PENN MANUFACUTING CO INC             EAST PENN MFG
8403 109TH ST SW                         PO BOX 784191                             BOX 4191
LAKEWOOD WA 98498                        PHILADELPHIA PA 19178-4191                PO BOX 8500
                                                                                   PHILADELPHIA PA 19178-4191




EASY EDA                                 EASYEDA                                   EBAY
F5 TIANJIAN BUILDING NO7 SHANGBAO ROAD   30A AREA A SHENNAN GARDEN BLDG NANSHAN    2145 HAMILTON AVENUE
FUTIAN DISTRICT SHENZHEN                 SHENZHEN                                  SAN JOSE CA 95125
GUANGDONG 518000                         GUANGDONG 518000
CHINA                                    CHINA




EBAY                                     ECLIPSE METAL FABRICATION                 ECOMMERCE
2065 HAMILTON AVE                        901 SPRING ST                             59 FRANKLIN ST
SAN JOSE CA 95125                        REDWOOD CITY CA 94063                     NEW YORK NY 10013




ED KEEFER                                EDMUND OPTICS INC                         EDWARDS, LEKESHA
2503 MARINA DR ELKHART IN 46             101 EAST GLOUCESTER PIKE                  225 LA RUE FRANCE
ELKHART IN 46514                         BARRINGTON NJ 08007-1380                  LAFAYETTE LA 70508




                                               Page: 21 of 77
                               Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 24 of 79
EEOC CHICAGO DISTRICT OFFICE             EEOC INDIANAPOLIS DISTRICT OFFICE           EEOC LOS ANGELES DISTRICT OFFICE
JULIANNE BOWMAN DIRECTOR                 MICHELLE EISELE DIRECTOR                    ROSA VIRAMONTES DIRECTOR
500 WEST MADISON ST                      101 WEST OHIO ST STE 1900                   ROYBAL FEDERAL BUILDING
STE 2000                                 INDIANAPOLIS IN 46204                       255 EAST TEMPLE ST 4TH FL
CHICAGO IL 60661                                                                     LOS ANGELES CA 90012




EEOC NEW YORK DISTRICT OFFICE            EEOC SAN FRANCISCO DISTRICT OFFICE          EEOCST LOUIS DISTRICT OFFICE
KEVIN J BERRY DIRECTOR                   WILLIAM R TAMAYO DIRECTOR                   JAMES R NEELY JR DIRECTOR
33 WHITEHALL ST                          450 GOLDEN GATE AVE                         ROBERT A YOUNG FEDERAL BUILDING
5TH FLOOR                                5 WEST PO BOX 36025                         1222 SPRUCE ST RM 8100
NEW YORK NY 10004                        SAN FRANCISCO CA 94102-3661                 ST LOUIS MO 63103




EGENESIS                                 EGISMOS TECHNOLOGY CORP                     EH PUBLISHING INC
300 TECHNOLOGY SQUARE STE 301            6025 SUSSEX AVE STE81140                    PO BOX 989
CAMBRIDGE MA 02139                       BURNABY BC V5H 3C2                          FRAMINGHAM MA 01701-2000
                                         CANADA




EIMO TECHNOLOGIES INC                    EIMO TECHNOLOGIES INC                       ELAVON
DEPT CH 19417                            14320 PORTAGE RD PO BOX 156                 2 CONCOURSE PKWY STE 800
PALATINE IL 60055-9417                   VICKSBURG MI 49097                          ATLANTA GA 30328




ELDORADO GOLD CORP                       ELECTRO MAGNETIC TEST INC                   ELECTRONIC ARTS INC
1188-550 BURRARD ST                      1547 PLYMOUTH ST                            209 REDWOOD SHORES PKWY
VANCOUVER BC V6C 2B5                     MOUNTAIN VIEW CA 94043                      REDWOOD CITY CA 94065
CANADA




ELITEGROUP COMPUTER SYSTEM INC           ELITEGROUP COMPUTER SYSTEMS                 ELITEGROUP COMPUTER SYSTEMS INC
6851 MOWRY AVE                           45401 RESEARCH AVE                          6851 MOWRY AV
NEWARK CA 94560                          FREMONT CA 94539                            NEWARK CA 94560




ELOS USA                                 EM MANUFACTURING SCOTT HICKEN               EMA DESIGN AUTOMATION
39 SHORE DR                              1290 DUPONT CT                              PO BOX 23325
PLEASANTON CA 94566                      MANTECA CA 95336                            ROCHESTER NY 14692




EMBEDDED WORKS CORP                      EMBERSURGE                                  EMERSON COLLECTIVE
2855 KIFER RD STE 101                    1017 EL CAMINO REAL #450                    2200 GENG RD
SANTA CLARA CA 95051                     REDWOOD CITY CA 94063                       PALO ALTO CA 94303




EMERSON COLLECTIVE                       EMPLOYER SOLUTIONS STAFFING GROUP II LLC    EMPRO MANUFACTURING
2765 SAND HILL RD                        PO BOX 741383                               10920 E 59TH ST
MENLO PARK CA 94025                      ATLANTA GA 30374-1383                       OAKLANDON IN 46236




EMPRO MFG CO INC                         ENABLE YOUR LIFE                            ENERGY BBDO
PO BOX 26060                             23111 ANTONIO PKWY STE 200                  225 N MICHIGAN AVE
10920E 59TH ST                           RANCHO SANTA MARGARITA CA 92688-2661        CHICAGO IL 60601
INDIANAPOLIS IN 46226




                                               Page: 22 of 77
                             Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 25 of 79
ENGAGEMENT MULTIPLIER                  ENGINEERED TESTING SYSTEMS                   ENVIRONMENTAL PROTECTION AGENCY
HOME FARM STABLES                      1711 WEST 15TH ST                            OFFICE OF GENERAL COUNSEL
THE BERKSWELL ESTATE MERIDEN RD        INDIANAPOLIS IN 46202                        ARIEL RIOS BUILDING
BERKSWELL CV7 7SL                                                                   1200 PENNSYLVANIA AVE NW MAIL CODE 2310A
UNITED KINGDOM                                                                      WASHINGTON DC 20460




ENVIRONMENTAL PROTECTION AGENCY        ENVIRONMENTAL PROTECTION AGENCY              EPIC MACHINES
11201 RENNER BLVD                      75 HAWTHORNE ST                              ACCOUNTS RECEIVABLE
LENEXA KS 66219                        SAN FRANCISCO CA 94105                       2269 CHESTNUT ST 877
                                                                                    SAN FRANCISCO CA 94123




EPLASTICS RIDOUT PLASTICS              EQUINIX INC                                  ERB, JASON
5535 RUFFIN RD                         4252 SOLUTIONS CTR                           98 MAIN ST
SAN DIEGO CA 92123                     CHICAGO IL 60677-4002                        KINGSTON ON K7K 3YB
                                                                                    CANADA




ERNESTO, JAIME                         ESHA RESEARCH                                ESSENTRA COMPONENTS AMERICAS
3049 NW 107TH AVE                      4747 SKYLINE RD S STE 100                    8819 FALLBROOK DR
DORAL FL 33172-2177                    SALEM OR 97306                               HOUSTON TX 77064




ESSENTRA SPECAILTY TAPES               ESSENTRA SPECIALTY TAPES DURACO              ESSG
10024 ROMANDEL AVE                     7400 INDUSTRIAL DR                           PO BOX 46270
SANTA FE SPRINGS CA 90670              FOREST PARK IL 60130                         MINNEAPOLIS MN 55344-9956




ESSG TCI                               ESTIFY                                       ESTIFY LEASE DEPOSIT REFUND
TCI BUSINESS CAPITAL INC               30101 AGOURA CT STE 222                      30101 AGOURA CT
9185 PAYSPHERE CIR                     AGOURA HILLS CA 91301                        STE 222
CHICAGO IL 60674                                                                    AGOURA HILLS CA 91301




ET GROUP                               ETM JERRY CRAWLEY                            ETRON TECHNOLOGY AMERICA INC
29 BOOTH AVE 2ND FLOOR                 400 POYDRAS ST #800                          3375 SCOTT BLVD STE 128
TORONTO ON M4M 2M3                     NEW ORLEANS LA 70130                         SANTA CLARA CA 95054
CANADA




ETSY                                   EUROPEAN UNION INTELLECTUAL PROPERTY         EVENTNEXT INC
55 WASHINGTON ST                       OFFICE                                       1600 PARKDALE DR
STE 512                                OFFICE OF CHIEF COUNSEL                      STE 201
BROOKLYN NY 11201                      AVENIDA DE EUROPA 4                          ROCHESTER MI 48307
                                       ALICANTE E-03008
                                       SPAIN


EVENTS PRESENTS                        EVERGREEN PARK SCHOOL DISTRICT 124           EVINGER, SHELBEY
941 E CHARLESTON RD                    2929 W 87TH ST                               1200 MAIN ST STE 4200
PALO ALTO CA 94303                     EVERGREEN PARK IL 60805                      KANSAS CITY MO 64105




EVINGER, SHELBEY ELIZABETH             EVISION SYSTEMS                              EVITE
5317 TEXAS PRAIRIE                     JAHNSTRABE 12                                8833 SUNSET BLVD
ODESSA MO 64076                        FORSTINNING 85661                            WEST HOLLYWOOD CA 90069
                                       GERMANY




                                             Page: 23 of 77
                                Case 20-10432-MFW       Doc 8      Filed 02/26/20    Page 26 of 79
EVOLVE MANUFACTURING                      EVOLVE MANUFACTURING TECHNOLOGIES INC      EVONIK CYRO LLC
47300 BAYSIDE PKWY                        EVOLVE                                     1500 RICHARD E PREWITT DR
FREMONT CA 94538                          47300 BAYSIDE PKWY                         OSCEOLA AR 72370
                                          FREMONT CA 94538




EVONIK CYRO LLC                           EVRON GRAPHICS                             EXCALIBUR ENGINEERING
1796 MAIN ST                              487 PRESTON CT                             PO BOX 62827
SANFORD ME 04073                          LIVERMORE CA 94551                         BALTIMORE MD 21264-2827




EXCEL CNC MACHINING INC                   EXCOURSE                                   EXECUTIVE HILLS MANAGEMENT INC
3185 DE LA CRUZ BLVD                      17 BLDG 6 SELSKOHOZYAISTVENNAYA ST         PO BOX 12625
SANTA CLARA CA 95054                      MOSCOW 129226                              5000 COLLEGE BLVD
                                          RUSSIA                                     OVERLAND PARK KS 66282-2625




EXOLUTIONS                                EXPONENT                                   EXPONENT INC
2160 ELKINS WAY UNIT B                    149 COMMONWEALTH DR                        PO BOX 200283 DEPT 002
BRENTWOOD CA 94513                        MENLO PARK CA 94025                        DALLAS TX 75320-0283




EXPRESS                                   EXPRESS ASSEMBLY PRODUCTS                  EXPRESS ASSEMBLY PRODUCTS, LLC
1 EXPRESS DR                              10 NORTHERN BLVD                           1 CHESTNUT ST #215
COLUMBUS OH 43230                         UNIT 14B                                   NASHUA NH 03060
                                          AMHERST NH 03031




EXXON MOBIL CORP                          EZ UP INC                                  F-SOURCE
1301 FANNIN ST OFFICE 1580                1900 SECOND ST                             8F NO115 TOUQIAN RD
HOUSTON TX 77002                          NORCO CA 92860                             XINZHUANG DIST
                                                                                     NEW TAIPEI CITY 242
                                                                                     CHINA




F-SOURCE                                  FAST TO BY LIMITED                         FASTENAL
NO 115 TOU CIAN RD                        ROOM 409 BLDG 1 NO 118                     PO BOX 978
NEW TAIPEI CITY 242                       HUALI BLDG ZHENHUA ROAD FU TIAN DISTRICT   WINONA WI 55987-0978
TAIWAN                                    SHENZHEN 518031
                                          CHINA




FASTRACK                                  FASTRAK                                    FAUCETDIRECTCOM BUILDCOM
1028 EAST SILVER SPRINGS BLVD             62 FIRST ST                                402 OTTERSON DR
OCALA FL 34470                            SAN FRANCISCO CA 94105                     STE 100
                                                                                     CHICO CA 95928




FAUST, JOSH                               FAUST, JOSHUA E                            FEDERAL INSURANCE CO
26300 CEDAR RD                            3250 ONEAL CIR #C22                        CHUBB GROUP OF INSURANCE COMPANIES
STE 1410                                  BOULDER CO 80301                           2028 HALL'S MILL RD
BEACHWOOD OH 44122                                                                   WHITEHOUSE STATION NJ 08889




FEDERAL INSURANCE CO                      FEDEX                                      FEDEX EXPRESS 3432 CLOSED
CHUBB SERVICING OFFICE                    3750 HAVEN AVE                             PO BOX 94515
455 MARKET ST                             MENLO PARK CA 94025                        PALANTINE IL 60094-4515
STE 500
SAN FRANCISCO CA 94105




                                                Page: 24 of 77
                               Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 27 of 79
FEDEX FREIGHT 3RD PARTY 3730             FEDEX FREIGHT EXPRESS 3432                   FEDEX FREIGHT REGIONAL 7335
PO BOX 223125                            PO BOX 371461                                PO BOX 21415
PITTSBURGH PA 15251-2125                 PITTSBURGH PA 15250-7461                     DEPT LA
                                                                                      PASADENA CA 91185-1415




FEDEX MAIN ACCOUNT                       FEDEX OFFICE                                 FEDEX TRADE NETWORKS CANADA
PO BOX 7221                              PO BOX 672085                                BOX 916200 PO BOX 4090
PASADENA CA 91109-7321                   DALLAS TX 75267-2085                         STATION A
                                                                                      TORONTO ON M5W0E9
                                                                                      CANADA




FEDEX TRADE NETWORKS TRANSPORT           FEDEX TRADE NETWORKS USA                     FELLERS INC
AND BROKERAGE INC                        PO BOX 842206                                6566 EAST SKELLY DR
PO BOX 842206                            BOSTON MA 02284-2206                         TULSA OK 74145
BOSTON MA 02284-2206




FELTON, STEVE                            FERRARA MFG                                  FIBERSTORE
1445 OLD MCDONOUGH HWY                   318 W 39TH ST STE 400                        380 CENTERPOINT BLVD
CONYERS GA 30013                         NEW YORK NY 10018                            NEW CASTLE DE 19720




FIBERSTORE                               FIELDHOUSE                                   FILTH - EASE GUTTER CLEANING
331 ANDOVER PK EAST                      1220 116TH AVE NE STE 200                    1013 BIRD AVE
STE33                                    BELLEVUE WA 98004                            SAN JOSE, CA 95125 CA 95125
TUKWILA WA 98188




FILTH EASE POWER WASHING AND GUTTER      FINDTAPECOM                                  FIRGELLI AUTOMATIONS
CLEANING                                 23 ORCHARD RD #150                           15272 CROYDON DR #116
1476 CARMEL DR                           SKILLMAN NJ 08558                            SURREY BC V3Z 0Z5
SAN JOSE CA 95125                                                                     CANADA




FIRGELLI AUTOMATIONS                     FISCHER, JOHN                                FIVE GOLD STARS MAINTENANCE
1465 SLATER RD                           880 WEAVER PARK RD                           260 PONTIAC WAY
FERNDALE WA 98248                        LONGMONT CO 80501                            FREMONT CA 94539




FIVE PRIME THERAPEUTICS INC              FIZZIX / FROGLEGS                            FIZZIX LLC
111 OYSTER PT BLVD                       14470 TERMINAL AVE                           14470 TERMINAL AVE
SOUTH SAN FRANCISCO CA 94080             OTTUMWA IA 52501                             OTTUMWA IA 52501




FIZZIX LLC 2                             FLIPPO, SHERRI                               FLIR COMMERCIAL SYSTEMS INC
398 W 230TH ST                           131 STANYAN ST                               LOCKBOX 11115
BLOOMFIELD IA 52537                      SAN FRANCISCO CA 94118                       BOSTON MA 02211




FLLAC EDUCATIONAL COLLABORATIVE          FLUKE NETWORKS                               FMV OPINIONS INC
2 SHAKER ROAD STE D215                   PO BOX 777                                   3333 MICHELSON DR STE 900
SHIRLEY MA 01464                         EVERETT WA 98206-0777                        IRVINE CA 92612




                                               Page: 25 of 77
                           Case 20-10432-MFW             Doc 8        Filed 02/26/20   Page 28 of 79
FOAM FACTORY                               FORBES MEDIA LLC                            FORD MOTOR CO
17500 23 MILE RD                           PO BOX 347905                               3315 CHARLESTON RD
MACOMB MI 48044                            PITTSBURGH PA 15251-4905                    RIPLEY WV 25271




FORD MOTOR CO                              FORD, JOHN                                  FORESITE INC
BANKRUPTCY                                 1500 N POST OAK RD STE 190                  1982 S ELIZABETH ST
1 AMERICAN RD NO 904                       HOUSTON TX 77055-5487                       KOKOMO IN 46902-2432
DEARBORN MI 48126




FORTRESS INVESTMENT GROUP                  FORWARD INTERMODAL SYSTEMS INC              FRANKLIN SOCIETE D'AVOCATS
1 MARKET ST SPEAR TOWE SPEAR TOWER         PO BOX 281227                               26 AVENUE KLEBER
SAN FRANCISCO CA 94105                     SAN FRANCISCO CA 94128                      PARIS 75116
                                                                                       FRANCE




FRANZ TERMITE CONTROL                      FREEDOM PAPER                               FREEMAN
4041 TRANSPORT ST P                        PO BOX 703045                               PO BOX 650036
PALO ALTO CA 94033                         DALLAS TX 75370                             DALLAS TX 75265-0036




FREEMAN CIRCULATION                        FREEMANXP                                   FROGLOGIC
PO BOX 650036                              245 S SPRUCE AVE STE 100                    GASSTR 18 HAUS 1
DALLAS TX 75265-0036                       SOUTH SAN FRANCISCO CA 94103                HAMBURG 22761
                                                                                       GERMANY




FROGLOGIC GMBH                             FSOURCE CO,LTD                              FUJIAN YAHENG POWER TECHNOLOGY GROUP CO
GASSTR 18 HAUS 1                           8F NO115 TOUQIAN RD                         LTD
HAMBURG 22761                              NEW TAIPEI CITY                             YAHENG INDUSTRIAL PARK
GERMANY                                    XINZHUANG DIST 424                          JIANYANG DISTRICT
                                           TAIWAN                                      NANPING CITY 354200
                                                                                       CHINA


FUJIAN YAHENG POWER TECHNOLOGY GROUP CO,   FUJIKURA AMERICA INC                        FUJIKURA AMERICA INC
LTD                                        PO BOX 890196                               3150 - A CORONADO DR
YAHENG INDUSTRIAL PK JIANYANG DISTRICT     CHARLOTTE NC 28289-0196                     SANTA CLARA CA 95051
NANPING CITY
FUJIAN 354200
CHINA


FULL SPECTRUM LASERS                       FULL SPECTRUM SOLUTIONS                     FULL SPECTRUM SOLUTIONS
6216 S SANDHILL RD                         2021 WELLWORTH AVE                          PO BOX 1087
LAS VEGAS NV 89120                         JACKSON MI 49203                            JACKSON MI 49204




FULLRIVER BATTERY                          FUNCTION ENGINEERING                        FUNCTION ENGINEERING INC
3823 MISSION OAKS BLVD                     110 PIONEER WAY                             163 EVERETT AVE
STE A                                      MOUNTAIN VIEW CA 94041                      PALO ALTO CA 94301
CAMARILLO CA 93012




FUNDACION DIVIDENDO POR COLOMBIA           FURRION                                     FUSION DESIGN
CALLE 72 BIS 6 44 PISO 10                  100 CYBERPORT RD                            800 MIAMI CIR NE # 100
BOGOTA                                     HONG KONG                                   ATLANTA GA 30324
COLUMBIA                                   HONG KONG




                                                 Page: 26 of 77
                               Case 20-10432-MFW      Doc 8         Filed 02/26/20   Page 29 of 79
FUSIONDESIGN                             FUTURE CANDY                                FUTURE CANDY
440 N CENTRAL AV                         274 BRANNAN ST 5TH FL                       WESERSTR 82
CAMPBELL CA 95008-0521                   SAN FRANCISCO CA 94107                      BERLIN 12059
                                                                                     GERMANY




FUTURE ELECTRONICS                       FUTURE ELECTRONICS                          FUTURE ELECTRONICS CORP
11451 KATY FWY #201                      237 HYMUS BLVD                              FUTURE ELECTRONICS
HOUSTON TX 77079                         POINTE CLAIRE QC H9R 5C7                    41 MAIN ST
                                         CANADA                                      BOLTON MA 01740




FUTURE ELECTRONICS US LLC                GA WIRTH CO INC                             GAJARDO, JEZREEL
3255 PAYSPHERE CIR                       256 BOEING CT                               5932 SOUTHRIDGE CT
CHICAGO IL 60674                         LIVERMORE CA 94551                          SAN JOSE CA 95138




GARY HOBSTETTER AND ASSOCIATES           GASSEND, BLAISE                             GAUDET, JOSEPH
32910 ALVARADO NILES RD STE 100          958 BAINES ST                               200 CALIFORNIA ST #24
UNION CITY CA 94587                      PALO ALTO CA 94303                          MOUNTAIN VIEW CA 94040




GC MICRO                                 GCA LAW PARTNERS LLP                        GEBBS HEALTHCARE SOLUTIONS
3910 CYPRESS DR                          2570 W EL CAMINO REAL                       4640 ADMIRALTY WAY STE #950
PETALUMA CA 94954                        STE 400                                     MARINA DEL REY CA 90292
                                         MOUNTAIN VIEW CA 94040




GEE, JEFFREY                             GEEKDESK                                    GEM STONE KING
12 COLEMAN PL                            CLARITY CONSULTING GROUP LLC                555 EIGHTH AVE ROOM 300
APT #4                                   4125 W NOBLE #319                           NEW YORK NY 10018
MENLO PARK CA 94025                      VISALIA CA 93277




GENENTECH INC                            GENERAL FOUNDRY SVC ED RITELLI JR           GENERAL LAB AND CLEANROOM SUPPLY
1 DNA WAY                                1390 BUSINESS CTR PL                        2328 TELLER RD
SOUTH SAN FRANCISCO CA 94080             SAN LEANDRO CA 94577                        NEWBURY PARK CA 91320




GENERAL MOTORS CO                        GENTEC ELECTRO OPTIQUE INC                  GENTECEO USA INC
300 RENAISSANCE CTR                      445 SIJEANBAUTISTE STE 160                  5825 JEAN RD CTR
DETROIT MI 48243-1402                    QUEBEC CITY QC G2E 5N7                      LAKE OSWEGO OR 97035
                                         CANADA




GEORGE, HAYDY                            GEORGE, TARVIS C                            GERACI, CARINA
300 TECHNOLOGY SQ FL 3RD STE 301         7900 MANDARIN DR                            80 GROVE ST
CAMBRIDGE MA 02139-3515                  ORLANDO FL 32819-9509                       BROOKLYN NY 11221




GERKE, ROBERT NEAL                       GES                                         GETOV, RADOSLAV NENKOV
SOCIAL SECURITY ADMINISTRATION           BANK OF AMERICA                             2472 BATON ROUGE
6401 SECURITY BLVD                       PO BOX 96174                                SAN JOSE CA 95133
WEST HIGH RISE ROOM 4400                 CHICAGO IL 60693
BALTIMORE MD 21235-0001




                                               Page: 27 of 77
                              Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 30 of 79
GHA                                     GIGAVAC LLC                               GLASS METAL STONE
32910 ALVARADO NILES RD                 6382 ROSE LN                              33260 SOUTH RIVER RD
STE 100                                 CARPINTERIA CA 93013                      CLARKSBURG CA 95612
UNION CITY CA 94587




GLOBAL EQUIPMENT CO                     GLOBAL INCUBATOR                          GLOBAL INDUSTRIAL
29833 NETWORK PL                        CARRER DE PUJADES 112                     219 GLIDER CIR
CHICAGO IL 60673-1298                   8018 BARCELONA                            CORONA CA 92880
                                        BARCELONA
                                        SPAIN




GLOBAL INDUSTRIAL                       GLOBANT                                   GLOBE BAY AREA FORKLIFT CO
2505 MILL CTR PKWY                      875 HOWARD ST STE 320                     PO BOX 880084
STE 100                                 SAN FRANCISCO CA 94103                    SAN FRANCISCO CA 94188
BUFORD GA 30518




GM NAMEPLATE                            GM NAMEPLATE                              GMS CONSTRUCTION AND ASSOC INC
PO BOX 101046                           2095 OTOOLE AVE                           970 THORNTON WAY
PASADENA CA 91189-1046                  SAN JOSE CA 95131                         SAN JOSE CA 95128




GOBOSOURCE                              GODADDYCOM                                GOECKER, DALLAS J
4444 SCOTTS VLY DR #5                   14455 HAYDEN RD                           1915 BRENT BLVD
SCOTTS VALLEY CA 95066                  SCOTTSDALE AZ 85260                       SEYMOUR IN 47274




GOENGINEER                              GOENGINEER                                GOENGINEER INC
1787 E FORT UNION BLVD                  3350 SCOTT BLVD 44                        1787 E FORT UNION BLVD STE 100
STE 100                                 SANTA CLARA CA 95054                      COTTONWOOD HEIGHTS UT 84121
SALT LAKE CITY UT 84121




GOHIL, ANUJ                             GOLDBERG, MICHAEL                         GOLDEN EDIBLES
2756 PROSPECT AVE                       42 STANLEY RD                             100 COMMERCE WAY UNIT
LA CRESCENTA CA 91214                   WABAN MA 02468                            TOTOWA NJ 07512-1158




GOODALL HOMES                           GOODALL HOMES                             GOODE SURGICAL
129 SPRINGFIELD DR                      CONLEY BLACK                              8475 S EASTERN AVE
LEBANON TN 37087                        231 SHERWAY RD A                          LAS VEGAS NV 89123
                                        KNOXVILLE TN 37922




GOOGLE                                  GOOGLE INC                                GOOGLE STORE
1600 AMPHITHEATRE PKWY                  2400 BAYSHORE RD                          1600 AMPHITHEATRE PKWY
MOUNTAIN VIEW CA 94043                  MOUNTAIN VIEW CA 94043                    MOUNTAIN VIEW CA 94043




GOOSES EDGE INC                         GOSSOW, DAVID                             GOTHAM DIGITAL SCIENCE LLC
QUEEN K TESORO                          242 TEXAS ST                              STROZ FRIEDBERG
74-5035 QUEEN KAAHUMANU HWY             SAN FRANCISCO CA 94107                    32 AVENUE OF THE AMERICAS
KAILUA KONA HI 96740                                                              NEW YORK NY 10013




                                              Page: 28 of 77
                            Case 20-10432-MFW       Doc 8      Filed 02/26/20   Page 31 of 79
GOTTFRIED, MAX                        GRACO SUPPLY AND INTEGRATED SVC           GRAINGER
350 WEDGEWOOD DR                      1001 MILLER AVE                           DEPT 881484844
APT 634 ROOM A                        FORT WORTH TX 76105                       PALATINE IL 60038-0001
MORGANTOWN WV 26505




GRAINGER                              GRANDMARK SIGNS                           GRANT, EMILY MARIE
1190 KERN AVE                         11080 STRANG LINE RD                      1077 INDEPENDENCE AV
SUNNYVALE CA 94085-3907               LENEXA KS 66215                           STE B
                                                                                MOUNTAIN VIEW CA 94043




GREAT BASIN COLLEGE                   GREAT WESTERN MICROSYSTEMS LTD            GREATLINK INTERNATIONAL INC
1500 COLLEGE PKWY                     T/A THE DEBUG STORE BERWYN HOUSE          44168 S GRIMMER BLVD
ELKO NV 89801                         CARROG CORWEN                             FREMONT CA 94538-6310
                                      DENBIGHSHIRE LL21 9AT
                                      UNITED KINGDOM




GREENHEART INVESTMENTS                GREENHOUSE SOFTWARE INC                   GREENWASTE OF PALO ALTO
MR SCOTT HASSAN                       110 FIFTH AVE                             1500 BERGER DR
MANAGER                               3RD FLOOR                                 SAN JOSE CA 95112-2703
548 MARKET STREET # 63636             NEW YORK NY 10011
SAN FRANCISCO CA 94104




GRIGGS, STEPHEN                       GRIZZLY INDUSTRIAL                        GRIZZLY INDUSTRIAL
670 9TH AV APT 1                      1815 BATTLEFIELD RD                       1821 VALENCIA ST
SAN FRANCISCO CA 94118                SPRINGFIELD MO 65807                      BELLINGHAM WA 98229




GROUPGETS LLC                         GROUPGETS LLC                             GRUPO ENBA SA DE CV
3905 STATE ST STE 7191                1117 STATE ST                             MIGUEL DE CERVANTES SAAVEDRA 259
SANTA BARBARA CA 93105                SANTA BARBARA CA 93105                    BERKELEY CA 94710




GS1                                   GS1 US INC                                GSH INDUSTRIES KEVIN AINE
1009 LENOX DR                         P O BOX 781988                            15242 FOLTZ PKWY
STE 202                               DETROIT MI 48278-1988                     STRONGSVILLE OH 44136
LAWRENCEVILLE NJ 08648




GSI TECHNOLOGIES                      GUAN, HONG                                GUERRERO HOWE LLC
311 SHORE DR                          2519 S HALSTED ST                         825 W CHICAGO AV
BURR RIDGE IL 60527                   CHICAGO IL 60608-5916                     CHICAGO IL 60642




GUIDEWIRE SOFTWARE INC                GUROCK SOFTWARE                           GUROCK SOFTWARE
2735 SAND HILL RD                     921 E CHARLESTON RD                       AM SEEL 1A
MENLO PARK CA 94025                   PALO ALTO CA 94303                        SOEST 59494
                                                                                GERMANY




GUROCK SOFTWARE GMBH                  H AND C WEIGHING SYSTEMS                  H2O PRECISION DAVE
HEINRICHROLLERSTR 16B                 9515 GERWIG LN STE 109                    6328 E UTAH AVE # 2
BERLIN 10405                          COLUMBIA MD 21046                         SPOKANE VALLEY WA 99212
GERMANY




                                            Page: 29 of 77
                               Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 32 of 79
HAK5 LLC                                 HALDER INC                                  HAMILTON, GREGORY
145 PARK PL                              821 W COLLEGE AVE                           1008 REDMOND AVE
RICHMOND CA 94801                        WAUKESHA WI 53186                           SAN JOSE CA 95120




HAMILTON, GREGORY                        HAMMER TIME INSTALLATIONS                   HAMMOND PLATING CORP PHILLIP KELMAN
2600 TIBURON DR                          2485 CHARLESTON RD                          890 COMMERCIAL ST
NAPLES FL 34109                          MOUNTAIN VIEW CA 94043                      PALO ALTO CA 94303




HANNING LLC                              HARAMBEE INSTITUTE OF SCIENCE AND           HARBOR FREIGHT
323 SHARON DR                            TECHNOLOGY CHARTER SCHOOL                   PO BOX 6010
NICEVILLE FL 32578                       640 N 66TH ST                               CAMARILLO CA 93011-3010
                                         PHILADELPHIA PA 19151




HARMAN INTERNATIONAL INDUSTRIES INC      HARMONIC DRIVE LLC                          HARRIS AND CO GEORGE RITCHIE
26043 NETWORK PL                         247 LYNNFIELD ST                            600 JEFFERSON ST #200
CHICAGO IL 60673-1200                    PEABODY MD 1960                             LAFAYETTE LA 70501




HARRIS, CHRISTOPHER                      HARRIS, HOWARD                              HARRIS, KEN
21165 ESCONDIDO ST                       860 N LAFAYETTE ST                          129 STARLITE ST
WOODLAND HILLS CA 91364                  DENVER CO 80218-3590                        SAN FRANCISCO CA 94080




HASHICORP                                HASSAN, SCOTT                               HAYDON KERK MOTION SOLUTIONS INC
359 WALLER ST APT 1                      548 MARKET ST #63636                        56 MEADOWBROOK DR
SAN FRANCISCO CA 94117                   SAN FRANCISCO CA 94104                      MILFORD NH 03055




HAZLEWOOD, VICTOR                        HB FARMER EDUCATION BLDG                    HEALTH 20
2409 BRIGHTON FARMS BLVD                 1050 S FOREST MALL                          29351 NETWORK PL
KNOXVILLE TN 37932                       TEMPE AZ 85281                              CHICAGO IL 60673-1293




HEALTHTRUST PURCHASING GROUP             HECKEROTH, ROSEMARY                         HENGEHOLD MOTOR CO INC
WELLS FARGO BANK                         2415 237TH CT NE                            762 SAN ANTONIO RD
PO BOX 751576                            SAMMAMISH WA 98074                          PALO ALTO CA 94303
CHARLOTTE NC 28275-1576




HERMAN MILLER STORE                      HERMAN, JASON                               HERRERA, ARMANDO
855 EAST MAIN AVE PO BOX 302             63 FLUSHING AVE UNIT 150                    3140 WISCONSIN AVE NW APT406
ZEELAND MI 49464-0302                    BROOKLYN NY 11205                           WASHINGTON DC 20016




HESS, KELSEY                             HICKEY, KAREN                               HIGHLANDS LATIN SCHOOL
888 N 4TH ST                             1815 NEWELL RD                              10901 SHELBYVILLE RD
PHOENIX AZ 85004                         PALO ALTO CA 94303                          LOUISVILLE KY 40243-1245




                                               Page: 30 of 77
                            Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 33 of 79
HIPCHAT                               HISCO INC                                    HIVE 73
ATLASSIAN                             HISCO INC LOCKBOX                            1501 1ST ST
301 E EVELYN AVE                      PO BOX 890811                                NW ALBUQUERQUE NM 87102
MOUNTAIN VIEW CA 94041                CHARLOTTE NC 28289-0811




HIVELY, TAYLOR                        HIWIN CORP                                   HO, VINH
4982 JARVIS AVE                       12455 JIM DHAMER DR                          4107 FEAFEL DR
SAN JOSE CA 95118                     HUNTLEY IL 60142                             SAN JOSE CA 95134




HOBBYPARTZCOM                         HOBBYPARTZCOM                                HOKUYO AUTOMATIC USA CORP
321 VINELAND AVE                      PICO RIVERA CA 90660                         2019 VAN BUREN AVE STE A
CITY OF INDUSTRY CA 91746                                                          INDIAN TRAIL NC 28079




HOLTH, DAN                            HOLTH, DANIEL C GROSS                        HOME DEPOT
6126 COLFAX LN S                      6126 COLFAX LN S                             2455 PACES FERRY RD NW
MINNEAPOLIS MN 55419                  MINNEAPOLIS MN 55419                         ATLANTA GA 30339




HOMESMART                             HONG KONG KING START VIVI LEE                HOOKANDLOOPCOM
8388 EAST HARTFORD DR                 3644 NATHAN RD                               3500 BEACHWOOD CT
SCOTTSDALE AZ 85255                   TSIM SHA TSUI                                UNIT 102
                                      HONG KONG                                    JACKSONVILLE FL 32224




HORIZON TECHNOLOGY                    HOROWITZ, ANDREESSEN                         HOT WIRE FOAM FACTORY
1 RANCHO CIR                          2865 SAND HILL RD STE 101                    216 E LAUREL AVE
LAKE FOREST CA 92630                  MENLO PARK CA 94025                          LOMPOC CA 93436




HOU AND VILLERY                       HOWARD TULLMAN 1871                          HUEBNER, CHAD
742 4TH AVE                           222 W MERCHANDISE MART PLZ STE 1212          45 LINDERHOF CIR
SAN FRANCISCO CA 94118                CHICAGO IL 60654                             BEDFORD TX 76022




HULA NETWORKS                         HURRICANE ELECTRIC LLC                       HURST, JOHN
1153 TASMAN DR                        760 MISSION CT                               3722 CARLSON CIR
SUNNYVALE CA 94089                    FREMONT CA 94539                             PALO ALTO CA 94306




HURST, MATT                           HURST, MATTHEW J                             HUSCH BLACKWELL LLP
2722 CARLSON CIR                      3722 CARSON CIR                              PO BOX 802765
PALO ALTO CA 94306                    PALO ALTO CA 94306                           KANSAS CITY MO 64180




HUTTON COMMUNICATION                  HUYNH, ALLISON                               HYDRO-TURF
8620 ESCARPMENT WAY                   RICHARDS LAYTON & FINGER                     1367 S LEWIS ST
MILTON ON L9T 0M1                     PA ONE RODNEY SQUARE                         ANAHEIM CA 92805
CANADA                                920 NORTH KING STREET
                                      WILMINGTON DE 19801




                                            Page: 31 of 77
                               Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 34 of 79
HYDRO-TURF                               HYPER NETWORKS LLC                          HYPERLOOP TECHNOLOGIES
1367 SOUTH LEWIS                         2015 E WINDMILL LN                          2161 SACRAMENTO ST
ANAHEIM CA 92805                         LAS VEGAS NV 89123                          LOS ANGELES CA 90021




HYPERLOOP TECHNOLOGIES                   IBR MEDIA INC                               IC TRENDS
2159 BAY ST                              875 N MICHIGAN AVE STE 3100                 931 CALLE NEGOCIO
LOS ANGELES CA 90021-1707                CHICAGO IL 60611                            SAN CLEMENTE CA 92673




ICAPS-14 CONFERENCE                      ICAREHUB                                    ICRIQ
SHERATON PORTSMOUTH HARBORSIDE HOTEL     16101 EMERALD ESTATES DR                    333 RUE FRANQUET
250 MARKET ST                            FORT LAUDERDALE FL 33331                    QUEBEC QC G1P 4C7
PORTSMOUTH NH 03801                                                                  CANADA




IDA HEALTHCARE                           IDEAS MANUFACTURING MYSORE PVT LTD          IDS IMAGING DEVELOPMENT SYSTEMS INC
1080 BRICKELL AVE UNIT 4203              111O EMERALD ENCLAVE                        400 WEST CUMMINGS PK STE 2050
MIAMI FL 33131                           HEBBAL INDUSTRIAL AREA                      WOBURN MA 01801
                                         MYSURU, KARNATAKA 571606
                                         INDIA




IFIXIT                                   IGUS INC                                    IGUS INC
1330 MONTEREY ST                         PO BOX 14349                                3043 UPPER CT
SAN LUIS OBISPO CA 93401                 EAST PROVIDENCE RI 02914                    HAMBURG NY 14075




IKOTUN, MICHAEL                          ILLUSIVE REALITY ANIMATION                  IMECHANIC
575 8TH AVE                              1364 SUNBEAM CIR                            413 S WALNUT ST
NEW YORK NY 10018                        SAN JOSE CA 95122                           BLOOMINGTON IN 47401




IMMEDIA SYSTEMS PARTNER WITH NO NAME     IMPROVE GROUP                               IN HOUSE DESIGN LLC
2465 SELKIRK ROW                         3550 PAN AMERICAN FWY NE                    167 MELROSE AV
LA JOLLA CA 92037-0912                   ALBUQUERQUE NM 87107                        SAN FRANCISCO CA 94127




INCORP SVC INC                           INDIANA ATTORNEY GENERAL                    INDIANA DEPT OF LABOR
PO BOX 94438                             CURTIS T HILL JR                            COMMISSIONER
LAS VEGAS NV 89193-4438                  INDIANA GOVERNMENT CENTER SOUTH             402 WEST WASHINGTON ST
                                         302 WEST WASHINGTON ST 5TH FL.              ROOM W195
                                         INDIANAPOLIS IN 46204-2770                  INDIANAPOLIS IN 46204




INDIANA DEPT OF REVENUE                  INDUSTRIAL NETWORKING                       INFOCOMM INTERNATIONAL
BANKRUPTCY SECTION MS 108                696 SAN RAMON VLY STE 503                   11242 WAPLES MILL RD
100 NORTH SENATE AVE RM N240             DANVILLE CA 94526                           STE 200
INDIANAPOLIS IN 46204                                                                FAIRFAX VA 22030-6079




INGLE, MATTHEW                           INGRAM MICRO                                INGRAM MICRO INC PARTNER WITH NO NAME
4100 E MILHAM AVE                        2107 NORTH 1ST ST                           3351 MICHELSON DR #100
PORTAGE MI 49002-9704                    SAN JOSE CA 95131                           IRVINE CA 92612




                                               Page: 32 of 77
                             Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 35 of 79
INNODISK CORP                          INNODISK USA CORP                           INNOVATIVE COMPONENTS INC
42996 OSGOOD RD                        42996 OSGOOD RD                             1050 NATIONAL PKWY
FREMONT CA 94539                       FREMONT CA 94539                            SCHAUMBURG IL 60173




INNOVATIVE OBJECTS LLC                 INTEGRITYWARE INC                           INTEL CORP
2340 S RANGE LINE RD                   16875 W BERNARDO DR STE 220                 2200 MISSION COLLEGE BLVD
JOPLIN MO 64804                        SAN DIEGO CA 92127                          SANTA CLARA CA 95054




INTENTIONAL FUTURES                    INTERNAL REVENUE SVC                        INTERNATIONAL EZ UP INC
1501 E MADISON STE 500                 1111 CONSTITUTION AVE NW                    PO BOX 54527
SEATTLE WA 98122                       WASHINGTON DC 20224                         LOS ANGELES CA 90054-0527




INTERNATIONAL SCHOOL SVC               INTERSTATE PRODUCTS                         INTERTEK TESTING SVC NA INC
PO BOX 5910                            8260 VICO CT                                PO BOX 405176
PRINCETON NJ 08543                     SARASOTA FL 34240                           ATLANTA GA 30384-5176




INTERVISION                            INTERVISION                                 INTERVISION SYSTEMS TECH
2270 MARTIN AVE                        2250 WALSH AVE                              2270 MARTIN AVE
SANTA CLARA CA 95050                   SANTA CLARA CA 95050                        SANTA CLARA CA 95050




INTUIT                                 INVENTABLES                                 INVISION COMMUNICATIONS
2700 COAST AVE                         600 W VAN BUREN ST # 602                    1280 N CIVIC DR #300
MOUNTAIN VIEW CA 94043                 CHICAGO IL 60607                            WALNUT CREEK CA 94596




ION MOTION CONTROL                     ION MOTION CONTROL                          IOS OPTICS DINO VALENCIA
35796 VERONICA ST                      33175 TEMECULA PKWY STE A-630               3270 KELLER ST #109
LIVONIA MI 48150                       TEMECULA CA 92592                           SANTA CLARA CA 95054




IOTECHE                                IPADSIMPLE                                  IRS INTERNAL REVENUE SVC
645 N 2ND ST                           1501 1ST ST NW                              10TH ST AND PENNSYLVANIA AVE NW
APT A                                  ALBUQUERQUE NM 87102                        WASHINGTON DC 20530
SAN JOSE CA 95112




ISP SUPPLIES                           IT IS WRITTEN                               IT IS WRITTEN
10770 STATE HWY                        PO BOX 6                                    4289 BONNY OAKS 111
30 STE 200 COLLEGE STATION             CHATTANOOGA TN 37401-0006                   CHATTANOOGA TN 37406
COLLEGE STATION TX 77845




ITALIX CO INC                          ITALIX CO INC                               ITT INDUSTRIES HOLDINGS INC
120 MAST ST STE 1                      2232 CALLE DEL MUNDO                        KORTEWEG 2 3261 NH OUD
MORGAN HILL CA 95037                   SANTA CLARA CA 95054                        BEIJERLAND 3260 AA
                                                                                   NETHERLANDS




                                             Page: 33 of 77
                                Case 20-10432-MFW      Doc 8        Filed 02/26/20   Page 36 of 79
IXORAA MEDIA PRIVATE LIMITED              J L BARTLETT AND ASSOCIATES                J L BARTLETT AND ASSOCIATES INC
673 10TH MAIN 7TH CROSS                   2143 LA MIEL WAY                           JONI BARTLETT
HALII STAGE                               CAMPBELL CA 95008                          2143 LA MIEL WAY
BANGALORE 560008                                                                     CAMPBELL CA 95008
INDIA




JACK MORTON WORLDWIDE                     JACKSON COUNTY COURTHOUSE                  JACKSON COUNTY MO
JEANNIE RUTHERFORD                        PO BOX K                                   JACKSON COUNTY COURTHOUSE
8687 MELROSE AVE FL 7                     BROWNSTOWN IN 47220-0311                   415 E 12TH STREET 1ST FLOOR
WEST HOLLYWOOD, CA 90069                                                             KANSAS CITY MO 64106




JACKSON COUNTY TREASURER                  JACKSON COUNTY TREASURER 2                 JACKSON, TOM
111 S MAIN ST STE 124                     PO BOX K                                   25 HANOVER RD STE 300 DATACOR
BROWNSTOWN IN 47220                       BROWNSTOWN IN 47220-0311                   FLORHAM PARK NJ 07932-1424




JACOB K JAVITS CONVENTION CENTER          JASBERG, JOHN                              JASON ERB (SVB)
ACCOUNTS RECEIVABLE DEPT                  283 MISSOURI ST                            98 MAIN ST
655 WEST 34TH ST                          SAN FRANCISCO CA 94107                     KINGSTON ON K7K 3Y8
NEW YORK NY 10001-1188                                                               CANADA




JATMAR ELECTRIC LLC                       JENKINS, TANYA                             JENSSEN SCALES INC
1132 E BUTTERFIELD PL                     1175 CORRAL AVE                            635 HULET ST
OLATHE KS 66062                           SUNNYVALE CA 94086                         SAN JOSE CA 95125




JETBRAINS                                 JETBRAINS AMERICAS INC                     JHMELECCOM
1900 SOUTH NORFOLK ST STE 350             989 EAST HILLSDALE BLVD                    ROOM 413 YANTIAN BUSINESS PLAZA BLOCK C
SAN MATEO CA 94403                        STE 200                                    BAOAN ROAD SHENZHEN
                                          FOSTER CITY CA 94404                       GUANGDONG 518102
                                                                                     CHINA




JIM GREER ON BEHALF OF KONGREGATE         JIM NAZWORTHY CONSTRUCTION                 JM TEST
450 SANSOME ST STE 1200                   309 NE INDEPENDENCE AV                     7323 TOM DR
SAN FRANCISCO CA 94111                    LEE'S SUMMIT MO 64063                      BATON ROUGE LA 70806




JMN EXPRESS DELIVERY LLC                  JOHNSON, KEMA                              JOHNSON, KEMA G
48461 COTTONWOOD ST                       114 LA QUINTA                              114 LA QUINTA
FREMONT CA 94539                          MORAGA CA 94556                            MORAGA CA 94556




JOHNSON, SEAN                             JOHNSON, SEAN                              JOLLIBEE FOODS
962 HARTSOUGH ST                          365 N ROOSEVELT ST APT 301                 200 SPECTRUM CENTER DR STE 300
PLYMOUTH MI 48170                         CANTON MI 48187                            IRVINE CA 92618




JONES, ALEX                               JONES, CHRIS                               JP GRAPHICS INC
612 N NORMANDIE AV                        11101 W 129TH TER                          3310 WOODWARD AVE
LOS ANGELES CA 90004                      OVERLAND PARK KS 66213                     SANTA CLARA CA 95054-2627




                                                Page: 34 of 77
                              Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 37 of 79
JP PAVING AND GRADING INC               JPL ACCOUNTS PAYABLE                         JPL NASA
1592 ALUM ROCK AV                       3910 CYPRESS DR                              3910 CYPRESS DR
SAN JOSE CA 95116                       PETALUMA CA 94954                            PETALUMA CA 94954




JULIAN PULGIAN (SVB)                    JUNHOPARK, LGECTO                            JUST DRIVE MEDIA LLC
1425 LAKESHORE RD EAST                  501378                                       26145 CARONDELETTE DR
OAKVILLE ON L6J 1L9                     5515 NE 148TH AVE STE 302                    ORANGE BEACH AL 36561
CANADA                                  PORTLAND OR 97230-3458




JUSTIN TIME SILK SCREEN                 JUSTIN TIME SILKSCREENING                    JW WINCO INC
878 ALDO AVE                            878 ALDO AVE                                 2815 S CALHOUN RD
SANTA CLARA CA 95054                    SANTA CLARA CA 95054                         NEW BERLIN WI 53151




K AND A PRECISION INC                   K AND J MAGNETICS INC                        KAGI
44255 FREMONT BLVD                      18 APPLETREE LN                              1442-A WALNUT ST PMB#392
UNIT C                                  PIPERSVILLE PA 18947                         BERKELEY CA 94709
FREMONT CA 94538




KAISER FOUNDATION HEALTH PLAN           KALTNER, GEORGE                              KALTURA
FILE 5915                               2 DICKEL RD                                  250 PARK AVE SOUTH
LOS ANGELES CA 90074-5915               SCARSDALE NY 10583                           NYC NY 10003




KALTURA INC CUSTOMER REFUND             KANOU PRECISION HONG KONG CO LTD             KANSAS ATTORNEY GENERAL
CHIHARU FUJITA                          RM 1701(167) 17/F HENAN BLDG 90 JAFFE RD     DEREK SCHMIDT
250 PARK AVE SOUTH 10TH FL              WAN CHAI                                     120 SW 10TH AVE
NEW YORK NY 10003                       HONG KONG                                    2ND FLOOR
                                                                                     TOPEKA KS 66612-1597




KANSAS DEPT OF HUMAN RESOURCES          KANSAS DEPT OF REVENUE                       KARA'S CUPCAKES
SECRETARY                               915 SW HARRISON ST                           855 EL CAMINO REAL #50
MILLS BUILDING                          TOPEKA KS 66625-9000                         PALO ALTO CA 94301
109 SW 9TH ST
4TH FLOOR
TOPEKA KS 66612-1588


KAREPRODUCTS                            KAREPRODUCTS                                 KAROZIS, TASS
4700 STERLING DR STE E                  1644 CONESTOGA ST                            5401 S KIRKMAN RD
BOULDER CO 80301                        STE 2                                        ORLANDO FL 32819
                                        BOULDER CO 80301




KAROZIS, TASS                           KASTELER, RICHARD                            KAYAKO
7800 SOUTHLAND BLVD                     4516 S 700 E STE 370                         SECOND FLOOR 207 OLD ST
ORLANDO FL 32809                        MURRAY UT 84107-8317                         NR UNITED
                                                                                     LONDON EC1V 9NR
                                                                                     UNITED KINGDOM




KC TOOL                                 KC TOOL                                      KEATING AND ASSOCIATES INC
1280 N WINCHESTER ST                    19939 W 162ND ST                             PARKSIDE BUILDING 300 DESHUTES WAY SW
OLATHE KS 66061                         OLATHE KS 66062                              STE 106
                                                                                     TUMWATER WA 98501




                                              Page: 35 of 77
                               Case 20-10432-MFW       Doc 8       Filed 02/26/20   Page 38 of 79
KELLEHER, DAN                            KELLER INDUSTRIES                          KELLER MORTGAGE
655 NATOMA ST                            234 INDUSTRIAL RD                          1221 SOUTH MOPAC EXPWY STE 400
APT A                                    SAN CARLOS CA 94070                        AUSTIN TX 78746
SAN FRANCISCO CA 94103-2719




KELLY GLOBAL LOGISTICS                   KEMPNER, WILLIAM                           KENCO GROUP
DOTICOM CORP                             230 EVERGREEN AVE                          2001 RIVERSIDE DR
9901 NW 106TH ST STE 18                  APT 2                                      CHATTANOOGA TN 37406
MEDLEY FL 33178-1237                     BROOKLYN NY 11221




KENCO MANAGEMENT SVC                     KENNER, JAMES                              KENNETH A HOROWITZ INC
2001 RIVERSIDE DR                        4215 VILLAGE CT                            496 NORTH LAKE WAY
CHATTANOOGA TN 37406                     WEST BLOOMFIELD MI 48323-1674              PALM BEACH FL 33480




KHAN, ADDY                               KHANLIAN, LUKE                             KIKKERI, HARSHA
20024 87TH AVE S                         16507 HIAWATHA ST                          1321 UPLAND DR # 3256
KENT WA 98031-1279                       GRANADA HILLS CA 91344                     HOUSTON TX 77043




KIKKERI, HARSHA                          KIM, SUZIE                                 KING TACO RESTAURANT INC
881 MONARCH CIR                          65 E 7TH ST                                6055 E WASHINGTON BLVD
SAN JOSE CA 95138                        APT 4                                      COMMERCE CA 90040
                                         NEW YORK NY 10003




KINOVA ROBOTICS                          KIPLING POST LP                            KLEIN, MICHAEL
6111 RUE DORISLUSSIER                    PO BOX 204                                 960 PK AVE
BOISBRIAND QC J7H 0E8                    PALO ALTO CA 94302                         NEW YORK NY 10028
CANADA




KLERK, STEPHEN M DE                      KLUB CLASS                                 KLUB CLASS
15732 LOS GATOS BLVD PMB 100             13 TF9 CITY PT                             NO 35/2 PARK RD PARK MANOR TASKER TOWN
LOS GATOS CA 95032                       INFANTRY ROAD SHIVAJINAGAR                 BANGALORE KARNATAKA 560051
                                         BANGALORE 560 001                          INDIA
                                         INDIA




KLUWER, WOLTERS                          KNOWLEDGELAKE                              KOICHIRO KANDA
PO BOX 1030                              6 CITYPLACE DR STE 500                     ALPINE ELECTRONICS
ALPHEN AAN DEN RIJN 2400 BA              ST. LOIUS MO 63141                         3151 JAY ST STE 101
THE NETHERLANDS                                                                     SANTA CLARA CA 95054-3308




KOLBUSS, RYAN                            KONG, CHENG                                KONTRON
16402 N 28TH AVE                         52 BEACONWOOD RD                           6505 DUMBARTON CIR
PHOENIX AZ 85053-7534                    NEWTON MA 02461                            FREMONT CA 94555




KONTRON AMERICA INC                      KONTRON CANADA INC                         KONTRON US
9477 WAPLES ST                           4555 AMBROISE-LAFORTUNE                    PO BOX 847207
SAN DIEGO CA 92121                       BOISBRIAND QC J7H 0A4                      LOS ANGELES CA 90084-7207
                                         CANADA




                                               Page: 36 of 77
                              Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 39 of 79
KONY                                    KOTT GROUP                                KRAMER, ANAT
9225 BEE CAVE RD BLDG A STE 300         3228 MOODIE DR                            430 CEDAR LN
AUSTIN TX 78733-6203                    OTTAWA ON K2J 4S8                         WILMETTE IL 60091-2355
                                        CANADA




KRANZ AND ASSOCIATES HOLDINGS LLC       KREMESEC, GARRICK                         KREMESEC, GARRICK A
830 MENLO AVE STE 100                   353 DELLBROOK AVE                         353 DELLBROOK AVE
MENLO PARK CA 94025                     SAN FRANCISCO CA 94131                    SAN FRANCISCO CA 94131




KUDER, HANS                             KUDER, HANS                               KUEHNIS AND ASSOCIATES CPAS LLP
4620 YORK AVE S                         4629 ABBOTT AVE S                         PO BOX 6978
MINNEAPOLIS MN 55410                    MINNEAPOLIS MN 55410                      REDWOOD CITY CA 94063




KULTURRACOM                             L-COM GLOBAL CONNECTIVITY                 LA NUOVA POSTA-VILLASANGIOVANNI-FP
21151 S WESTERN AV                      50 HIGH ST WEST MILL                      VIA NAZIONALE 793 VILLA SAN GIOVANNI
STE 215                                 THIRD FLOOR STE 30                        REGGIO CALABRIA 89018
TORRANCE CA 90501                       NORTH ANDOVER MA 01845                    ITALY




LABELMASTER                             LAFER, JENNIFER                           LAFLEUR, DOMINIQUE
5724 NORTH PULASKI RD                   962 HARTSOUGH ST                          410 COLONIAL
CHICAGO IL 60646                        PLYMOUTH MI 48170                         LAFAYETTE LA 70506




LAFLEUR, DOMINIQUE                      LAFLEUR, DOMINIQUE                        LAMBERT, TAYLOR
475 W PARK DR                           207 N 300 E                               10 SALLY LN
MOAH UT 84532                           MOAB UT 84532                             WALNUT CREEK CA 94595




LANDS END                               LANDSBERG                                 LANDSBERG EPS
6 LANDS' END LN                         PO BOX 101144                             25794 NETWORK PL
DODGEVILLE WI 53595                     PASADENA CA 91189                         CHICAGO IL 60673-1257




LANDSBERG ORORA                         LARSON PACKAGING                          LARSON PACKAGING CO
8311 CENTRAL AVE                        1000 YOSEMITE DR                          1000 YOSEMITE DR
NEWARK CA 94560                         MILPITAS CA 95035                         MILPITAS CA 95035




LAUB, LONNIE                            LAUB, LONNIE                              LEADERS MEDIA GROUP LLC
1833 SUMMIT ST                          1100 MAIN ST                              1177 AVENUE OF THE AMERICAS
KANSAS CITY MO 64108                    STE 2330                                  5TH FLOOR
                                        KANSAS CITY MO 64105                      NEW YORK NY 10036




LEAP INNOVATIONS                        LEBOO, FELIX LEMISO                       LEE, MINNIE
222 W MERCHANDISE MART PLAZA STE 1212   121 E 80TH ST                             21 RIDGECREST TERRACE
CHICAGO IL 60654                        KANSAS CITY MO 64114                      SAN MATEO CA 94402




                                              Page: 37 of 77
                           Case 20-10432-MFW       Doc 8      Filed 02/26/20   Page 40 of 79
LEE, STEPHANIE                       LEEE PRODUCTS                             LEFEVERE, FRANCOIS-MARIE
2250 LATHAM ST APT 35                800 EAST 80TH ST                          1241 HIGHLAND PL
MOUNTAIN VIEW CA 94040               BLOOMINGTON MN 55420                      ERIE CO 80516




LEIA 3D                              LEIBS, JEREMY                             LEMKO CORP
2440 SAND HILL RD                    1709 LOS ALTOS DR                         ONE PIERCE PL STE 700W
STE 303                              SAN MATEO CA 94402                        ITASCA IL 60143
MENLO PARK CA 94025




LEMKO CORP                           LEMPESIS, ALYSSA                          LEMPESIS, BRIANNA
ONE PIERCE PL STE 700                71 GREG CT                                71 GREG CT
ITASCA IL 60143                      ALAMO CA 94507                            ALAMO CA 94507




LEMPESIS, BRIANNA                    LENEGAR, TIFFANY                          LENOVO
5371 VIA AQUARIO                     30 WARREN ST                              1009 THINK PL
SAN DIEGO CA 92111                   COLUMBUS OH 43215                         MORRISVILLE NC 27560




LENSATION GMBH                       LEOPARD IMAGING INC                       LEOPARD IMAGING INC
UNTERER DAMMWEG 12                   1130 CADILLAC ST                          48820 KATO RD
KARLSRUHE 76149                      MILPITAS CA 95035                         STE 100B
GERMANY                                                                        FREMONT CA 94538




LEVEL 3                              LEVEL 3                                   LEVEL 3 COMMUNICATIONS
A/K/A CENTURY LINK                   A/K/A CENTURY LINK                        PO BOX 910182
1025 ELDORADO BLVD                   PO BOX 15043                              DENVER CO 80291-0182
BROOMFIELD CO 80021                  ALBANY NY 12212-5043




LI, DAIWEI                           LI, DAIWEI                                LI, YICHEN (EMILY)
1352 JOHNSON                         977 ASILOMAR TER                          820 N JUSTIN PL
SAN JOSE CA 95129                    APT 2                                     ANAHEIM CA 92801
                                     SUNNYVALE CA 94086




LIGHTING SPECIALTIES                 LIMO STUDIO                               LINCOLN HEALTHCARE INFORMATION CO LLC
735 HASTINGS DR #6906                9955 6TH ST                               3530 POST RD STE 201
BUFFALO GROVE IL 60089               RANCHO CUCAMONGA CA 91730                 SOUTHPORT CT 06890




LINCOLN HEALTHCARE LEADERSHIP        LINKEDIN                                  LOCUS ROBOTICS
3530 POST RD                         2029 STIERLIN CT                          301 BALLARDVALE ST DOCK 10
SUITE 201                            STE 200                                   WILMINGTON MA 01887-4440
SOUTHPORT CT 06890                   MOUNTAIN VIEW CA 94043




LODGING, CHARTRES                    LOGIGEAR CORP                             LOGITECH
101 MISSION ST STE 1115              1850 GATEWAY DR                           7600 GATEWAY BLVD
SAN FRANCISCO CA 94105               STE 175                                   BLVD. NEWARK CA 94560
                                     SAN MATEO CA 94404




                                           Page: 38 of 77
                             Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 41 of 79
LOGO GOLF CHIPS INC                    LONGHURST A, JAROM                           LONGHURST, JAROM
PO BOX 130634                          2457 LAVENDER DR                             2457 LAVENDER DR
CARLSBAD CA 92013                      WALNUT CREEK CA 94596                        WALNUT CREEK CA 94596




LONGWOOD UNIVERSITY NURSING DEPT       LOWY FAMILY GROUP                            LTE MOBILE BROADBANDSCOM
201 HIGH ST STEVENS 200                LFG 375 PARK AVE STE 2701                    FLAT/RM E 3/F PO CHEONG BUILDING
FARMVILLE VA 23909                     NEW YORK NY 10152                            148-154 NAM CHEONG STREET KL
                                                                                    KOOWLON
                                                                                    HONG KONG




LUANN OSTERGAARD                       LUCIDCHART                                   LUMENERA CORP COREY FELLOWS
404 S AGUA MANSA CT                    10355 S JORDAN GTWY                          7 CAPELLA CT
KENNEWICK WA 99338                     STE 300                                      NEPEAN ON K2E 8A7
                                       SOUTH JORDAN UT 84095                        CANADA




LUNDMARK, DAVID                        LUXOFT PROFESSIONAL ROMANIA IOANA MIHUT      M-FACTORS STORAGE
916 SEENA AVE                          BULEVARDUL DIMITRIE POMPEIU 5-7              1321 EAST EDINGER AVE
LOS ALTOS CA 94024                     BUCURE?TI 077190                             SANTA ANA CA 92705
                                       ROMANIA




MA LABORATORIES INC                    MA LABS                                      MACDONALD, RODERICK
2075 N CAPITOL AVE                     2075 N CAPITAL AVE                           SUNY FREDONIA CREDIT UNION
SAN JOSE CA 95132                      SAN JOSE CA 95132                            G139 WILLIAMS CENTER
                                                                                    FREDONIA NY 14063




MACH 1 INC                             MACH 1 INC JIM BARATONO                      MACLOCKS COMPULOCKS
2290 WALSH AVE                         340 E CHURCH RD                              700 LAVACA ST STE 1401
SANTA CLARA CA 95050                   KING OF PRUSSIA PA 19406                     AUSTIN TX 78701-3101




MACLOCKS COMPULOCKS                    MAGCRAFT                                     MAGIC LEAP
13521 IMMANUEL RD                      1934 OLD GALLOWS RD STE 350                  3107 STIRLING RD STE 107
PFLUGERVILLE TX 78660                  VIENNA VA 22182                              FORT LAUDERDALE FL 33312




MAGICHEART INVESTMENTS LLC             MAGNUSON, JUSTIN                             MAHAR, NICK
68 WILLOW RD                           2200 VICTORY AVE APT 2702                    21042 EAST ARROW HWY
MENLO PARK CA 94025                    DALLAS TX 75219-7684                         APT #144
                                                                                    COVINA CA 91724




MAIL CHIMP                             MAILGUN TECHNOLOGIES                         MALLORY
512 MEANS ST                           112 E PECAN ST 1135                          44380 OSGOOD RD
ATLANTA GA 30318                       SAN ANTONIO TX 78205                         FREMONT CA 94539




MALOUF, FRED                           MALOUF, FREDERICK                            MANAGED CLOUD TECHNOLOGIES
3555 MURDOCH DR                        3555 MURDOCH DR                              1228 MONTEREY AVE
PALO ALTO CA 94306                     PALO ALTO CA 94306                           BERKELEY CA 94707




                                             Page: 39 of 77
                              Case 20-10432-MFW       Doc 8          Filed 02/26/20   Page 42 of 79
MAP YOUR SHOW                           MARC LAWRENCE INTERIORS                       MARCHON
PO BOX 638886                           42307 OSGOOD RD D                             201 OLD COUNTRY RD THIRD FLOOR
CINCINNATI OH 45263-8886                FREMONT CA 94539                              MELVILLE NY 11747




MARIAN INC                              MARIAN INC                                    MARKET EDGEWATER
1011 E SAINT CLAIR ST                   1011 EAST ST CLAIR ST                         10 EAST 53RD ST
INDIANAPOLIS IN 46202                   INDIANAPOLIS IN 46202-3569                    STE 12A
                                                                                      NEW YORK NY 10022




MARKETWIRED                             MARQUEZ, LILIAN                               MARS INFORMATION SVC INC
100 N SEPULVEDA BLVD ST 325             433 LAS COLINAS BLVD E STE 600                100 INTERNATIONAL DR
EL SEGUNDO CA 90245                     IRVING TX 75039-5581                          MOUNT OLIVE NJ 07848




MARTIJENA, ROBYN                        MASSACHUSETTS ATTORNEY GENERAL                MASSACHUSETTS DEPT OF LABOR AND
95 5TH AVENUE                           MAURA HEALY                                   WORK FORCE DEVELOPMENT
NEW YORK NY 10003                       ONE ASHBURTON PL                              DIRECTOR
                                        BOSTON MA 02108-1698                          1 ASHBURTON PL RM 2112
                                                                                      BOSTON MA 02108




MATTERLIGHT IP                          MAVERICKLABELCOM                              MAXAMPSCOM
2033 GATEWAY PL 5TH FL                  120 W DAYTON ST STE A7                        1015 W GARLAND AVE
SAN JOSE CA 95110                       EDMONDS WA 98020                              SPOKANE WA 99205




MAXBOTIX                                MAXBOTIX                                      MAXON PRECISION MOTORS INC
7000 REGENT PKWY                        13860 SHAWKIA DR                              1065 EAST HILLSDALE BLVD STE 210
STE 201                                 BRAINERD MN 56401                             FOSTER CITY CA 94404
FORT MILL SC 29715




MAYANS MC                               MAZZA, BENJAMIN                               MC2
25136 ANZA DR 2ND FLOOR                 23656 FORDSON DR                              521 W BABBITT AVE
SANTA CLARITA CA 91355                  DEARBORN MI 48124                             PEN ARGYL PA 18072




MCCOLLISTERS                            MCCRACKEN, RICHARD                            MCGLAUFLIN, JACKIE
PO BOX 75404                            3771 23RD ST                                  22100 BOTHELL EVERETT HWY
CHICAGO IL 60675-5404                   SAN FRANCISCO CA 94114-3416                   BOTHELL WA 98021




MCKINSEY DESIGN LAB                     MCMASTER CARR                                 MCMASTER-CARR
208 14TH ST NW NORTHWEST                PO BOX 7690                                   9630 NORWALK BLVD
ATLANTA GA 30318-5304                   CHICAGO IL 60680-7690                         SANTA FE SPRINGS CA 90670-2932




MCMILLAN, STEWART G                     MCNICHOLS CO GLORIA GONZALES                  MEAN WELL USA INC
5207 GDN GTWY                           14108 ARBOR PL                                44030 FREMONT BLVD
VALPARAISON IN 46383                    CERRITOS CA 90703                             FREMONT CA 94538




                                              Page: 40 of 77
                             Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 43 of 79
MEDIA CENTER                           MEMORIA PRESS                               MEMORIA PRESS
900 SAN ANTONIO RD                     10901 SHELBYVILLE RD                        4603 POPLAR LEVEL RD
PALO ALTO CA 94303                     LOUISVILLE KY 40243                         LOUISVILLE KY 40213




MEMORY4LESS                            MEMPHIS ELECTRONIC INC                      MEMPHIS ELECTRONICS
1504 W COMMONWEALTH AVE #2744          2323 S SHEPHERD DR                          6576 BOSE LN
FULLERTON CA 92833                     STE 910                                     SAN JOSE CA 95120
                                       HOUSTON TX 77019




MEND FAMILY                            MERCARI INC                                 MERCURY GLOBAL PARTNERS EFT
4767 NEW BROAD ST                      22 4TH ST 14TH FLOOR                        FAO MINDY M HULL
ORLANDO FL 32814-6405                  SAN FRANCISCO CA 94103-3139                 3789 FILLMORE ST STE 5
                                                                                   SAN FRANCISCO CA 94123




MERCY VIRTUAL                          MERIT NETWORK                               MERIT NETWORK INC
15740 SOUTH OUTER FORTY RD             1000 OAKBROOK DRIVE STE 200                 RADB ACCOUNTS RECEIVABLE [MAINT-AS393380]
CHESTERFIELD MO 63017                  ANN ARBOR MI 48104-6794                     DEPT 771746
                                                                                   DETROIT MI 48277-1746




MERITRONICS INC                        MERITRONICS INC                             METLIFE INSURANCE
500 YOSEMITE DR                        3020 KENNETH ST                             PO BOX 804466
MILPITAS CA 95035                      SANTA CLARA CA 95054                        KANSAS CITY MO 64180-4466




METLIFE SMALL BUSINESS CENTER          MEYERS, CURT                                MICHAEL MONTAGNA INC
PO BOX 804466                          1287 CITY VIEW PL                           4327 SE PINE ST
KANSAS CITY MO 64180-4466              SAN JOSE CA 95127                           PORTLAND OR 97215-1046




MICHIGAN ATTORNEY GENERAL              MICHIGAN DEPT OF ENERGY LABOR AND           MICHIGAN DEPT OF TREASURY
DANA NESSEL                            ECONOMIC GROWTH                             TREASURY BUILDING
PO BOX 30212                           DIRECTOR                                    LANSING MI 48922
525 W OTTAWA ST                        OTTAWA BUILDING 611 WEST OTTAWA
LANSING MI 48909-0212                  PO BOX 30004
                                       LANSING MI 48909


MICHIGAN STATE UNIVERSITY              MICRO FLEX AND CABLE INC                    MICRO-SYS APS
COLLEGE OF EDUCATION                   2275 S GRAND AVE                            MICRO-SYS APS BOEGESKOV HOEVEJ 7 C
401B-2 ERICKSON HALL                   SANTA ANA CA 92705                          VIBY J DK-8260
EAST LANSING MI 48824                                                              DENMARK




MICROCOAXIAL TECHNOLOGY JACKY          MICRON CONSUMER PRODUCTS GROUP              MICRON CONSUMER PRODUCTS GROUP
NO88 YINGSHENG ROAD LUZHI TOWN         590 ALDER DR                                3475 E COMMERCIAL CT
WUZHONG DISTRICT SUZHOU                MILPITAS CA 95035                           MERIDIAN ID 83642
JIANGSU 215127
CHINA




MICRON TECHNOLOGY INC                  MICROSOFT CORP                              MICROSOFT CORP
8000 SOUTH FEDERAL WAY                 PO BOX 847034                               ONE MICROSOFT WAY
BOISE ID 83707                         DALLAS TX 75284-7034                        REDMOND WA 98052




                                             Page: 41 of 77
                                Case 20-10432-MFW          Doc 8       Filed 02/26/20   Page 44 of 79
MICROSOFT CORP                               MIDWEST ATE                                MIDWEST BENDER SVC CORP
648 LK SAMMAMMISH LN NE                      7156 W 127TH ST #145                       435 ROSKE DR
BELLEVUE WA 98008                            PALOS HEIGHTS IL 60463                     ELKHART IN 46516




MIDWEST MOTION PRODUCTS                      MIGUEL VAZQUEZ PGT                         MILL-MAX
1000 INDUSTRIES CIR                          6118 NW 74TH AVE                           190 PINE HOLLOW RD
HOWARD LAKE MN 55349                         MIAMI FL 33166-3710                        OYSTER BAY NY 11771




MILLER CONTAINER                             MILLER TRANSPORTATION                      MINDEROO FOUNDATION
3402 78TH AVE W                              111 OUTER LOOP                             PO BOX 3155
ROCK ISLAND IL 61201                         LOUISVILLE KY 40214                        BROADWAY NEDLANDS WA 6009
                                                                                        AUSTRALIA




MINDGRUB TECHNOLOGIES                        MINIDSP                                    MINIDSP
1215 EAST FORT AVE                           UNIT 1204 12 F 106 HOW MING ST             106 HOW MING ST UNIT 1204
BALTIMORE MD 21230                           KWUN TONG                                  CROWN INDUSTRIAL BUILDING
                                             KOWLOON                                    KWUN TONG
                                             HONG KONG                                  HONG KONG




MINNESOTA ATTORNEY GENERAL                   MINNESOTA DEPT OF LABOR AND INDUSTRY       MINNESOTA DEPT OF REVENUE
KEITH ELLISON                                COMMISSIONER                               600 NORTH ROBERT ST
1400 BREMER TOWER                            443 LAFAYETTE RD N                         ST. PAUL MN 55146
445 MINNESOTA ST                             ST. PAUL MN 55155
ST PAUL MN 55101-2131




MINRRAY INDUSTRY CO                          MIR-BABAK REFANI                           MIRAMONT FAMILY MEDICINE
5 FLOOR BLDG 13A ZHONGHAIXIN TECHNOLOGY PK   TORONTO ON M2R 1H7                         4674 SNOW MESA DR STE 140
GANLI ROAD LILANG AVENUE                     CANADA                                     FORT COLLINS CO 80528
BUJI,SHENZHEN 518112
CHINA




MIRAMONTEZ, DAVID                            MISC INFO                                  MISCO MINNEAPOLIS SPEAKER CO
143 EL BOSQUE DR                             921 E CHARLESTON RD                        2637 32ND AVE SOUTH
SAN JOSE CA 95134                            PALO ALTO CA 94303                         MINEAPOLIS MN 55406-1641




MISCO MPLS SPEAKER CO INC                    MISSOURI ATTORNEY GENERAL                  MISSOURI ATTORNEY GENERAL'S OFFICE
2637 32ND AVE SOUTH                          ERIC SCHMITT                               CONSUMER PROTECTION DIVISION
MINNEAPOLIS MN 55406-1641                    SUPREME COURT BLDG                         OLD POST OFFICE BUILDING
                                             207 W HIGH ST                              815 OLIVE ST STE200
                                             JEFFERSON CITY MO 65101                    ST LOUIS MO 63101




MISSOURI DEPT OF CONSERVATION                MISSOURI DEPT OF NATURAL RESOURCES         MISSOURI DEPT OF REVENUE
2901 W TRUMAN BLVD                           PO BOX 176                                 HARRY S TRUMAN STATE OFFICE BUILDING
JEFFERSON CITY MO 65109                      1101 RIVERSIDE DR                          301 WEST HIGH ST
                                             JEFFERSON CITY MO 65102                    JEFFERSON CITY MO 65101




MISSOURI LABOR AND INDUSTRIAL                MISSOURI STATE TREASURER                   MISUMI USA
RELATIONS COMMISSION                         UNCLAIMED PROPERTY DIVISION                2400 LUNT AVE
DIRECTOR                                     PO BOX 1004                                ELK GROVE VILLAGE IL 60007
3315 WEST TRUMAN BLVD RM 214                 JEFFERSON CITY MO 65102
PO BOX 504
JEFFERSON CITY MO 65102-0599




                                                   Page: 42 of 77
                                Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 45 of 79
MLP TAX AND FINANCIAL SVC INC             MLQ CONSULTING INC                        MOBILE MINI
101 METRO DR STE 650                      21 RIDGECRET TERRACE                      44580 OLD WARM SPRINGS BLVD
SAN JOSE CA 95110                         SAN MATEO CA 94402                        FREMONT CA 94538




MOBILE MINI INC                           MOBILE MINI SOLUTIONS                     MOBILE MINI SOLUTIONS
PO BOX 7144                               PO BOX 7144                               PO BOX 650882
PASADENA CA 91109-7144                    PASADENA CA 91109-7144                    DALLAS TX 75265-0882




MODEL SOLUTION CO LTD                     MODEL STUDIO FRED LUDE                    MODELS, PHILIP ROBERTS
54 BEOMANRO 11GIL GEUMCHEONGU             104 KARINA CRT                            718-B WEBSTER ST
SEOUL 08583                               SAN JOSE CA 95131                         PALO ALTO CA 94301
SOUTH KOREA




MODUS ADVANCED INC FORMERLY WESTERN       MODUS ADVANCED INC FORMERLY WRS           MOELIS AND CO
RUBBER                                    1575 GREENVILLE RD                        399 PARK AVE 6TH FLOOR
1575 GREENVILLE RD                        LIVERMORE CA 94550                        NEW YORK NY 10022
LIVERMORE CA 94550




MONDAYCOM                                 MONNIN, ABBEY                             MONOPRICE
JESSICA SARANICH                          3633 MILLER RD                            PO BOX 740417
33 W 17TH ST FLOOR 4                      RUSSIA OH 45363                           LOS ANGELES CA 90074-0417
NEW YORK NY 10011-5511




MONOPRICEBUSINESS NON TAXABLE             MONOPRICEBUSINESS TAXABLE                 MONOPRICECOM
11701 6TH ST                              11701 6TH ST                              11701 6TH ST
RANCHO CUCAMONGA CA 91730                 RANCHO CUCAMONGA CA 91730                 RANCHO CUCAMONGA CA 91730




MONSON, NATHANIEL                         MONSON, NATHANIEL                         MONSTER SCOOTER PARTS
174 N TAAFFE ST                           174 N TAAFEE ST                           5045 GALLEY RD
SUNNYVALE CA 94086                        SUNNYVALE CA 94086                        COLORADO SPRINGS CO 80915




MONT ROSE MOVING SYSTEMS INC              MOO INC                                   MOO ONLINE PRINTING
PO BOX 610940                             14 BLACKSTONE VLY PL                      985 WATERMAN AVE
SAN JOSE CA 95161-0940                    LINCOLN RI 02865                          EAST PROVIDENCE RI 02914




MOOGSOFT                                  MORA, RAMY                                MORGAN HILL PLASTICS
1265 BATTERY ST FLOOR 2                   1118 SUSSEX SQ                            8118 ARROYO CIR
SAN FRANCISCO CA 94111                    MOUNTAIN VIEW CA 94040                    GILROY CA 95020




MORRIS, ROGER                             MORRIS, ROGER SCOTT                       MORRISON AND FOERSTER -EPAY
13 NASHUA RD                              13 NASHUA RD                              555 MARKET ST
WINDHAM NH 03087                          WINDHAM NH 03087                          PO BOX 742335
                                                                                    LOS ANGELES CA 90074-2335




                                                Page: 43 of 77
                            Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 46 of 79
MORRISON AND FOERSTER LLP             MORRISON FOERSTER SF                        MOSAIC SALES SOLUTIONS
PO BOX 742335                         425 MARKET ST                               220 E LAS COLINAS BLVD STE 300
LOS ANGELES CA 90074-2335             SAN FRANCISCO CA 94105                      IRVING TX 75039




MOTION INDUSTRIES                     MOTION INDUSTRIES                           MOTIVO ENGINEERING
1605 ALTON RD                         1589 SOUTHPARK CT                           17700 S FIGUEROA ST
BIRMINGHAM AL 35210                   COLUMBUS IN 47201                           GARDENA CA 90248




MOTOROLA SOLUTIONS                    MOUNTAIN HARDWEAR                           MOUNTZ INC
1301 E ALGONQUIN RD                   4911 CENTRAL AVE                            1080 NORTH 11TH ST
SCHAUMBURG IL 60196                   RICHMOND CA 94804                           SAN JOSE CA 95112




MOUNTZ INC                            MOUSER ELECTRONICS                          MOUSER ELECTRONICS
19051 UNDERWOOD RD                    PO BOX 99319                                1080 NORTH 11TH ST
FOLEY AL 36535                        FORT WORTH TX 76199-0319                    SAN JOSE CA 95112




MOUSER ELECTRONICS                    MOVIDIUS LIMITED EFT                        MOVIDIUS LTD
1000 NORTH MAIN ST                    1ST FLOOR OCONNELL BRIDGE HOUSE             INTEL IRELAND LIMITED COLLINSTOWN
MANSFIELD TX 76063                    D'OLIER ST                                  COLLINSTOWN INDUSTRIAL PARK CO
                                      DUBLIN 2                                    KILDARE
                                      IRELAND                                     IRELAND




MOVOTO                                MOXIE ENGINEERING CONSULTANTS INC           MRI AUDIO
1900 S NORFOLK ST STE 310             26300 LA ALAMEDA                            5909 SEA LION PL STE F
SAN MATEO CA 94403-1171               STE 285                                     CARLSBAD CA 92010-6634
                                      MISSION VIEJO CA 92691




MRO SUPPLY INC                        MSC INDUSTRIAL                              MSC INDUSTRIAL SUPPLY
2915 E WASHINGTON BLVD                75 MAXESS RD                                HEADQUARTERS
LOS ANGELES CA 90023                  MELVILLE NY 11747-3151                      75 MAXESS RD
                                                                                  MELVILLE NY 11747




MSX CONSULTING                        MUECKE, KARL                                MUH-TAY-ZIK HOF-FER
511 SW 10TH AVE #1108                 10 40TH ST                                  220 SANSOME ST STE 1500
PORTLAND OR 97217                     PITTSBURGH PA 15201                         SAN FRANCISCO CA 94104




MULTI IMAGE GROUP MIG                 MUNISERVICES LLC                            MUNK ORTHODONTICS
AKA AV RENTAL DEPOT                   PALO ALTO BID                               5825 S MAIN ST
MARITZ RESEARCH CAMPUS                555 BRYANT ST 821                           CLARKSTON MI 48346-2983
20285 WESTERN AVE                     PALO ALTO CA 94301
TORRANCE CA 33487




MURPHY, CAITLIN                       MUSEUM IDENTY LTD                           MUSEUMS AND THE WEB LLC
3455 KEARNY VILLA RD                  132 LONDON RD                               703 DALE DR
APT 350                               STONY STRATFORD                             SILVER SPRING MD 20910
SAN DIEGO CA 92123                    BUCKINGHAMSHIRE MK11 IJH
                                      UNITED KINGDOM




                                            Page: 44 of 77
                           Case 20-10432-MFW             Doc 8         Filed 02/26/20   Page 47 of 79
MUSIALEK, MARVIN                           MWM ACOUSTICS LLC                            MY MOUNTAIN MOVERS
WYERINGERGASSE 3/B3                        6602 E 75TH ST STE 520                       435 NICHOLS RD
VIENNA 1040                                INDIANAPOLIS IN 46250                        STE 200
AUSTRIA                                                                                 KANSAS CITY MO 64112




NANGUDI DONG GUAN NANGUDI ELECTRONICS CO   NARAYANA KIKKERI, HARSHAVARDHANA             NATE DIGRE LLC
LTD                                        1321 UPLAND DR                               15640 SHANNON HEIGHTS
BUILDING B7 SOUTH INDUSTRIAL PARK          #3256                                        LOS GATOS CA 95032
HUMEN TOWN                                 HOUSTON TX 77043
DONGGUAN CITY 523910
CHINA


NATE DIGRE LLC                             NATERA INC                                   NATERA INC CUSTOMER REFUND
2424 MONTEREY BLVD                         201 INDUSTRIAL RD STE 410                    2103 CITYWEST BLVD
OAKLAND CA 94611                           SAN CARLOS CA 94070                          HOUSTON TX 77042




NATIONAL ROBOTICS ENGINEERING CENTER       NATIONAL TECHNICAL SYSTEMS                   NATIONBUILDER
10 40TH ST                                 38995 CHERRY ST                              520 S GRAND AVE 2ND FL
PITTSBURGH PA 15201-3209                   NEWARK CA 91109-8208                         LOS ANGELES CA 90071




NAZERI, CAMERON A                          NC E-PROCUREMENT                             NCI / INNOTECH
320 OKEEFE ST 5                            PO BOX 752167                                7125 NORTHLAND TER N STE 100
EAST PALO ALTO CA 94303                    CHARLOTTE NC 28275-2167                      BROOKLYN PARK MN 55428




NCI FORMERLY INNOTECH PRODUCTS             NEBRASKA FURNITURE MART                      NEOBITS
3700 ANNAPOLIS LN STE 150                  700 SOUTH 72ND ST                            3350 SCOTT BLVD
PLYMOUTH MN 55447                          OMAHA NE 68114                               STE 4601
                                                                                        SANTA CLARA CA 95054




NEP ELECTRONICS                            NETCOMPONENTS                                NETGATE
805 MITTEL DR                              4800 NORTH FEDERAL HWY                       4616 W HOWARD LN #900
WOOD DALE IL 60191                         STE 303A                                     AUSTIN TX 78728
                                           BOCA RATON GA 33431




NETGATE                                    NETSCOUT SYSTEMS INC                         NETSCOUT SYSTEMS INC
7212 MCNEIL DR STE 204                     DEPT CH 10966                                310 LITTLETON RD
AUSTIN TX 78729                            PALATINE IL 60055-0966                       WESTFORD MA 01886-4105




NETSEMI                                    NETSYNC NETWORK SOLUTIONS INC                NEVADA ATTORNEY GENERAL
VALENCIA                                   9737 GREAT HILLS TRL                         AARON FORD
VALENCIA CA 91355                          STE 250                                      OLD SUPREME COURT BLDG
                                           AUSTIN TX 78759                              100 N CARSON ST
                                                                                        CARSON CITY NV 89701




NEVADA DEPT OF TAXATION                    NEVADA OFFICE OF THE LABOR COMMISSIONER      NEW ENGLAND CONTROLS
1550 E COLLEGE PKWY                        COMMISSIONER                                 9 OXFORD RD
CARSON CITY NV 89706                       555 E WASHINGTON AVE STE 4100                MANSFIELD MA 02048
                                           LAS VEGAS NV 89101




                                                 Page: 45 of 77
                            Case 20-10432-MFW          Doc 8         Filed 02/26/20   Page 48 of 79
NEW ENGLAND CONTROLS                     NEW RELIC                                    NEWARK ELEMENT14
ALAN SARTO                               188 SPEAR ST STE 1200                        33190 COLLECTION CTR DR
9 OXFORD RD                              SAN FRANCISCO CA 94105                       CHICAGO IL 60693-0331
MANSFIELD MA 02048




NEWARK ELEMENT14                         NEWARK PUBLIC SCHOOLS                        NEWEGG
PO BOX 94151                             765 BROAD ST                                 9997 ROSE HILLS RD
PALATINE IL 60094-4151                   NEWARK NJ 07102                              WHITTIER CA 90601




NEWEGG BUSINESS                          NEWEGG BUSINESS                              NEWEGG BUSINESS BUSINESS ACCOUNT
ACCOUNTS RECEIVABLE                      18045 ROWLAND ST                             9997 ROSE HILLS RD
17560 ROWLAND ST                         CITY OF INDUSTRY CA 91748                    WHITTIER CA 90602
CITY OF INDUSTRY CA 91748




NEWEGG INC                               NF SMITH ASSOCIATES LP                       NG CITY CENTER SQUARE LLC DNU
16839 E GALE AVE                         5306 HOLLISTER                               400 WEST 37TH ST
CITY OF INDUSTRY CA 91745                HOUSTON TX 77040                             NEW YORK NY 10018




NGUYEN, ANH                              NGUYEN, JAZCO D                              NGUYEN, MICHAEL
1765 PARKVIEW GREEN CIR                  2346 CLUB DR                                 5388 SIGRID WAY
SAN JOSE CA 95131                        GILROY CA 95020                              SAN JOSE CA 95123




NGUYEN, MINH                             NGYUEN, DANIEL J                             NHS WESTERN ISLES
3520 SAINT AUGUSTINE LN                  2346 CLUB DR                                 MACAULAY RD
OAKTON VA 22124-2433                     GILROY CA 95020                              STORNOWAY HS1 2AF
                                                                                      UNITED KINGDOM




NIFCO                                    NIFCO                                        NIGHTINGALE REALITY LLC
8015 DOVE PKWY CANAL                     2425 SPIEGEL DR                              1430 BROADWAY STE 1605
WINCHESTER OH 43110                      GROVEPORT OH 43125                           NEW YORK NY 10018




NISSAN MOTORS                            NIWALI USA CORP                              NOCTUNA
1215 BORDEAUZ DR                         18851 NE 29TH AVE STE 792                    132 N AVE 61 101
SUNNYVALE CA 94089                       AVENTURA FL 33180                            LOS ANGELES CA 90042




NOKIA                                    NOKIA INNOVATIONS US LLC                     NORTH MERRICK UFSD
6000 CONNECTION DR                       200 S MATHILDA AVE                           1057 MERRICK AVE
IRVING TX 78269                          SUNNYVALE CA 94086                           NORTH MERRICK NY 11566




NORTHEASTERN RETAIL LUMBER ASSOCIATION   NPOWER SOFTWARE                              NPOWER SOFTWARE
585 N GREENBUSH RD                       16486 BERNARDO CTR DR                        16875 W BERNARDO DR STE 220
RENSSELAER NY 12144-8419                 SAN DIEGO CA 92128                           SAN DIEGO CA 92127




                                               Page: 46 of 77
                               Case 20-10432-MFW       Doc 8       Filed 02/26/20   Page 49 of 79
NTC DISTRIBUTING                         NTT AMERICA INC                            NTT COMMUNICATIONS
3041 OLCOTT ST                           PO BOX 660322                              PO BOX 660322
SANTA CLARA CA 95054                     DALLAS TX 75266-0322                       DALLAS TX 75266-0322




NTT COMMUNICATIONS                       NU HORIZONS ELECTRONICS KEVIN COUGHLIN     NUMATO SYSTEMS PVT LTD
BOX 540 STEMMONS FWY                     70 MAXESS RD                               1ST FLOOR 56D WIPRO AVENUE
DALLAS TX 75207                          MELVILLE NY 11747                          ELECTRONICS CITY PHASE 1
                                                                                    ELECTRONIC CITY BENGALURU
                                                                                    KARNATAKA 560100
                                                                                    INDIA


NUMATO SYSTEMS PVT LTD                   OAC SVC INC                                OBERLE, ANTHONY
2ND FLOOR # 11 SEEKAN HEIGHTS PHASE 2    2200 1ST AVE S                             590 ALDER DR
ELECTRONICS CITY                         SEATTLE WA 98134                           MILPITAS CA 95035-7443
BANGALORE KA -560100
INDIA




OBJET GEOMETRIES INC RESIN DEPT          OCCUPATIONAL SAFETY AND HEALTH             OCCUPATIONAL SAFETY AND HEALTH
5 FORTUNE DR                             ADMINISTRATION                             ADMINISTRATION
BILLERICA MA 01821                       TWO PERSHING SQUARE BUILDING               SAN FRANCISCO FEDERAL BUILDING
                                         2300 MAIN ST STE 1010                      90 7TH ST STE 2650
                                         KANSAS CITY MO 64108-2416                  SAN FRANCISCO CA 94103




OCP GROUP INC                            OCULUS VR LLC                              OCULUS VR LLC
7130 ENGINEER RD                         1 HACKER WAY                               19800 MACARTHUR BLVD
SAN DIEGO CA 92111                       MENLO PARK CA 94025                        IRVINE CA 92612




OEM PRODUCTION INC                       OFFICE DEPOT INC                           OFFICE OF THE ATTORNEY GENERAL
1461-2 SAN MATEO AVE                     6600 NORTH MILITARY TRL                    CALIFORNIA DEPT OF JUSTICE
SOUTH SAN FRANCISCO CA 94080             BOCA RATON FL 33496                        PUBLIC INQUIRY UNIT
                                                                                    PO BOX 944255
                                                                                    SACRAMENTO CA 94244-2550




OLANDER CO                               OLARK                                      OLEG SHCHEGOLEV
144 COMMERCIAL ST                        205 ½ N MAIN ST                            7 NESHAMINY INTERPLEX DR STE 301
SUNNYVALE CA 94086                       ANN ARBOR MI 48104                         TREVOSE PA 19053-6927




OLIVIER DESCOLLONGES                     OMEGA ENGINEERING INC                      OMEGA ENGINEERING INC
252 YANDELL AVE                          PO BOX 405369                              800 CONNECTICUT AVE STE 5N01
CANTON MS 39046                          ATLANTA GA 30384-5369                      NORWALK CT 06854




OMNI GROUP                               OMNI GROUP                                 OMNI LOGISTICS INC
1000 DEXTER AVE N                        MATT CROSBY                                1755 TRANSCENTRAL CT #400
STE 400                                  9613 BROOKLINE AVE                         #400
SEATTLE WA 98109                         BATON ROUGE LA 70809-1433                  HOUSTON TX 77032




ONLINEMETALSCOM                          ONSET COMPUTER CORP                        OPENDNS
1138 WEST EWING                          470 MACARTHUR BLVD                         135 BLUXOME ST
SEATLE WA 98119                          BOURNE MA 02532                            SAN FRANCISCO CA 94107




                                               Page: 47 of 77
                            Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 50 of 79
OQUINN, GEORGE                        ORANGE COUNTY CONVENTION CENTER FL        ORIENTAL TRADING CO
2604 CUSTER DR                        5795 W BADURA AV STE 110                  11201 GILES RD
SAN JOSE CA 95124                     LAS VEGAS NV 89118                        LA VISTA NE 68128




ORIENTAL TRADING CO                   OSER COMMUNICATIONS GROUP                 OTHER WORLD COMPUTING - OWC
PO BOX 2308                           PO BOX 30520                              8 GALAXY WAY
OMAHA NE 68103-2308                   TUCSON AZ 85751                           WOODSTOCK IL 60098




OTICON INC                            OVG REAL ESTATE USA HOLDING LLC           OXFORDTEC VOXMICRO
580 HOWARD AVE                        221 RIVER ST STE 9 STE 9166               20955 PATHFINDER RD STE100
SOMERSET NJ 08873                     HOBOKEN NJ 07030-5990                     DIAMOND BAR CA 91765




O’QUINN, GEORGE                       PACE AND JACOBS LLC                       PACE AND JACOBS LLC
2604 CUSTER DR                        7155 CALERO HILLS CT                      2182 VIZCAYA CIR
SAN JOSE CA 95124                     SAN JOSE CA 95139                         CAMPBELL CA 95008




PACNET BUSINESS SOLUTIONS EFT         PAGERDUTY INC                             PAGERDUTY, INC
ROOM 605 BLOCK A ANLIAN MANSION       600 TOWNSEND ST #125                      600 TOWNSEND ST
NO 4018 JINTIAN RD                    SAN FRANCISCO CA 94103                    STE 125
FUTIAN DISTRICT 518026                                                          SAN FRANCISCO CA 94103
CHINA




PALMACCI, JED A                       PALO ALTO GLASS                           PALO ALTO LIMO
321 WASATCH WAY                       4085 TRANSPORT ST                         2070 OAKWOOD DR
PARK CITY UT 84098                    PALO ALTO CA 94303                        PALO ALTO CA 94303




PALO ALTO POLICE DEPT                 PANOPLY TECHNOLOGIES                      PANOPLY TECHNOLOGIES
ALARM OFFICER                         188 KING ST STE PH3                       NATIONAL CORPORATE RESEARCH LTD
275 FOREST AVE                        SAN FRANCISCO CA 94107-4900               850 NEW BURTON RD
PALO ALTO CA 94301                                                              STE 201
                                                                                DOVER DE 19904




PANOPTEO LLC                          PARALLAX INC                              PARALLEL MINER
109 E 17TH ST STE 5245                599 MENLO DR                              1524 PUDDINGSTONE DR
CHEYENNE WY 82001                     STE 100                                   LA VERNE CA 91750
                                      ROCKLIN CA 95765




PARAMOUNT COMMERCE                    PARROT DRONES SA S                        PARTNERS IN DENTAL EXCELLENCE
720 KING ST W STE 510                 174 QUAI DE JEMMAPES                      DALLAS TX 75237
TORONTO ON M5V 2T3                    METROPOLITAN PARIS 75010
CANADA                                FRANCE




PARTS EXPRESS                         PARTSELECT                                PASSMARK SOFTWARE
725 PLEASANT VLY DR                   415 WILLOW ST                             370 CONVENTION WAY
SPRINGBORO OH 45066                   TRURO NS 2N 6T2                           LEVEL 2
                                      CANADA                                    REDWOOD CITY CA 94063




                                            Page: 48 of 77
                              Case 20-10432-MFW      Doc 8        Filed 02/26/20   Page 51 of 79
PAUL BROWN CONSTRUCTION                 PAYPAL                                     PBC LINEAR
1337 CHARMWOOD SQUARE                   2211 NORTH FIRST ST                        REMITTANCE PROCESSING
SAN JOSE CA 95117                       SAN JOSE CA 95131                          PO BOX 7265
                                                                                   RCOKFORD IL 61126




PBC LINEAR                              PC RUSH                                    PCRUSHCOM
6402 ROCKTON RD                         1325 E EL SEGUNDO BLVD                     1325 E EL SEGUNDO BLVD
ROSCOE IL 61073                         EL SEGUNDO CA 90245                        EL SEGUNDO CA 90245




PCW MICROSYSTEMS INC                    PDUWHIPS                                   PEASE, STEPHEN
134 LINDEN AVE WESTBURY                 1349 EXPRESS DR STE 107                    PO BOX 428
WESTBURY NY 11590                       RALEIGH NC 27603                           MOUNTAIN VIEW CA 94042




PEASE, STEVEN                           PEASE, STEVEN E                            PENCOM
PO BOX 428                              505 CYPRESS PT DR                          1300 INDUSTRIAL RD
MOUNTAIN VIEW CA 94042                  APT 167                                    STE 21
                                        MOUNTAIN VIEW CA 94043                     SAN CARLOS CA 94070




PENGUIN COMPUTING                       PENINSULA SPRING LAURA HAMPEL              PENNSYLVANIA STATE UNIVERSITY
45800 NORTHPORT LOOP W                  6750 SILACCI WAY                           201 OLD MAIN
FREMONT CA 94538                        GILROY CA 95020                            UNIVERSITY PARK PA 16802




PEOPLEFUN                               PEPPERDATA                                 PEREZ, JUAN
1651 N COLLINS BLVD STE 150             19409 STEVENS CREEK BLVD STE 260           8000 RAVINES EDGE CT
RICHARDSON TX 75080-3605                CUPERTINO CA 95014                         COLUMBUS OH 43235




PERMANENTE, KAISER                      PERRONE-BONAR, MARIBETH                    PHAM, TUNG
FILE 5915                               20 FEDERAL PLAZA WEST                      2855 SENTER RD
LOS ANGELES CA 90074-5915               YOUNGSTOWN OH 44505                        SPC# 63
                                                                                   SAN JOSE CA 95111




PHAM, TUNG                                                                         PHARMACY DEVELOPMENT SVC
2224 BIKINI AVE                                                                    2459 S CONGRESS AVE STE 204
SAN JOSE CA 95122                                                                  PALM SPRINGS FL 33406




PHD VENTURES A360, LLC                  PHD VENTURES INC                           PHENIX TECHNOLOGY
800 CORPORATE POINTE                    800 CORPORATE POINTE STE 350               75 SPEICHER DR
STE 350                                 CULVER CITY CA 90230                       ACCIDENT MD 21520
CULVER CITY CA 90230




PHIDGETS INC                            PHILIP ROBERTS MODELS                      PHILIP ROBERTS MODELS
6115 4 ST SE UNIT 1                     718 WEBSTER ST                             815 HIGH ST
CALGARY AB T2H 2H9                      PALO ALTO CA 94301                         PALO ALTO CA 94301
CANADA




                                              Page: 49 of 77
                               Case 20-10432-MFW       Doc 8       Filed 02/26/20   Page 52 of 79
PHILLIPS MEDISIZE                        PHILLIPS MEDISIZE                          PHILLIPS PLASTICS CORP
3976 SOLUTIONS CTR                       1201 HANLEY RD                             3976 SOLUTIONS CTR
CHICAGO IL 60677-3009                    HUDSON WI 54016                            CHICAGO IL 60677-3009




PHOENIX SIGNS                            PICASSO EXOTIC AQUATICS                    PICKLER, SHELBY
44 QUEENS LN                             11560 ASH ST                               1223 MATLOCK AVE
SAN JOSE CA 95112                        LEAWOOD KS 66211                           HONOLULU HI 96814




PILLAR TECHNOLOGY                        PINCKNEY, DOUG                             PINEBERRY LLC
580 N 4TH ST                             760 W GENESEE ST                           12905 ALTON SQ APT 303
COLUMBUS OH 43215                        SYRACUSE NY 13204-2306                     HERNDON VA 20170




PISCOPO, MARK                            PK SELECTIVE METAL PLATING                 PLASCORE INC
131 WOOTTON OAKS CT                      415 MATHEW ST                              615 N FAIRVIEW RD
ROCKVILLE MD 20852                       SANTA CLARA CA 95050                       ZEELAND MI 49464




PNC INC                                  POLARPRO                                   POLOLU ROBOTICS AND ELECTRONICS
115 EAST CENTRE ST                       1987 PLACENTIA AVE                         920 E PILOT RD
NUTLEY NJ 07110                          COSTA MESA CA 92627                        LAS VEGAS NV 89119




PORTWELL                                 POSEY, MICHELLE                            POWDER RIVER ENERGY CORP
44200 CHRISTY ST                         3520 BROOK ST                              221 MAIN ST
FREMONT CA 94538                         #6                                         PO BOX 930
                                         LAFAYATTE CA 94549                         SUNDANCE WY 82729




POWELL ELECTRONICS                       POWELL ELECTRONICS                         POWELL ELECTRONICS INC
3602 INLAND EMPIRE BLVD C100             3602 INLAND EMPIRE BLVD C230               PO BOX 12979
ONTARIO CA 91764                         ONTARIO CA 91764                           PHILADELPHIA PA 19176-0979




POWER BY PROXI INC                       POWERBYPROXI INC                           POWERBYPROXI INC
6601 VAUGHT RANCH RD                     LEVEL 2 152 FANSHAWE STREET                6601 VAUGHT RD STE 201
STE 201                                  VIADUCT HARBOUR                            AUSIN TX 78730
AUSTIN TX 78730                          AUCKLAND 01010
                                         NEW ZEALAND




POWERGATE                                POWERHOUSE ENGINEERING                     POWERHOUSE ENGINEERING INC
2390 OWEN ST                             1540 WINDING WAY                           710 E DURANT AVE STE W-8
SANTA CLARA CA 95054                     BELMONT CA 94002                           ASPEN CO 81611




POWERWERX                                PR NEWSWIRE ASSOCIATION LLC                PRATS, MARIO
23695 VIA DEL RIO                        20GPO BOX 5897                             261 LINFIELD DR UNIT 3
YORBA LINDA CA 92887                     NEW YORK NY 10087-5897                     MENLO PARK CA 94025




                                               Page: 50 of 77
                             Case 20-10432-MFW        Doc 8      Filed 02/26/20   Page 53 of 79
PRAXIS LLC                               PREFERRED EMPLOYERS INSURANCE CO         PREFERRED EMPLOYERS INSURANCE GROUP
5055 W HACIENDA AVE #2206                FILE NUMBER 55624                        FILE NUMBER 55624
LAS VEGAS NV 89118                       LOS ANGELES CA 90074-5624                LOS ANGELES CA 90074-5624




PREISING, BO                             PREISING, BORIS                          PREISING, TESS E
1142 BYRON ST                            1142 BYRON ST                            1142 BYRON ST
PALO ALTO CA 94301                       PALO ALTO CA 94301                       PALO ALTO CA 94301




PREISING, WESTON                         PREISING, WESTON                         PREISING, WESTON D
1142 BYRON ST                            1142 BRYON ST                            2650 2ND AVE #2
PALO ALTO CA 94301                       PALO ALTO CA 94301                       SAN DIEGO CA 92103




PREMIER CABLE MFG                        PREMIER CABLE MFG CO LIMITED             PREMIER TECHNICAL SALES
JIANG BIAN ROAD XIA BIAN CHANG AN TOWN   MAI YUAN ROAD JIE KOU                    825 SAN ANTONIO RD STE 102
GUAN CITY 523880                         CHANG AN TOWN                            PALO ALTO CA 94303
CHINA                                    DONG GUAN CITY
                                         CHINA




PREMIER WIRELESS SOLUTIONS               PREMIER WIRELESS SOLUTIONS               PREPRODUCTION PLASTICS INC
452 OAKMEAD PKWY                         88 BONAVENTURA DR                        210 N TELLER ST
SUNNYVALE CA 94085-4708                  SAN JOSE CA 95134                        CORONA CA 92879-1886




PREPRODUCTION PLASTICS PPI               PRESBYTERIAN HEALTHCARE SVC              PRIETO, SAMMY
210 N TELLER ST                          7601 JEFFERSON NE STE 380                954 KIELY BLVD APT-E
CORONA CA 92879                          ALBUQUERQUE NM 87109                     SANTA CLARA CA 95051




PRIETO, SAMMY JESSIE                     PRIETO, SAMMY JESSIE                     PRIMO MICROPHONES
1504 CARDINAL ST                         124 RANCHO DR                            805 COUCH DR
LOS BANOS CA 93635                       APT 114                                  MCKINNEY TX 75069
                                         SAN JOSE CA 95111




PRINTER ASSIST                           PRINTERASSIST                            PRISMATIC SIGNS
PO BOX 1533                              650 CIRCLE DR                            467 MONTAGUE EXPY
PALO ALTO CA 94302-1533                  PALO ALTO CA 94303                       MILPITAS CA 95035-6800




PRISMATIC SIGNS                          PRO TELECOM SUPPLY                       PRO TELECOM SUPPLY
382 S ABBOTT AV                          300 GLEED AVE                            2727 BROADWAY
MILPITAS CA 95035                        EAST AURORA NY 14052                     CHEEKTOWAGA NY 14227




PROCEVIAT, RALPH F                       PROCEVIAT, RALPH F                       PRODOMAX AUTOMATION LTD
4817 OAKTREE CRT                         4817 OAKTREE CT                          455 WELHAM RD
BURNABY BC V5G 4K9                       BURNABY BC V5G 4K9                       BARRIE ON L4N 8Z6
CANADA                                   CANADA                                   CANADA




                                               Page: 51 of 77
                              Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 54 of 79
PROFESSIONAL PLASTICS INC               PROFESSIONAL PLASTICS INC                   PROGRESSIVE AUTOMATION
1810 E VALENCIA DR                      2175 KRUSE DR                               11388 STEVESTON HWY
FULLERTON CA 92831                      SAN JOSE CA 95131-1214                      RICHMOND BC V7A 5J5
                                                                                    CANADA




PROGRESSIVE AUTOMATIONS INC             PROGRESSIVE ELECTRONICS INC                 PROMO DIRECT
11388 STEVENSTON HWY                    6102 ARLINGTON                              931 AMERICAN PACIFIC DR
PO BOX 96007                            RAYTOWN MO 64133                            STE 100
RICHMOND BC V7A 5J5                                                                 HENDERSON NV 89014
CANADA




PROMO DIRECT                            PROPELPLM INC                               PROPELPLM INC
2220 S COUNTRY CLUB DR #103             900 LAFAYETTE ST STE 405                    451 EL CAMINO REAL
MESA AZ 85210                           SANTA CLARA CA 95050                        STE 110
                                                                                    SANTA CLARA CA 95050




PROPHET                                 PROS PLUMBING                               PROSE
564 W RANDOLPH ST                       16860 JOLEEN WY UNIT 6                      800 W FRONT ST
STE 700                                 MORGAN HILL CA 95037                        BONNER SPRINGS KS 66012
CHICAGO IL 60661




PROSE INC                               PROTEDYNE CORP                              PROTO LABS
134 SPRING ST                           1000 DAY HILL RD                            5540 PIONEER CREEK DR
NEW YORK NY 10012                       WINDSOR CT 06095                            MAPLE PLAIN MN 55359




PROTOQUICK INC                          PROVANTAGE                                  PROVANTAGE
1775 TIMOTHY DR                         7576 FREEDOM AVE NW                         7249 WHIPPLE AVE NW
SAN LEANDRO CA 94577                    NORTH CANTON OH 44720                       NORTH CANTON OH 44720




PSAV PRESENTATION SVC                   PSAV PRESENTATION SVC                       PSAV PRESENTATION SVC REFUND
5100 N RIVER RD                         24722 NETWORK PL                            100 W TRADE ST
SCHILLER PARK IL 60176                  CHICAGO IL 60673-2472                       CHARLOTTE NC 28202




PSIQUANTUM CORP                         PTA PLASTICS                                PUBLIC SECTOR PARTNERSHIP CO LLC
700 HANSEN WAY                          7350 DRY CREEK PKWY                         600 WATER ST SW
PALO ALTO CA 94304-1016                 LONGMONT CO 80503                           STE 2-9
                                                                                    WASHINGTON DC 20024




PULGARIN, JULIAN                        QC LABELS                                   QUAIL ELECTRONICS INC
1425 LAKESHORE RD EAST                  300 CADMAN PLZ WEST                         2171 RESEARCH DR
OAKVILLE ON L6J 1L9                     STE 1303                                    LIVERMORE CA 94550
CANADA                                  BROOKLYN NY 11201




QUANERGY                                QUANTASYLUM USA LLC                         QUANTUM MEDICAL SUPPLY
482 MERCURY DR                          7829 CENTER BLVD SE #225                    1818 S AUSTRALIAN AVE STE 220
SUNNYVALE CA 94085                      SNOQUALMIE WA 98065                         WEST PALM BEACH FL 33409-6451




                                              Page: 52 of 77
                             Case 20-10432-MFW      Doc 8         Filed 02/26/20   Page 55 of 79
QUICKSILVER MANUFACTURING              QUICKSILVER MFG                             QUINTANA, ANDREW
8209 MARKET ST A 173                   PO BOX 10433                                1321 MONTERO AVE
WILMINGTON NC 28411                    WILMINGTON NC 28404                         BURLINGAME CA 94010




R AND D TECHNOLOGIES INC               R AND S ERECTION                            R W AMERICA
60 ROMANO VINEYARD WAY                 1789 JUNCTION AVE                           1120 TOWER LN
NORTH KINGSTOWN RI 02852               SAN JOSE CA 95112                           BENSENVILLE IL 60106




R+W AMERICA                            RABBIT OFFICE AUTOMATION                    RACK PETROLEUM LTD
254 TUBEWAY DR                         904 WEDDELL CT                              HWY 4
CAROL STREAM IL 60188                  SUNNYVALE CA 94089                          BIGGAR SK S0K 0M0
                                                                                   CANADA




RACK SOLUTIONS                         RACK SOLUTIONS                              RACKLIVE
6725 FM 1570 W                         1519 INTERSTATE 30 WEST                     645 NATIOANL AVE
GREENVILLE TX 75402                    WEST GREENVILLE TX 75402                    MOUNTAIN VIEW CA 94043




RACKLIVE ASA COMPUTERS INC             RACKMOUNT SOLUTIONS                         RAJKOBAL, THANYA
645 NATIONAL AV                        2805 E PLANO PKWY #200                      95 NEWTON ST
MOUNTAIN VIEW CA 94043                 PLANO TX 75074                              WESTON MA 02493




RAND CORP                              RANDOLPH, SHAYNE                            RANDSTAD
1776 MAIN ST                           1100 MAIN ST STE 208                        PO BOX 894217
SANTA MONICA CA 90401                  KANSAS CITY MO 64105                        LOS ANGELES CA 90189




RANDSTAD LA                            RANDSTAD PROFESSIONALS                      RANDSTAD TECHNOLOGIES
PO BOX 894217                          32462 COLLECTION CTR DR                     PO BOX 847872
LOS ANGELES CA 90189-4217              CHICAGO IL 60693-0324                       DALLAS TX 75284-7872




RAPACKI, ERIN                          RAPACKI, ERIN                               RAPID PROTOTYPE MACHINING CORP
183 FRANKLIN ST                        208 BARTON SPRINGS RD                       4120 BANGS AVE STE B
APT 8                                  AUSTIN TX 78704                             MODESTO CA 95356
SAN FRANCISCO CA 94102




RAPTOR WRAPS                           RATHBUN ASSOCIATES                          RAWLINGS ATLANTIC
1555 PARK AV STE P                     48890 MILMONT DR #111D                      4613 N UNIVERSITY DR 440
EMERYVILLE CA 94608                    FREMONT CA 94538                            CORAL SPRINGS FL 33067




RAWLINGS ATLANTIC INC                  RAYGUN STUDIO                               RAYMING TECHNOLOGY HK CO LTD
4613 N UNIVERSITY DR                   514 HIGH ST                                 RM498 BINGYE BUILDING FANGHUA AREA
CORAL SPRINGS FL 33067                 ATELIER                                     FUYONG STREET BAO'AN IN SHENZHEN
                                       PALO ALTO CA 94301                          GUANG DONG 518103
                                                                                   CHINA




                                             Page: 53 of 77
                              Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 56 of 79
RAYMING TECHNOLOGY HK CO LTD            RAZON SOCIAL NUEVOS DESARROLLOS SA           RB HIGH TECH TRANSPORT INC
12# 2ND FU'AN INDUSTRIAL CITY           MALL PLAZA PERU SA AVENTURA PLAZA            38503A CHERRY ST
DAYANG DEVELOPMENT ZONE FUYONG STREET   SA SAN ISIDRO                                NEWARK CA 94580
BAO'AN                                  LIMA
SHENZHEN GUANGDONG PROVINCE             PERU
 518103
CHINA

REAL INTELLIGENCE                       REALIZE CPA LLP                              RED EYE STRATASYS DIRECT
223 WEST MAIN ST                        50 CALIFORNIA ST STE 3550                    8081 WALLACE RD
LOS GATOS CA 95030                      SAN FRANCISCO CA 94111                       EDEN PRAIRIE MN 55344




REDBUTTON                               REDEYE                                       REEVES, CHRISTOPHER
5033 THRUST ST                          7665 COMMERCE WAY                            1506 CRESTVIEW RD
DALLAS TX 75209                         EDEN PRAIRIE MN 55344                        REDLANDS CA 92374-6377




REFLECTIVE SECURITY LLC                 REGAL ENTERTAINMENT GROUP                    REGINA PLUMBING INC
5232 AIRPORT HWY                        7132 REGAL LANE                              751 LAUREL ST #445
TOLEDO OH 43615                         KNOXVILLE TN 37918                           SAN CARLOS CA 94070




RELIABLE HARDWARE CO                    RELIGHTDEPOT TEXAS FLUORESCENTS              RENCO INC
11319 VANOWEN ST                        350 CAMINO GARDENS BLVD                      6719 ALCOA RD
NORTH HOLLYWOOD CA 91605                STE 107                                      BENTON AR 72015
                                        BOCA RATON FL 33432




RENSSELAER POLYTECHNIC INSTITUTE        REUTER, MICHAEL                              REUTER, MICHAEL
CII 5015 110 8TH ST                     3551 BRUNELL DR                              3351 BRUNELL DR
TROY NY 12180                           OAKLAND CA 94602                             OAKLAND CA 94602




REYNOLDS ADVANCED MATERIALS             REYNOLDS, FRANKLIN                           RF BALLARD AND SONS
1000 TRADEPORT BLVD #1011               64 PARK ST                                   26818 OAK AV UNIT G
ATLANTA GA 30354                        ARLINGTON MA 02474                           CANYON COUNTRY CA 91351




RGA ENTERPRISE SVC CO                   RHTR LLC                                     RIBEIRO, ARMANDO
16600 SWINGLEY RIDGE RD                 121 S. ORANGE AVE                            330 COCOANUT ROW APT 4C
CHERSTERFIELD MO 63017-1706             ORLANDO FL 32801                             PALM BEACH FL 33480




RICHARDS, KEITH                         RICHARDS, KEITH                              RICKY FLIP
34342 DUNHILL DR                        34342 DUNHILL RD                             476 MARGARITA AVE
FREMONT CA 94555                        FREMONT CA 94555                             PALO ALTO CA 94306




RIGHTHAND ROBOTICS                      RIKA DENSHI AMERICA INC                      RIPE NCC
125 MOUNT AUBURN ST 380416              4340 STEVENS CREEK BLVD STE 255              SINGEL 258
CAMBRIDGE MA 02238                      SAN JOSE CA 95129                            PO BOX 10096
                                                                                     AMSTERDAM 1001 EB
                                                                                     NETHERLANDS




                                              Page: 54 of 77
                              Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 57 of 79
RIPPLING                                RISK ASSURANCE PARTNERS                   RITE AID CORP 91302
442 SHOTWELL ST                         1615 S CONGRESS AVE STE 104               PO BOX 360321
SAN FRANCISCO CA 94110                  DELRAY BEACH FL 33445-6326                PITTSBURGH PA 15250-6321




RKM STUDIOS                             RMR ROSS MACHINE RACING                   ROADTRAFFICSIGNSCOM
RYAN K MCNEAL                           4605 COMPASS PT RD                        300 CADMAN PLZ WEST STE 1303
612 N NORMANDIE AVE                     BELCAMP MD 21017                          BROOKLYN NY 11201
LOS ANGELES CA 90004




ROBERT COFFIN                           ROBOT MARKETPLACE                         ROBOTEQ
PO BOX 2004                             3230 59TH DR E 103                        7812 E ACOMA DR STE 1
EL GRANADA CA 94018                     BRADENTON FL 34203                        SCOTTSDALE AZ 85260




ROBOTEQ                                 ROBOTIS SHOP                              ROBOTIS SHOP
7898 E ACOMA DR STE 110                 26228 ENTERPRISE CT                       1505 ACE HIGH TOWER NO 3
SCOTTSDALE AZ 85260                     LAKE FOREST CA 92630                      145 GASANDIGITAL 1-RO GEUMCHEONGU
                                                                                  SEOUL
                                                                                  KOREA




ROBOTSHOP INC                           ROCHESTER ELECTRONICS                     ROCKET EMS INC
18005 LAPOINTE BLDG 305 MIRABEL         16 MALCOLM HOYT DR                        PO BOX 742613
QUEBEC QC J7J 0G2                       NEWBURYPORT MA 01950                      LOS ANGELES CA 90074-2613
CANADA




ROCKET EMS INC                          ROCKY'S WIRE EDM                          ROCKYS WIRE EDM
2950 PATRICK HENRY DR                   1400-B DELL AV                            109 E ALMA AVE
SANTA CLARA CA 95054                    CAMPBELL CA 95008                         SAN JOSE CA 95112




ROCNOCCOM                               RODRIGUEZ, EDWARD                         ROE, MATTHEW
121 HALL ST                             2857 S BASCOM AVE                         347 W WALNUT AV
ROCKFORD IL 61107                       #107                                      MONROVIA CA 91016
                                        CAMPBELL CA 95008




ROGERS JR, KEVIN JOSEPH                 ROGERS, KEVIN                             ROGERS, KEVIN JOSEPH, JR
9001 W 127TH TER                        10033 LOWELL AVE                          10033 LOWELL AVE
OVERLAND PARK KS 66213                  OVERLAND PARK KS 66212                    OVERLAND PARK KS 66212




ROSE DISPLAYS                           ROSE DISPLAYS                             ROTON PRODUCTS INC
500 NARRAGANSETT PK DR                  35 CONGRESS ST                            660 EAST ELLIOTT AV
PAWTUCKET RI 02861                      SALEM MA 01970                            ST. LOUIS MO 63122




ROTON PRODUCTS INC                      ROTON PRODUCTS INC                        ROW 44 INC
645 E ELLIOTT AVE                       660 EAST ELLIOTT AVE                      820 SPRINGER DR
ST. LOUIS MO 63122                      KIRKWOOD MO 63122                         LOMBARD IL 60148




                                              Page: 55 of 77
                             Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 58 of 79
RPBD-LA                                RPM INDUSTRIAL RUBBER PARTS                  RS HUGHES
MR KEWAL KANDA TREASURER RPBDLA        2290 INDUSTRIAL ST                           9210 WYOMING AVE
11433 ARLEE AV                         BURLINGTON ON L7P 1A1                        N STE 225
NORWALK CA 90650                       CANADA                                       BROOKLYN PARK MN 55445




RS HUGHES                              RS HUGHES 2                                  RUBBER SHEET ROLL
1162 SONORA CT                         1162 SONORA CT                               PO BOX 171
SUNNYVALE CA 94086                     SUNNYVALE CA 94086                           SHIPPENBURG PA 17257-0171




RUIZ, OLENA                            RUSSELL, LARISSA                             RUTGERS UNIVERSITY
25 NEWELL RD STE 3                     418 A FAIR OAKS ST                           20 LIVINGSTON AVE STE U
#3                                     SAN FRANCISCO CA 94110                       NEW BRUNSWICK NJ 08901
PALO ALTO CA 94303




SAATI AMERICAS CORP                    SAATIAMERICAS CORP                           SABIC POLYMERSHAPES
201 FAIRVIEW ST EXT                    201 FAIRVIEW ST                              10130 PERIMETER PKWY #500
FOUNTAIN INN SC 29644-9058             FOUNTAIN INN SC 29644                        CHARLOTTE NC 28216




SABIC POLYMERSHAPES                    SACKIN METALS                                SADURAL, JASON
2232 CALLE DEL MUNDO                   15201 TRANSISTOR LN                          843 2ND AVE
SANTA CLARA CA 95054                   HUNTINGTON BEACH CA 92649                    PINOLE CA 94564




SAGER ELECTRONICS                      SAILRITE ENTERPRISES INC                     SALESFORCECOM INC
PO BOX 846754                          2390 E 100 S                                 PO BOX 203141
LOS ANGELES CA 90084-6754              COLUMBIA CITY IN 46725                       DALLAS TX 75320-3141




SALISBURY UNIVERSITY                   SAM'S CLUB                                   SAMTEC
1101 CAMDEN AVE                        702 SOUTHWEST 8TH ST                         520 PARK EAST BLVD
SALISBURY MD 21801                     BENTONVILLE AR 72716                         NEW ALBANY IN 47151-1147




SAN DIEGO MUSEUM OF ART                SAN JOSE AWNING                              SANCHEZ, RAMON
1450 EL PRADO                          755 CHESTNUT ST                              3183 RED HILL AVE
SAN DIEGO CA 92102                     SAN JOSE CA 95110-1832                       COSTA MESA CA 92626




SANDIUM INC                            SANDMAN, BARD E                              SANDMAN, BRAD E
1045 N 10TH ST                         1175 CORRAL AVE                              1175 CORRAL AVE
SAN JOSE CA 95112                      SUNYVALE CA 94086                            SUNNYVALE CA 94086




SANDS EXPO CONVENTION CENTER           SANFORD DICKERT INV                          SANSEVERE, KATHY
201 SANDS AVE                          4613 N UNIVERSITY DR #440                    PO BOX 216
LAS VEGAS NV 89169                     CORAL SPRINGS FL 33067                       CAMPBELL CA 95009




                                             Page: 56 of 77
                                Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 59 of 79
SAP                                       SATELLITE CITY                            SAUDI CO FOR HARDWARE
3410 HILLVIEW AVE                         3543 OLD CONEJO RD STE 101                BLDG 8862 PO BOX 86387
PALO ALTO CA 94304                        NEWBURY PARK CA 91320                     RIYADH 11622
                                                                                    SAUDI ARABIA




SAW MILL CAPITAL                          SBC WORLDWIDE LLC                         SBRISSIA, DYMAS
555 PLEASANTVILLE RD STE 220S             1979 MARCUS AVE                           RUA RIDO ROQUE 129
BRIARCLIFF MANOR NY 10510                 STE 210                                   SAO PAULO 2474
                                          NEW HYDE PARK NY 11042-1022               BRAZIL




SCC DTAC                                  SCHAFFER, JACOB                           SCHAPIRA, CONRAD
70 WEST HEDDING ST                        88 JEFFERSON ST                           665 ABERDEEN CT
EAST WING 6TH FLOOR                       BROOKLYN NY 11206                         MILPITAS CA 95035
SAN JOSE CA 95110-1767




SCHEURER, LUKA                            SCHMOOZE COM INC                          SCHNEIDER ELECTRIC
6322 SEA STAR DR                          1351 KIMBERLY DR                          3717 CLOVERCROFT DR
MALIBU CA 90265-3645                      NEENAH WI 54956                           MURFREESBORO TN 37130




SCHNEIDER EQUIPMENT                       SCHNEIDER EQUIPMENT                       SCHNEIDER, BRANDON
PO BOX 890                                5370 GUY YOUNG RD                         2109 N ALDER ST
5370 GUY YOUNG RD                         BREWERTON NY 13029                        TACOMA WA 98406
BREWERTON NY 13029




SCHNEIDER, BRANDON T                      SCHOLAR, ROAD                             SCHOOLA INC
2710 N 8TH ST                             11 AVENUE DE LAFAYETTE                    601 MONTGOMERY ST STE 675
TACOMA WA 98406                           BOSTON MA 02111                           SAN FRANCISCO CA 94111




SCHOOLSIN                                 SCHRODERS                                 SCHUTZMAN, LAURA
PO BOX 62026                              31 GRESHAM ST                             14111 70TH AVE
CINCINNATI OH 45262                       LONDON EC2V 7QA                           FLUSHING NY 11367-1927
                                          UNITED KINGDOM




SCIENTIFIC METAL FINISHING                SCOOTER SOFTWARE INC                      SCOTT RICE OFFICE WORKS
3180 MOLINARO ST                          625 N SEGOE RD                            ACCOUNTS RECEIVABLE
SANTA CLARA CA 95054                      STE 104 MADISON                           1325 N WARSON RD
                                          MADISON WI 53705                          ST. LOUIS MO 63132




SCOTT RICE OFFICE WORKS                   SCREWERK USA INC                          SEARS ROBUCK AND CO
14720 W 105TH ST                          1451 CONCORD ST                           3333 BEVERLY RD BC166B
LENEXA KS 66215                           STE 7                                     HOFFMAN ESTATES IL 60179
                                          FRAMINGHAM MA 01701




SEARS ROBUCK AND CO                       SEASTROM MANUFACTURING CO INC             SECOND LIFE STUDIOS
SEARS HOLDING CORP                        456 SEASTROM ST                           2734 CHERRY ST
3333 BEVERLY RD                           TWIN FALLS ID 83301                       KANSAS CITY MO 64108
HOFFMAN ESTATE IL 60179




                                                Page: 57 of 77
                              Case 20-10432-MFW            Doc 8       Filed 02/26/20   Page 60 of 79
SECURTECH                                     SEDGWICK CLAIMS MANAGEMENT SVC INC        SEEGER, WILLIE
14865 SW 74TH AVE                             1100 RIDGEWAY LOOP RD                     1150 SOUTH DANIEL WAY
TIGARD OR 97224-7968                          MEMPHIS TN 38120                          SAN JOSE CA 95128




SEEN MAGAZINE                                 SELDEN, RICHARD                           SELPLAST
10150 MALLARD CREEK RD 201                    21 HUCKLEBERRY HILL RD                    307 HAREKRISHNA COMPLEX
CHARLOTTE NC 28262                            LINCOLN MA 01773                          PRITAMNAGAR ASHRAM ROAD
                                                                                        AHMEDABAD 380006
                                                                                        INDIA




SELTECH                                       SELTECH                                   SEMICON MANUFACTURING RIN NGUYEN
1016 COPELAND OAKS DR                         5321 SOUTH SHERIDAN STE 31                8 LIHSIN RD 6 HSINCHU SCIENCE PK
MORRISVILLE NC 27560                          TULSA OK 74145                            HSINCHU
                                                                                        TAIWAN 300-78
                                                                                        CHINA




SEMPER FI RENOVATIONS                         SENSAY                                    SENSCOMP INC
120 DIXON LANDING RD #104                     301 ARIZONA AVE STE 200                   36704 COMMERCE ST
MILPITAS CA 95035                             SANTA MONICA CA 90401-1364                LIVONIA MI 48150




SENSIGENT                                     SENSIGENT                                 SENTEK SOLUTIONS
ACCOUNTS RECEIVABLE                           1438 ARROW HWY                            DEVONSHIRE BUSINESS CENTRE WORKS RD
1430 ARROW HWY STE C                          BALDWIN PARK CA 91706                     LELTCHWORTH SG6 1GJ
BALDWIN PARK CA 91706                                                                   UNITED KINGDOM




SENTEK SOLUTIONS                              SERVER ARCHITECTS LLC                     SERVERSUPPLY
2019 VAN BUREN AV STE A                       905 30TH AVE S                            750 SHAMES DR
INDIAN TRAIL NC 28079                         SEATTLE WA 98144                          WESTBURY NY 11590




SERVOCITY                                     SET SOFTWARE SVC                          SETO, CHRIS
3850 E 12TH AVE                               549 RIDER RIDGE DR                        1520 WASHINGTON AVE
WINFIELD KS 67156                             LONGMONT CO 80504                         ST LOUIS MO 63103




SETON                                         SETON IDENTIFICATION PRODUCTS             SEWITT, TAYLOR
20 THOMPSON RD BOX 819                        PO BOX 95904                              1984 W EL CAMINO REAL
BRANFORD CT 06405-0819                        CHICAGO IL 60694-5904                     APT 140
                                                                                        MOUNTAIN VIEW CA 94040-2291




SF CABLE INC                                  SHAH, HARSHIL M                           SHANGHAI ANANDA DRIVE TECHNIQUE CO
28300 INDUSTRIAL BLVD STE F                   2641 NORTH CALIFORNIA AVE                 BLDG D NO 154 LANE 953 JUANCHUAN RD
HAYWARD CA 94545                              UNIT 1                                    MINHHANG DISTRICT
                                              CHICAGO IL 60647                          SHANGHAI
                                                                                        CHINA




SHANGHAI ANANDA DRIVE TECHNIQUE CO ALEX LIU   SHANGHAI HIGO ELECTRONICS TECHNOLOGY CO   SHANGHAI HIGO EQUIPMENT CO LTD
323 LANE 953 JIANCHUAN RD MINHANG             ROOM 916 NO3                              QINGFANG ROAD
DISTRICT SHANGHAI 200240                      JIATONG ROAD NANXIANG TOWN                XINZHUANG TOWN
CHINA                                         JIADING DISTRICT SHANGHAI 215555          CHANGSHU CITY 215555
                                              CHINA                                     CHINA




                                                    Page: 58 of 77
                                 Case 20-10432-MFW      Doc 8       Filed 02/26/20   Page 61 of 79
SHAPIRO, JEFF                              SHELTON, JENNIFER                         SHENZHEN JMT GLASS CO LTD
525 HYANNIS DR                             15740 SOUTH OUTER FORTY RD                NO23SHIHUA AVENUE
SUNNYVALE CA 94087                         CHESTERFIELD MO 63017                     WEST XIANGSHUIHE INDUSTRY AREA
                                                                                     HUIZHOU 516083
                                                                                     CHINA




SHENZHEN JMT GLASS COLTD                   SHENZHEN JMT GLASS COLTD                  SHENZHEN MINGJIADA ELECTRICS CO
17/L XINBAOHUI BLDG NAN HAI RD             23 SHIHUA AVE WEST XIANGSHUIHE            ROOM 1239 NEW ASIA GUOLI BUILDING
NANSHAN DISTRICT                           INDUSTRIAL AREA DAYA BAY                  ZHENZHONG ROAD FUTIAN DISTRICT
SHENZHEN CITY                              HUIZHOU GUANGDONG 516083                  SHENZHEN CITY
CHINA                                      CHINA                                     CHINA




SHENZHEN PANTO TECHNOLOGY CO, LIMITED      SHENZHEN XINYUJIE TECHNOLOGY CO, LTD      SHENZHEN ZYX SCIENCE AND TECHNOLOGY CO
BLDG C, JINKAIJIN INDUSTRY AREA            UNITD16FCHEUK NANG PLAZA250               ROOM 605 FUJING MANSION NO 67
SHILONGZAI SHIYAN BAOAN                    HENNESSY RD                               TIANBAO ROAD SHIYAN TOWN
SHENZHEN,GUANGDONG                         WANCHAI                                   BAOAN DISTRICT
CHINA                                      HONG KONG                                 CHINA




SHENZHEN ZYX SCIENCE AND TECHNOLOGY CO     SHEPHERD CASTER                           SHI
LTD                                        4451 EUCALYPTUS AVE CHINO                 5620 GLENRIDGE DR NE
PAYPAL                                     AVE CHINO CA 91710-9702                   ATLANTA GA 30343
ROOM 605 FUJING MANSION NO 67
TIANBAO ROAD SHIYAN TOWN BAOAN DISTRICT
SHENZHEN CITY 518108
CHINA

SHI INTERNATIONAL CORP                     SHIEU, ALEX                               SHIEU, HSIAOWEI
290 DAVIDSON AVE                           1259 BURNHAM DR                           1259 BURNHAM DR
SOMERSET NJ 08873                          SAN JOSE CA 95132                         SAN JOSE CA 95132




SHIEU, HSIAOWEI                            SHIMODA LAW CORP                          SHIMODA LAW CORP
1259 BURRIHAM DR                           GALEN SHIMODA                             ERIKI RC SEMBRANO
SAN JOSE CA 95132                          940 EAST STOCKTON BLVD                    940 EAST STOCKTON BLVD
                                           STE 103                                   STE 103
                                           ELK GROVE CA 95624                        ELK GROVE CA 95624




SHOKRY                                     SHOPIFY                                   SHORTER II, JONATHAN
ARAMEX                                     150 ELGIN ST                              27626 LA PORTE AVE
14729 182ND ST BGW 32543                   OTTAWA ON K2P 1L4                         HAYWARD CA 94545
SPRINGFIELD GARDENS NY 11413-4028          CANADA




SHRED-IT USA                               SIERRA IC INC                             SIG
23166 NETWORK PL                           16151 LANCASTER HWY                       6600 ROYAL ST BLDG B
CHICAGO IL 60673-1252                      CHARLOTTE NC 28277                        PLEASANT VALLEY MO 64068




SIGNAL ESSENCE LLC                         SIGNAL ESSENCE LLC                        SIGNETIK LLC
2446 VILLA NUEVA WAY                       2446 VILLA NUEVA DR                       PO BOX 6193
MOUNTAIN VIEW CA 94040                     MOUNTAIN VIEW CA 94040-4457               LINCOLN NE 68506




SIGNWAREHOUSECOM                           SILENT SOLUTIONS LLC                      SILENT SOLUTIONS LLC
2614 TEXOMA DR                             10 NORTHERN BLVD STE 1                    10 NORTHERN BLVD # 1
DENISON TX 75020                           AMHERST NH 03031                          AMHERST NH 03031




                                                 Page: 59 of 77
                             Case 20-10432-MFW       Doc 8      Filed 02/26/20   Page 62 of 79
SILHOUETTE AMERICA                     SILHOUETTE AMERICA INC                    SILICON MECHANICS
1250 EAST 200 SOUTH                    2- 618 N 2000 W                           22029 23RD DR SE
STE 3C                                 LINDON UT 84042                           BOTHELL WA 98021-4410
LEHI UT 84043




SILICON MECHANICS INC                  SILICON VALLEY BANK                       SILICON VALLEY BANK
PO BOX 94147                           LEGAL DEPT                                P.O. BOX 7078
SEATTLE WA 98124-6447                  3003 TASMAN DR                            Crosslanes WV 25356
                                       SANTA CLARA CA 95054




SILICON VALLEY BANK BO CC              SILICON VALLEY BANK CONRAD                SILICON VALLEY BANK DANIEL CC
PO BOX 7078                            PO BOX 7078                               PO BOX 7078
CROSSLANES WV 25356                    CROSSLANES WV 25356                       CROSSLANES WV 25356




SILICON VALLEY BANK MILAN              SILICON VALLEY BANK SCOTT CC              SILICON VALLEY BANK SCOTT REWARDS
PO BOX 7078                            PO BOX 7078                               PO BOX 7078
CROSSLANES WV 25356                    CROSSLANES WV 25356                       CROSSLANES WV 25356




SILICON VALLEY SHELVING CO             SILICON VALLEY SHELVING MARK LINDNER      SILVER STATE HEALTH SVC
2144 BERING DR                         SEARCH RESULTS                            2725 S JONES BLVD
SAN JOSE CA 95131                      2144 BERING DR                            LAS VEGAS NV 89146
                                       SAN JOSE CA 95131




SIMCO ELECTRONICS                      SIMCO ELECTRONICS                         SIMCO ELECTRONICS
PO BOX 49132                           19804 NORDHOFF PL                         3131 JAY ST STE 100
SAN JOSE CA 95161                      CHATSWORTH CA 91311                       SANTA CLARA CA 94054




SIMON INFORMATION SVC                  SIMPLE HEALTH PLANS                       SIMPLEXITY PRODUCT
SIMON PROPERTY GROUP                   DANIEL DORB                               11021 VIA FRONTERA
225 WEST WASHINGTON ST                 2 OAKWOOD BLVD                            STE D
INDIANAPOLIS IN 46204                  STE 100                                   SAN DIEGO CA 92127
                                       HOLLYWOOD FL 33020




SIMPLEXITY PRODUCT DEVELOPMENT         SINGULARITY EDUCATION GROUP               SIRIPURAPU, RAMESH
11021 VIA FRONTERA STE D               NASA RESEARCH PARK                        1129 VUELTA OLIVOS
SAN DIEGO CA 92127                     BLDG 20 S AKRON RD MS 201                 FREMONT CA 94539
                                       MOFFETT FIELD CA 94035-0001




SISTEMAS GLOBALES SA                   SKF USA INC                               SKYEPOINT DECISIONS INC
5TH FLOOR DIAMOND HOUSE                8092 PO BOX 7247                          45240 BUSINESS CT STE 160
36 -38 HATTON GARDEN                   PHILADELPHIA PA 19170-8092                WATERFORD VA 20197
LONDON EC1N 8EB
UNITED KINGDOM




SKYKICK INC                            SLACK TECHNOLOGIES INC                    SLACK TECHNOLOGIES INC
200 W THOMAS ST STE 400                500 HOWARD ST                             45 FREEMONT STREET
SEATTLE WA 98119-4218                  SAN FRANCISCO CA 94105                    32ND FLOOR
                                                                                 SAN FRANCISCO CA 94105




                                             Page: 60 of 77
                             Case 20-10432-MFW       Doc 8       Filed 02/26/20   Page 63 of 79
SLICK EDIT                             SLOAN, JASON                               SMALL HD
3000 AERIAL CTR PKWY                   14951 DALLAS PKWY                          301 GREGSON DR
STE 160                                DALLAS TX 75254-6784                       CARY NC 27511
MORRISVILLE NC 27560




SMART HARDWARE                         SMART HARDWARE                             SMART POWER SVC
39870 EUREKA DR                        980 BROADWAY                               13904 SOUTH SMART RD
NEWARK CA 94560                        STE 546                                    GREENWOOD MO 64034
                                       THORNWOOD NY 10594-1139




SMARTCITY                              SMARTRECRUITERS INC                        SMARTSTORY TECHNOLOGIES
5795 W BADURA AVE STE 110              56 TEHAMA ST                               12592 W EXPLORER DR
LAS VEGAS NV 89118                     SAN FRANCISCO CA 94105                     STE 150
                                                                                  BOISE ID 83713-1877




SMI                                    SMITH AND ASSOCIATES                       SMITH AND ASSOCIATES EUROPE BV
838 JURY CT UNIT B                     5306 HOLLISTER                             FRANKESTRAAT 37 ZW
SAN JOSE CA 95112-2815                 HOUSTON TX 77040                           HAARLEM 2011 HT
                                                                                  GERMANY




SMITHLINE, TYLER                       SMOOTH-ON                                  SNACK NATION
1228 YORKSHIRE DR                      5600 LOWER MACUNGIE RD                     3534 HAYDEN AVE
CUPERTINO CA 95014                     MACUNGIE PA 18062                          CULVER CITY CA 90232




SOFT KINETIC INC                       SOFTKINETIC                                SOFTLAYER TECHNOLIGIES
440 N WOLFE RD                         BOULEVARD DE LA PLAINE 11                  4849 ALPHA RD
ROAD SUNNYVALE CA 94085                IXELLES 01050                              DALLAS TX 75244
                                       BELGIUM




SOFTLAYER TECHNOLOGIES INC             SOLID CONCEPTS                             SOLID CONCEPTS INC
100 OVERLOOK CTR SUITE#200             75 W BASELINE RD                           28309 AVENUE CROCKER
PRINCETON NJ 08540                     STE 48                                     VALENCIA CA 91355
                                       GILBERT AZ 85233




SONIC MANUFACTURING TECHNOLOGIES       SONIC MANUFACTURING TECHNOLOGIES INC       SONY ELECTRONICS INC DONYA WELLS
47931 WESTINGHOUSE DR                  47951 WESTINGHOUSE DR                      1 SONY DR
FREMONT CA 94539                       FREMONT CA 94539                           PARK RIDGE NJ 07656




SOS OF CALIFORNIA                      SOS OF MISSOURI                            SOTO, BIANCA
ALEX PADILLA                           JOHN R ASHCROFT                            1271 FOOTHILL ST
1500 11TH ST                           600 WEST MAIN ST                           REDWOOD CITY CA 94061
SACRAMENTO CA 95814                    JEFFERSON CITY MO 65101




SOUNDPROOFING REMODELERS               SOURCETOAD                                 SOUTH BRUNSWICK SCHOOL DISTRICT
665 30TH AV                            2901 W BUSCH BLVD #1018                    4 EXECUTIVE DR
SAN FRANCISCO CA 94121                 TAMPA FL 33618                             MONMOUTH JUNCTION NJ 08852




                                             Page: 61 of 77
                             Case 20-10432-MFW      Doc 8        Filed 02/26/20   Page 64 of 79
SOUTH DAKOTA STATE UNIVERSITY          SOUTH DAKOTA STATE UNIVERSITY              SOUTHCO INC BRIAN MCCARTHY
ADMIN 208 BOX 2201                     INSTRUCTIONAL DESIGN SVC                   210 N BRINTON LAKE RD
BROOKINGS SD 57007                     1057 8TH ST                                THORNTON PA 19373
                                       PUGSLEY CENTER 101
                                       BROOKINGS SD 57007




SOUTHERN STATE COMMUNITY COLLEGE       SPARKFUN ELECTRONICS                       SPARKFUN ELECTRONICS
100 HOBART DR                          6333 DRY CREEK PKWY                        6175 LONGBOW DR
HILLSBORO OH 45133                     NIWOT CO 80503                             BOULDER CO 80301




SPAWN IDEAS                            SPECCOAT                                   SPECIALIZED COATING SVC
510 L ST STE 100                       42618 CHRISTY ST                           42680 CHRISTY ST
ANCHORAGE AK 99501                     FREMONT CA 94538                           FREMONT CA 94538




SPECIALTY EXTRUSION CORP               SPECIALTY EXTRUSION CORP                   SPECK DESIGN
PO BOX 6380                            9151 E IMPERIAL HWY                        1 TWIN DOLPHIN DR
ANAHEIM CA 92816                       DOWNEY CA 90242                            REDWOOD CITY CA 94065




SPECK DESIGN                           SPECTRUM BUSINESS                          SPECTRUM BUSINESS-1
28 SOUTH PARK ST                       PO BOX 1104                                PO BOX 1104
SAN FRANCISCO CA 94107                 CAROL STREAM IL 60132-1104                 CAROL STREAM IL 60132-1104




SPIROL WEST INC RICHARD POTHIER        SPOTT LUCEY WALL INC                       SPRINT
645 E HARRISON ST                      601 MONTGOMERY ST FL 14                    6160 SPRINT PKWY KSOPHI0104-1A103
STE 100                                SAN FRANCISCO CA 94111                     OVERLAND PARK KS 66211
CORONA CA 91719-1347




SREERAMANA                             SRIDHARAN, NANAAD                          STALLINGS ELECTRIC
1676 HOPE DR APT 1931                  1187 CRESTLINE DR                          9 LILAC LN
SANTA CLARA CA 95054-1722              CUPERTINO CA 95014                         FELTON CA 95018




STANFORD ATHLETICS                     STANISZEWSKI, MATTHEW                      STAPLES BUSINESS ADVANTAGE
ARRILLAGA FAMILY SPORTS CENTER         1121 WOODSIDE RD                           DEPT LA
641 CAMPUS DR                          APT I                                      PO BOX 83689
STANFORD CA 94305                      REDWOOD CITY CA 94061                      CHICAGO IL 60698-3689




STAPLES BUSINESS ADVANTAGE             STAPLESADVANTAGE OFFICE SUPPLIES           STAR PROTOTYPE
DEPT LA PO BOX 83689                   500 STAPLES DR                             16/F RYKADAN CAPITAL TOWER
CHICAGO IL 60696-3689                  FRAMINGHAM MA 01702                        135 HOI BUN RD
                                                                                  KWUN TONG
                                                                                  HONG KONG




STAR PROTOTYPE                         STARBASE MINNESOTA                         STARKEY, ROBERT
10A SEAPOWER INDUSTRIAL CENTER         659 MUSTANG AVE                            1346 THE ALAMEDA #7
177 HOI BUN RD KWUN TONG               ST. PAUL MN 55111                          PMB 288
SAR                                                                               SAN JOSE CA 95126
HONG KONG




                                             Page: 62 of 77
                               Case 20-10432-MFW       Doc 8     Filed 02/26/20   Page 65 of 79
STARNET INSURANCE CO                     STAROLIS, MATTHEW J                      STARTECHCOM USA LLP
PREFERRED EMPLOYERS INSURANCE CO         603 DAVIS ST APT 1901                    45 ARTISANS CRESCENT LONDON
PO BOX 85478                             AUSTIN TX 78701-4254                     LONDON ON N5V 5E9
SAN DIEGO CA 92186-5478                                                           CANADA




STARTECHCOM USA LLP                      STAT                                     STATE OF CALIFORNIA
2500 CREEKSIDE PKWY STE 100              1 EXCHANGE PL                            EMPLOYMENT DEVELOPMENT DEPT
LOCKBOURNE OH 43137                      STE 201                                  TAXPAYER ASSISTANCE CENTER
                                         BOSTON MA 02109-2132                     PO BOX 826880
                                                                                  SACRAMENTO CA 94280-0001




STATE OF CALIFORNIA                      STATE OF COLORADO                        STATE OF COLORADO
DEPT OF INDUSTRIAL RELATIONS             COLORADO UNEMPLOYMENT INSURANCE          DEPT OF LABOR AND EMPLOYMENT
DIVISION OF WORKERS COMPENSATION         OPERATIONS                               DIVISION OF WORKERS COMPENSATION
455 GOLDEN GATE AVE 2ND FLOOR            DEPT OF LABOR AND EMPLOYMENT             633 17TH ST STE 400
SAN FRANCISCO CA 94102-7014              PO BOX 8789                              DENVER CO 80202-3660
                                         DENVER CO 80201-8789


STATE OF DELAWARE DIVISION OF REVENUE    STATE OF INDIANA                         STATE OF INDIANA
CARVEL STATE OFFICE BUILDING             INDIANA DEPT OF WORKFORCE DEVELOPMENT    WORKERS COMPENSATION BOARD OF INDIANA
820 N FRENCH ST                          10 NORTH SENATE AVE                      402 WEST WASHINGTON ST
WILMINGTON DE 19801                      ROOM SE 106                              ROOM W-196
                                         INDIANAPOLIS IN 46204-2277               INDIANAPOLIS IN 46204




STATE OF KANSAS                          STATE OF KANSAS                          STATE OF MASSACHUSETTS
DEPT OF LABOR                            DEPT OF LABOR                            MASSACHUSETTS DIVI OF EMPLOYMENT AND
401 SW TOPEKA BLVD                       DIVISION OF WORKERS COMPENSATION         TRAINING
TOPEKA KS 66603-3182                     401 SW TOPEKA BLVD STE 2                 19 STANIFORD ST
                                         TOPEKA KS 66603-3105                     BOSTON MA 02114-2589




STATE OF MASSACHUSETTS                   STATE OF MICHIGAN                        STATE OF MICHIGAN
EXECUTIVE OFFICE OF LABOR AND            MICHIGAN DEPT OF LICENSING AND           DEPT OF LICENSING AND REGULATORY AFFAIRS
WORKFORCE DEVELOPMENT                    REGULATORY AFFAIRS                       WORKERS COMPENSATION AGENCY
DEPT OF INDUSTRIAL ACCIDENTS             3024 W GRAND BLVD                        2501 WOODLAKE CIR
1 CONGRESS ST STE 100                    DETROIT MI 48202-6024                    OKEMOS MI 48864
BOSTON MA 02114-2017


STATE OF MINNESOTA                       STATE OF MINNESOTA                       STATE OF MISSOURI
MINNESOTA DEPT OF REVENUE                DEPT OF LABOR AND INDUSTRY               DIVISION OF EMPLOYMENT SECURITY
600 NORTH ROBERT ST                      WORKERS COMPENSATION DIVISION            PO BOX 59
ST. PAUL MN 55146                        443 LAFAYETTE RD NORTH                   JEFFERSON CITY MO 65104-0059
                                         ST PAUL MN 55155




STATE OF MISSOURI                        STATE OF NEVADA                          STATE OF NEVADA
DEPT OF LABOR                            NEVADA DEPT OF EMPLOYMENT TRAINING AND   DEPT OF BUSINESS AND INDUSTRY
DIVISION OF WORKERS COMPENSATION         REHABILITATION                           DIVISION OF INDUSTRIAL RELATIONS
PO BOX 58                                500 EAST THIRD ST                        400 W KING ST STE 400
JEFFERSON CITY MO 65102-0058             CARSON CITY NV 89713-0030                CARSON CITY NV 89703




STATE OF UTAH                            STATE OF UTAH                            STATE OF WASHINGTON
UTAH DEPT OF WORKFORCE SERVICES          LABOR COMMISSION                         WASHINGTON EMPLOYMENT SECURITY DEPT
PO BOX 45288                             DIVISION OF INDUSTRIAL ACCIDENTS         PO BOX 9046
SALT LAKE CITY UT 84145-0288             160 EAST 300 SOUTH 3RD FLOOR             OLYMPIA WA 98507-9046
                                         PO BOX 146610
                                         SALT LAKE CITY UT 84114-6610


STATE OF WASHINGTON                      STATE UNIVERSITY OF NEW YORK SCHOOL OF   STAY ONLINE CORP
DEPT OF LABOR AND INDUSTRIES             MUSIC                                    1506 IVAC WAY
INSURANCE SVC DIVISION                   280 CENTRAL AVE                          CREEDMOOR NC 27522
7273 LINDERSON WAY SW                    FREDONIA NY 14063
TUMWATER WA 98501-5414




                                               Page: 63 of 77
                                Case 20-10432-MFW      Doc 8        Filed 02/26/20    Page 66 of 79
STECK, KEN                                STECK, WILLIAM KEN                          STEELCASE
11936 W 119TH ST                          11936 W 119TH ST                            475 BRANNAN ST
157                                       157                                         SAN FRANCISCO CA 94107-5419
OVERLAND PARK KS 66213                    OVERLAND PARK KS 66213




STERLACCI, MICHAEL                        STERLING BANK AND TRUST                     STEVE DORFMAN SIMPLE HEALTH
5999 SUMMERSIDE DR STE 200                ONE TOWNE SQUARE                            2 OAKWOOD BLVD STE 100
DALLAS TX 75252                           SOUTHFIELD MI 48076                         HOLLYWOOD FL 33020




STEVEN LEE VANDBEX GROUP                  STEVEN LEE VANDBEX GROUP                    STOPSIGNSAND MORECOM
2833 WEST 21ST AVE                        625 HOWE ST #860                            2101 LAS PALMAS DR STE A
VANCOUVER BC V6L 1K5                      VANCOUVER BC V6C 2T6                        CARLSBAD CA 92011
CANADA                                    CANADA




STRATASYS DIRECT INC                      STRATASYS DIRECT MANUFACTURING (PARTS)      STRATASYS INC
29185 NETWORK PL                          28309 AVENUE CROCKER                        7665 COMMERCE WAY
CHICAGO IL 60673                          VALENCIA CA 91355                           EDEN PRAIRIE MN 55344




STRATASYS INC 3D MATL                     STRATAYS DIRECT MANUFACTURING               STRATEGIC BUSINESS COMMUNICATIONS
28043 NETWORK PL                          28309 AVENUE CROCKER                        ACCOUNTS RECEIVABLE
CHICAGO IL 60673-1280                     VALENCIA CA 91355                           1979 MARCUS AV STE 210
                                                                                      LAKE SUCCESS NY 11042-1022




STROH, BRAD                               STROH, BRAD AND BRANDY                      STROIK, TODD
590 WHISKEY HILL RD                       MR AND MRS STROH                            7550 ZOMBAR AVE
WOODSIDE CA 94062-1233                    LAS COLINAS 1 F MARAVILLA LOS CABOS         UNIT 19
                                          CARRETERA TRANSPENINSULAR KM                VAN NUYS CA 94106
                                          12.5 INT BAHIA SANTA MARIA CABO SAN LUCAS
                                          BAJA CALIFORNIA SUR C.P. 23450
                                          MEXICO

STROMBERG, CAROL                          STROZ FRIEDBERG LLC                         STUART FARIS
8684 VETERANS HWY                         PO BOX 975348                               1 HOME BUILDINGS
STE 101 THE BUILDING FIREMARK             DALLAS TX 75397-5348                        GREAT BARRINGTON
MILLERSVILLE MD 21108-1684                                                            BURFORD OX18 4UR
                                                                                      UNITED KINGDOM




STUDIO FATHOM DREW BAYLY                  SUBURBAN DOWEL PINS RODS AND STUDS          SUBURBAN INDUSTRIES
620 3RD ST                                10512 UNITED PKWY                           1090 E GREEN ST
OAKLAND CA 94607                          SCHILLER PARK IL 60176                      FRANKLIN PARK IL 60131




SUITABLE TECHNOLOGIES                     SULLIVAN, ANN                               SUMMIT IMAGING
921 E CHARLESTON RD                       100 CEDARCREST PL                           15000 WOODINVILLE-REDMOND RD NE
PALO ALTO CA 94303                        LOS GATOS CA 95032                          WOODINVILLE WA 98072




SUNEX USA                                 SUNFLOWER DEVELOPMENT GROUP LLC             SUPERBIIZ
3160 LIONSHEAD AVE STE B                  1520 GRAND BLVD FL 2                        2079 NORTH CAPITOL AVE
CARLSBAD CA 92010                         KANSAS CITY MO 64108                        SAN JOSE CA 95132




                                                Page: 64 of 77
                            Case 20-10432-MFW              Doc 8       Filed 02/26/20     Page 67 of 79
SUPERDROID ROBOTS                            SUPERFLEXTECH                                SUPERIOR METALS INC
244 TECHNOLOGY LN                            400 S SECOND ST                              838 JURY CT STE B
FUQUAY-VARINA NC 27526                       ELIZABETH NJ 07206                           SAN JOSE CA 95112




SUPERIOR METALS INC                          SUPERIOR MOVING AND STORAGE                  SURPLUS CENTER
838 JURY CT                                  PO BOX 414059                                1015 WEST O ST
SAN JOSE CA 95112                            KANSAS CITY MO 64141-4059                    LINCOLNSHIRE NE 68528




SURVEILLANCEVIDEOCOM                         SURVEY MONKEY                                SUSPA INC
387 CANAL ST                                 101 LYTTON AVE                               3970 ROGER B CHAFFEE MEMORIAL BLVD SE
NEW YORK NY 10013                            PALO ALTO CA 94301                           GRAND RAPIDS MI 49548




SUZHOU BAFANG ELECTRIC MOTOR                 SUZHOU BAFANG ELECTRIC MOTOR SCIENCE         SUZHOU EVERICH IMP AND EXP CO,LTD
SUZHOU EVERICH IMPORT AND EXPORT CO          TECHNOLOGY CO LTD                            EVERICH TRADE MANSION NO 265
EVERICH TRADE MANSION NO265                  EVERICH TRADE MANSION                        FENGHUANG ST SUZHOU
FENGHUANG STREET                             NO 265 FENGHUANG ST                          JIANGSU 215006
CHINA                                        SUZHOU 215006                                CHINA
                                             CHINA


SUZHOU INDUSTRIAL PARK TONGSHEN BICYCLE CO   SUZHOU INDUSTRIAL PARK TONGSHEN BICYCLE CO   SVC CASTER CORP
RICKY WANG                                   TONGDA ROAD 1875-8#                          RIVER FRONT BUSINESS CENTER
TONGDA RD 18758 SUZHOU                       SIP SUZHOU CITY                              9 SOUTH FIRST AVE
JIANGSU                                      JIANGSU PROVINCE                             WEST READING PA 19611
CHINA                                        CHINA




SVENDESEN'S BOAT WORK OR SVENDESEN'S         SVS                                          SW LOGISTICS US INTERMODAL MARITIME
MARINE                                       2381 BERING DR                               1330 BROADWAY
1851 CLEMENT AVE                             SAN JOSE CA 95131                            STE 1054
ALAMEDA CA 94501                                                                          OAKLAND CA 94612




SWEETWATER                                   SWISSBIT NA INC                              SYMPHONY CORP
5501 US HWY 30 W                             14 WILLETT AVE STE 301A                      22 E MIFFLIN ST STE 400
FORT WAYNE IN 46818                          PORT CHESTER NY 10573                        MADISON WI 53703




SYNACCESS NETWORKS                           SYNNEX CORP                                  SYNNEX CORP CM CHECK
75 W BASELINE RD                             44201 NOBEL DR                               44201 NOBEL DR
STE 10                                       FREMONT CA 94538                             FREMONT CA 94538
GILBERT AZ 85233




SYRACUSE UNIVERSITY                          T CAMERON                                    T3 WIRELESS
900 S CROUSE AVE                             9938 PLACER ST APT A                         220 WEST MAIN ST
SYRACUSE NY 13244                            RANCHO CUCAMONGA CA 91730-6403               COUNCIL GROVE KS 66846




TABLEAU SOFTWARE INC                         TACO METALS INC                              TAGIT TECHSMITH CORP
PO BOX 204021                                50 NE 179TH ST                               2405 WOODLAKE DR
DALLAS TX 75320-4021                         MIAMI FL 33162                               OKEMOS MI 48864-5910




                                                   Page: 65 of 77
                               Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 68 of 79
TAHER, IBRAHIM                           TAKAYAMA, LEILA                             TALLEY INC
5 HEADFORT PL                            325 MONTEREY ST                             12976 SANDOVAL ST
LONDON SW1X 7DE                          SANTA CRUZ CA 95060-6031                    SANTA FE SPRINGS CA 90670
UNITED KINGDOM




TAMPERCO                                 TAMRON USA INC                              TAMRON USA INC
2526 CATAMARAN WAY                       10 AUSTIN BLVD                              150 EXECUTIVE PK BLVD STE 4400
CHULA VISTA CA 91914                     COMMACK NY 11725                            SAN FRANCISCO CA 94134




TAOS MOUNTAIN LLC                        TAOS MOUNTAIN LLC C O ACCOUNTING DEPT       TAP PLASTICS
121 DAGGETT DR                           PO BOX 511622                               606 ZEPHYR ST
SAN JOSE CA 95134                        LOS ANGELES CA 90051-8177                   STOCKTON CA 95206




TAP PLASTICS INC                         TAPES MASTER                                TAVARES, ARIANNE
4538 AUBURN BLVD                         13300 BROOKS DR UNIT D                      4029 GOLF DR
SACRAMENTO CA 95841                      BALDWIN PARK CA 91706                       SAN JOSE CA 95117




TCI BUSINESS CAPITAL INC                 TEAM WHYACHI LLC                            TECH TODAY
9185 PAYSPHERE CIR                       660 E 1ST AVE PO BOX 79                     WILLIAM ROGERS
CHICAGO IL 60674                         DORCHESTER WI 54425                         8 MAPLE AVE
                                                                                     CONKLIN NY 13748




TECHNI TOOL                              TECHSHIP                                    TECHSMITH SALES
1547 N TROOPER RD                        REGNBÅGSGATAN 3                             2405 WOODLAKE DR
PO BOX 1117                              SE-417 55 GÖTEBORG                          OKEMOS MI 48864-5910
WORCESTER PA 19490-1117                  SWEDEN




TELELINK                                 TELEPERFORMANCE                             TELEPERFORMANCE
BUSINESS CENTER LITEX TOWER              176 N 2200TH W                              5295 S COMMERCE DR STE 600
3 LACHEZAR STANCHEV STR                  SALT LAKE CITY UT 84116                     MURRAY UT 84107-4789
SOFIA 1756
BULGARIA




TENCOR, KLA                              TENTE CASTERS                               TERABIT SYSTEMS LLC
1 TECHNOLOGY DR                          2266 SOUTHPARK DR                           2565 3RD ST
MILPITAS CA 95035                        HEBRON KY 41048                             SAN FRANCISCO CA 94107




TERRABOOST MEDIA                         TESLA GOVERNMENT INC                        TESSCO
3109 GRAND AVE STE 300 MIAMI             8614 WESTWOOD CENTER DR STE 310             4775 AIRCENTER CIR
MIAMI FL 33133                           VIENNA VA 22182-2233                        RENO NV 89502




TESSCO TECHNOLOGIES INC                  TEST EQUIPMENT DEPOT                        TEST EQUITY
375 W PADONIA RD                         99 WASHINGTON ST                            6100 CONDOR DR
TIMONIUM MD 21093                        MELROSE MA 02176-6024                       MOORPARK CA 93021




                                               Page: 66 of 77
                             Case 20-10432-MFW      Doc 8         Filed 02/26/20   Page 69 of 79
TESTEQUITY LLC                         TEXAS INSTRUMENTS                           THANKSBUYER
PO BOX 515047                          12500 TI BLVD                               NO 1803 HUISHANG CENTER SOUTH OF
LOS ANGELES CA 90051                   DALLAS TX 75243                             HUAQIANG FUTIAN
                                                                                   DISTRICT SHENZHEN
                                                                                   CHINA




THARCO                                 THARCO                                      THE BACKFLOW PRO INC
PO BOX 51655                           2222 GRANT AVE                              7 WEST 41ST AVE
LOS ANGELES CA 90051-5955              SAN LORENZO CA 94580                        SAN MATEO CA 94403




THE CHALLENGE PRINTING CO              THE EVANS CLINIC                            THE EVENT GROUP INC
5905 CLYDE RHYNE DR                    3493 VETERANS DR N STE C                    2815 WAYZATA BLVD
SANFORD NC 27330                       HUNTINGDON TN 38344                         MINNEAPOLIS MN 55405




THE FOAM FACTORY                       THE GEEKERY VIEW                            THE GOOD PLACE
17500 23 MILE RD                       THE GEEKERY VIEW                            PROP DEPT
MACOMB MI 48044                        1833 NORTH 680 WEST                         100 UNIVERSAL CITY PLZ
                                       OREM UT 84057                               BLDG 1220 FLOOR 2ND
                                                                                   UNIVERSAL CITY CA 91608-1002




THE HON CO                             THE LASER SHOP                              THE LASER SHOP
200 OAK ST                             20065 HIGHWAY 108 STE C                     4611 36 AVE NORTH
MUSCATINE IA 52761                     SONORA CA 95370                             CRYSTAL MN 55422




THE LEELA AMBIENCE HOTELS AND          THE LIVE CONNECT STEM TRUCK                 THE MADISON GROUP
RESORTS PRIVATE LIMITED                KARINA LILES                                2615 RESEARCH PK DR
L / 4 GREEN PARK EXTENSION             456 SC-38                                   MADISON WI 53711
NEW DELHI 110016                       BENNETTSVILLE SC 29512
INDIA




THE OLANDER CO INC                     THE PENNSYLVANIA STATE UNIVERSITY           THE PERFORMANCE INSTITUE
144 COMMERCIAL ST                      201 OLD MAIN                                MELISSA O'CONNOR
SUNNYVALE CA 94086                     UNIVERSITY PARK PA 16802                    11 CANAL CTR PLZ STE 107
                                                                                   ALEXANDRIA VA 22314




THE PRINTING WORKS                     THE QT CO                                   THE QT COMPNAY
1070 STEWART DR STE 1                  2350 MISSION COLLEGE BLVD                   2350 MISSION COLLEGE DR STE 1020
SUNNYVALE CA 94085                     STE 1020                                    SANTA CLARA CA 95054
                                       SANTA CLARA CA 95054




THE RECON GROUP INC                    THE ROBOT SOURCE INC                        THE TOGGLE CLAMP STORE
20200 W DIXIE HWY 1005                 7942 W BELL RD                              20675 NORDHOFF ST
NORTH MIAMI BEACH FL 33180             GLENDALE AZ 85308                           CHATSWORTH CA 91311




THE ZPS STORE                          THEKEN COMPANIES                            THEKEN COMPANIES
455 SW 5TH ST STE C                    1100 NOLA AVE                               1810 TRIPLETT BLVD
DES MOINES IA 50309                    BARBERTON OH 44203                          AKRON OH 44306




                                             Page: 67 of 77
                             Case 20-10432-MFW      Doc 8        Filed 02/26/20   Page 70 of 79
THERMALITE                             THIBOUTOT, PIERRE                          THK AMERICA INC
2598 ACADIE RW                         2026 BL RENE LEVESQUE                      200 EAST COMMERCE DR
CAP-PELE NB E4N 1E3                    MONTREAL QC G1V 2K8                        SCHAUMBURG IL 60173
CANADA                                 CANADA




THK STORE                              THOM SANBORN INC                           THOMPSON, ROD
3037 INDEPENDENCE DR STE I             257 NORTH FIRST ST                         510 COMPTON ST STE 105
LIVERMORE CA 94551                     SAN JOSE CA 95113                          BROOMFIELD CO 80020




THOMSON BSA                            THOMSON LINEAR                             THOMSON LINEAR
3606 COLLECTIONS CTR DR                203 ROCK RD W                              48767 KATO RD
CHICAGO IL 60693                       RADFORD VA 24141                           FREMONT CA 94301




THORLABS INC                           THORLABS INC                               THORNLEY AND PITT INC
114 E HALEY ST STE G                   56 SPARTA AVE                              PO BOX 281200
SANTA BARBARA CA 93101                 NEWTON NJ 07860                            SAN FRANCISCO CA 94128




THORNLEY AND PITT INC                  THORNLEY AND PITT INC RAYMOND TSUI         THORSEN, MARK
126 HAWTHORNE ST                       399 ADRIAN RD                              1403 MANJACK CAY
SAN FRANCISCO CA 94107                 MILLBRAE CA 94030                          ROUND ROCK TX 78664-7261




THREADLOOM                             THREE (ONE) O                              TIEDEMANN GLOBE INC
1991 BROADWAY ST STE 140               5301 BEETHOVEN ST #134                     806 S 56TH AVE
REDWOOD CITY CA 94063                  LOS ANGELES CA 90066                       PHOENIX AZ 85043




TIGER CONSTRUCTION                     TILES IN STYLE LLC                         TIME WARNER CABLE OLD KC OFFICE
2293 AUGUSTA PL                        697 EXECUTIVE DR                           PO BOX 1104
SANTA CLARA CA 95051                   WILLOWBROOK IL 60527                       CAROL STREAM IL 60132-1104




TIME:MATTERS GMBH                      TITAN METAL FABRICATORS                    TNR TECHNICAL
JETTAINER AMERICAS INC                 352 BALBOA CIR                             3601 W MACARTHUR BLVD #910
1640 HEMPSTEAD TPKE                    CAMARILLO CA 93012-8644                    SANTA ANA CA 92704
EAST MEADOW NY 11554




TNR TECHNICAL                          TOGGLE CLAMP STORE                         TOMPERT DESIGN
301 CENTRAL PK DR                      20675 NORDHOFF ST                          101 JEFFERSON DR
SANFORD FL 32771                       CHATSWORTH CA 91311                        STE 108
                                                                                  MENLO PARK CA 94025




TOMPERT DESIGN                         TORMACH INC                                TORMACH INC
514 HIGH ST                            1071 UNIEK DR                              1071 UNIEK DR
ATELIER                                WAUNAKEE WI 56597                          WAUNAKEE WI 53597
PALO ALTO CA 94301




                                             Page: 68 of 77
                           Case 20-10432-MFW       Doc 8         Filed 02/26/20   Page 71 of 79
TORRES, CESAR                        TORRES, OSWALDO                              TRACE3 INC
1400 BRIDGE PKWY STE 101             645 N. 2ND ST APT A                          7565 IRVINE CENTER DR STE 200
REDWOOD CITY CA 94065                SAN JOSE CA 95112                            IRVINE CA 92618




TRAINER, AUSTIN                      TRANSNETYX                                   TRANSPAK
5456 BLACKHAWK DR                    8110 CORDOVA RD STE 119                      520 N MARBURG WAY
DANVILLE CA 94506                    CORDOVA TN 38016                             SAN JOSE CA 95133




TRANSPAK                             TRANSVIDEO                                   TRIANGLE CABLES
520 MARBURG WAY                      990 VILLA ST                                 785 NEW RD KWAENG TALADNOI KHET
SAN JOSE CA 95133                    MOUNTAIN VIEW CA 94041                       BANGKOK 10110
                                                                                  THAILAND




TROSSEN ROBOTICS                     TROYER, VALERIE LEE                          TRS RENTELCO JOHN HARAS
2854 HITCHCOCK AVE                   28465 SW BOBERG RD                           1830 W AIRFIELD DR
DOWNERS GROVE IL 60515               WILSONVILLE OR 97070-9280                    DALLAS TX 75261




TRUE NORTH NETWORKS                  TRUESKILLS                                   TRUJILLO, RAYMOND
15 BUSINESS CENTER DR                430 KIPLING ST                               2111 N ARROWHEAD AVE
SWANZEY NH 03446                     PALO ALTO CA 94301                           SAN BERNARDINO CA 92405




TSEWITTSUITABLETECHCOM               TUBE FORM SOLUTIONS                          TUBE SVC
1984 W EL CAMINO REAL                4221 PINE CREEK RD                           666 S MILPITAS BLVD
#140                                 ELKHART IN 46516-9557                        MILPITAS CA 95035
MOUNTAIN VIEW CA 94040




TUBESCIENCE                          TUBESCIENCE                                  TUCKER, MICHAEL
601 W 5TH ST STE 1100                LEGALZOOM.COM                                2331 CANAL ST
LOS ANGELES CA 90071                 101 N BRAND BLVD 11TH FL                     NEW ORLEANS LA 70119
                                     GLENDALE CA 91203




TUV RHEINLAND                        TUV RHEINLAND NORTH AMERICA                  TUV RHEINLAND OF NORTH AMERICA INC
12 COMMERCE RD                       TUV RHEINLAND OF NORTH AMERICA INC           12 COMMER RD
NEWTOWN CT 06470                     BOX 392672                                   NEWTOWN CT 06470
                                     PITTSBURGH PA 15251-9672




TYLER, JOSHUA ROGERS                 TZERO                                        UBIQUITI NETWORKS
335 PEARL AVE                        29 BROADWAY 30TH FLOOR                       685 THIRD AVE
SAN CARLOS CA 94070                  NEW YORK NY 10006                            27TH FLOOR
                                                                                  NEW YORK NY 10017




UBIQUITI NETWORKS                    UBM                                          UJU ELECTRONICS INTERNATIONAL JASON HUANG
2580 ORCHARD PKWY                    PO BOX 9064                                  11494 3F NO 122 HSIN HU 3RD RD
SAN JOSE CA 95131                    NEW YORK NY 10087-9064                       NEIKUTAIPEI
                                                                                  TAIWAN
                                                                                  REPUBLIC OF CHINA




                                           Page: 69 of 77
                             Case 20-10432-MFW        Doc 8         Filed 02/26/20   Page 72 of 79
ULINE                                   ULINE                                        UMEX CO
PO BOX 88741                            12575 ULINE DR                               9151 EAST IMPERIAL HWY
CHICAGO IL 60680-1741                   PLEASANT PRAIRIE WI 53158                    DOWNEY CA 90242




UNIFI TECHNOLOGY                        UNISTARSPARCO COMPUTERS INC                  UNITE 4 PEYTON
485 MASSACHUSETTS AVE                   7089 RYBURN DR                               S97 W13546 STONEBRIDGE WAY
STE 300                                 MILLINGTON TN 38053                          MUSKEGO WI 53150
CAMBRIDGE MA 02139




UNITED PRECISION RON MANZI              UNITED STATIONERS SUPPLY CO INC              UNIVERSAL INDUSTRIAL FINISHING
11180 SOUTHLAND RD                      ICW CREATIVE GROUP INC                       954 S MILPITAS BLVD
CINCINNATI OH 45240                     1 PARKWAY N                                  MILPITAS CA 95035
                                        DEERFIELD IL 60015




UNIVERSAL MOLDING EXTRUSION CO          UNIVERSITY OF ALASKA ANCHORAGE               UNIVERSITY OF CALIFORNIA SANTA CRUZ
9151 E IMPERIAL HWY                     OFFICE OF THE DEAN                           PSYCHOLOGY FACULTY SVC
DOWNEY CA 90242                         3211 PROVIDENCE DR                           1156 HIGH ST
                                        ANCHORAGE AK 99508                           SANTA CRUZ CA 95064




UNIVERSITY OF NEBRASKA LINCOLN          UNIVERSITY OF OKLAHOMA                       UNIVERSITY OF OKLAHOMA
1400 R ST                               CENTER FOR RISK AND CRISIS MANAGEMENT        201 STEPHENSON PKWY
LINCOLN NE 68588                        660 PARRINGTON OVAL                          STE 2300 5 PARTNERS PL
                                        NORMAN OK 73019                              NORMAN OK 73019




UNIVERSITY OF VICTORIA                  UNIVERSITY OF WASHINGTON                     UNU ELECTRONICS INC
PO BOX 1700 STN CSC                     THE INFORMATION SCHOOL                       30940 SAN CLEMENTS ST
VICTORIA BC V8P 5C2                     MARY GATES HALL STE 370                      HAYWARD CA 94544
CANADA                                  SEATTLE WA 98195




UNU ELECTRONICS INC                     UNU ELECTRONICS INC                          UPS
30940 SAN CLEMENTE ST                   30773 WIEGMAN RD                             PO BOX 894820
HAYWARD CA 94544                        STE 200                                      LOS ANGELES CA 90189-4820
                                        HAYWARD CA 94544




UPS FREIGHT                             UPS SUPPLY CHAIN SOLUTIONS INC               US ATTORNEYS OFFICE
PO BOX 650690                           28013 NETWORK PL                             NORTHERN DISTRICT OF CALIFORNIA
DALLAS TX 75265-0690                    CHICAGO IL 60673-1280                        DAVID L ANDERSON
                                                                                     450 GOLDEN GATE AVE
                                                                                     11TH FLOOR
                                                                                     SAN FRANCISCO CA 94102


US ATTORNEYS OFFICE                     US ATTORNEYS OFFICE                          US ATTORNEYS OFFICE
NORTHERN DISTRICT OF CALIFORNIA         NORTHERN DISTRICT OF CALIFORNIA              WESTERN DISTRICT OF MISSOURI
ALEX G TSE                              ALEX G TSE                                   TIMOTHY A GARRISON
FEDERAL COURTHOUSE                      HERITAGE BANK BUILDING                       CHARLES EVANS WHITTAKER COURTHOUSE
1301 CLAY ST                            150 ALMADEN BLVD STE 900                     400 EAST 9TH ST ROOM 5510
OAKLAND CA 94612                        SAN JOSE CA 95113                            KANSAS CITY MO 64106


US COUNCIL FOR INTERNATIONAL BUSINESS   US CUTTER                                    US DEPT OF LABOR
1212 AVENUE OF THE AMERICAS             3696 KNIGHT RD STE 101                       200 CONSTITUTION AVE NW
NEW YORK NY 10036-1689                  MEMPHIS TN 38118                             WASHINGTON DC 20210




                                              Page: 70 of 77
                            Case 20-10432-MFW            Doc 8         Filed 02/26/20   Page 73 of 79
US DEPT OF LABOR                            US DEPT OF LABOR OSHA                       US DEPT OF LABOR OSHA
OCCUPATIONAL SAFETY AND HEALTH ADMIN OSHA   OSHA REGION 1                               OSHA REGION 5
OFFICE OF CHIEF COUNSEL                     JFK FEDERAL BUILDING                        JOHN C KLUCZYNSKI FEDERAL BUILDING
200 CONSTITUTION AVE NW                     25 NEW SUDBURY ST RM E340                   230 SOUTH DEARBORN ST RM 3244
WASHINGTON DC 20210                         BOSTON MA 02203                             CHICAGO IL 60604




US DEPT OF LABOR OSHA                       US DEPT OF LABOR OSHA                       US DEPT OF LABOR OSHA
OSHA REGION 7                               OSHA REGION 8                               OSHA REGION 9
TWO PERSHING SQUARE BUILDING                CESAR CHAVEZ MEMORIAL BUILDING              SAN FRANCISCO FEDERAL BUILDING
2300 MAIN ST STE 1010                       1244 SPEER BLVD STE 551                     90 7TH ST STE 18100
KANSAS CITY MO 64108                        DENVER CO 80204                             SAN FRANCISCO CA 94103




US DEPT OF LABOR OSHA                       US DIGITAL                                  US EQUAL EMPLOYMENT OPPORTUNITY
OSHA REGION 10                              1400 NE 136TH AVE                           COMMISSION
300 FIFTH AVE                               VANCOUVER WA 98684                          OFFICE OF CHIEF COUNSEL
STE 1280                                                                                131 M ST NE
SEATTLE WA 98104-2397                                                                   WASHINGTON DC 20507




US NEWS                                     US PATENT AND TRADEMARK OFFICE              US PATENT SVC
4 NEW YORK PLZ                              OFFICE OF CHEIF COUNSEL                     1350 14TH AV STE 9
6TH FL                                      USPTO MADISON BUILDING                      GRAFTON WI 53024
NEW YORK NY 10004                           600 DULANY STREET
                                            ALEXANDRIA VA 22314




US PATENT SVC INC                           USAA                                        USB FIREWIRE
1350 14TH AVE #9                            9800 FREDERICKSBURG RD                      1815 E DOUGLAS
GRAFTON WI 53024                            SAN ANTONIO TX 78288                        WICHITA KS 67211




USB FIREWIRECOM                             USBFIREWIRECOM                              USCUTTER
1815 E DOUGLAS                              3737 N HYDRAULIC                            17945 NE 65TH ST
WITCHITA KS 67211                           WICHITA KS 67219                            STE 200
                                                                                        REDMOND WA 98052




USI ELECTRONICS                             USI ELECTRONICS BRITTANY VELILLA            UTAH ATTORNEY GENERAL
HQ 2775 WEST CYPRESS CREEK RD               2775 NW 62ND ST                             SEAN D REYES
FORT LAUDERDALE FL 33309                    FORT LAUDERDALE FL 33309                    UTAH STATE CAPITOL COMPLEX
                                                                                        350 NORTH STATE ST STE 230
                                                                                        SALT LAKE CITY UT 84114-2320




UTAH LABOR COMMISSION                       UTAH STATE TAX COMMISSION                   UV PROCESS SUPPLY
COMMISSIONER                                210 NORTH 1950 WEST                         1229 CORTLAND ST
160 E 300 S                                 SALT LAKE CITY UT 84134                     CHICAGO IL 60614-4805
STE 300
SALT LAKE CITY UT 84114




UV PROCESS SUPPLY INC                       VALIN CORP                                  VALIN CORP
1229 W CORTLAND ST                          5225 HELLYER AVE STE 250                    1941 RINGWOOD AVE
CHICAGO IL 60614                            SAN JOSE CA 95138                           SAN JOSE CA 95131




VAN DAM SOMMERS, DEBORAH                    VANDER-BEND                                 VANDER-BEND MANUFACTURING
PO BOX 19042                                2701 ORCHARD PKWY                           2701 ORCHARD PKWY
STANFORD CA 94309                           SAN JOSE CA 95134                           SAN JOSE CA 95134




                                                  Page: 71 of 77
                              Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 74 of 79
VANGARD CONCEPT OFFICES                 VC DISPLAYS INC                             VCO
2150 NORTH FIRST ST                     15250 FLIGHT PATH DR                        2150 N FIRST ST
STE 100                                 BROOKSVILLE FL 34604                        STE 100
SAN JOSE CA 95131                                                                   SAN JOSE CA 95131




VELODYNE ACOUSTICS INC                  VENTURELOOP                                 VERIFACTS AUTOMOTIVE
345 DIGITAL DR                          700 LARKSPUR LANDING CIR                    220 NEWPORT CENTER DR 11-281
MORGAN HILL CA 95037                    STE 199                                     NEWPORT BEACH CA 92660
                                        LARKSPUR CA 94901




VERIZON                                 VERIZON                                     VERIZON ENTERPRISE
500 TECHNOLOGY DR                       PO BOX 489                                  PO BOX 15043
STE 550                                 NEWARK NJ 07101-0489                        ALBANY NY 12212-5043
WELDON SPRING MO 63304




VERIZON WIRELESS 772092606-00001        VERIZON WIRELESS 772092606-00005            VERTIV SVC
PO BOX 660108                           PO BOX 660108                               1050 DEARBORN DR
DALLAS TX 75266-0108                    DALLAS TX 75266-0108                        COLUMBUS OH 43085




VERTIV SVC                              VERTIV SVC INC                              VEX ROBOTICS
610 EXECUTIVE CAMPUS DR                 PO BOX 70474                                1519 INTERSTATE 30 WEST
WESTERVILLE OH 43082                    CHICAGO IL 60673                            GREENVILE TX 75402




VEX ROBOTICS INC                        VIANET COMMUNICATIONS                       VICTOR H
6725 FM 1570                            PO BOX 390637                               1449 TRIMINGHAM DR
GREENVILLE TX 75402                     MOUNTAIN VIEW CA 94039                      PLEASANTON CA 94566-8405




VIKING MAGAZINE                         VINES, MICHAEL                              VIRTIUM
50 EMBARCADERO RD                       6360 FARLEY DR                              30052 TOMAS
PALO ALTO CA 94301                      SAN DIEGO CA 92122-3025                     RANCHO SANTA MARGARITA CA 92688




VISIONARY STUDIOS LLC                   VISIONTEK DISTI FOR BIGFOOT NETWORK         VISIONTEK DISTI FOR BIGFOOT NETWORK
225 CEDAR ST 2301                       CORY VESSELLS                               105 PRAIRIE LAKE RD
SEATTLE WA 98121                        120 PRAIRIE LAKE RD UNIT C                  UNIT D
                                        EAST DUNDEE IL 60118                        EAST DUNDEE IL 60118




VITREK CORP                             VIVA CREATIVE                               VIVIDCORTEX INC
12169 KIRKHAM RD                        164 ROLLINS AVE 2ND FL                      300 PRESTON AVE
POWAY CA 92064                          ROCKVILLE MD 20852                          CHARLOTTESVILLE VA 22902




VMWARE                                  VORTEX INDUSTRIES INC                       VORTEX INDUSTRIES INC
3401 HILLVIEW AVE                       FILE 1095                                   3311 EDWARD AVE
PALO ALTO CA 94304                      1801 W OLYMPIC BLVD                         SANTA CLARA CA 95054
                                        PASADENA CA 91199-1095




                                              Page: 72 of 77
                            Case 20-10432-MFW           Doc 8        Filed 02/26/20   Page 75 of 79
VOXMICRO / OXFORDTEC                      VOYA FINANCIAL AS TTEE FBO ADP              VOYAGER INTERNET
20955 PATHFINDER RD                       30 BRAINTREE HILL OFFICE PK                 PO BOX 911190 VICTORIA ST
STE #100                                  BRAINTREE MA 02184                          WEST AUCKLAND 1142
DIAMOND BAR CA 91765                                                                  NEW ZEALAND




VOYANT INSIGHTS INC                       VULCAN INC                                  VULCAN SPRING AND MFG CO
6101 PENN AVE STE 601                     505 5TH AVE S #900                          501 SCHOOLHOUSE RD
PITTSBURGH PA 15206                       SEATTLE WA 98104                            TELFORD PA 18969




VVDN TECHNOLOGIES PRIVATE LIMITED         VVDN TECHNOLOGIES PVT LTD                   VVDN TECHNOLOGIES PVT LTD
B22 INFOCITYI                             B-22 INFOCITY                               B-22 INFOCITY SECTOR
SECTOR 34 HARYANA                         SECTOR 34                                   34 GURUGRAM
GURUGRAM 122001                           GURUGRAM 122001                             HARYANA 122001
INDIA                                     INDIA                                       CHINA




VVDN TECHNOLOGIES PVT LTD                 VXB BEARINGS                                WANG, DIAN
B-22 INFOCITY SECTOR-34                   2165 S DUPONT DR STE F                      3115 LONESOME RIDGE COURT
GURUGRAM HARYANA                          NAHEIM CA 92806                             SUGAR LAND TX 77498
GURUGRAM 122001
INDIA




WARRINGTON COLLEGE OF BUSINESS            WARRINGTON COLLEGE OF BUSINESS              WASHINGTON ATTORNEY GENERAL
ANGELA PERRY BRYAN HALL 300D              ADMINISTRATION                              BOB FERGUSON
PO BOX 117158                             AT U OF FLORIDA                             1125 WASHINGTON ST SE
GAINESVILLE FL 32611                      1384 UNION RD BRYAN HALL RM#212             PO BOX 40100
                                          GAINESVILLE FL 32611                        OLYMPIA WA 98504-0100




WASHINGTON DEPT OF LABOR AND INDUSTRIES   WASHINGTON STATE DEPT OF REVENUE            WASSERSTROM
DIRECTOR                                  PO BOX 47464                                477 S FRONT ST
PO BOX 44000                              OLYMPIA WA 98504-7476                       COLUMBUS OH 43215
OLYMPIA WA 98504-4000




WATANABE, RIRI                            WATCHLAB                                    WATCHLAB
460 E JANICE ST                           1 E ERIE ST                                 1 EAST ERIE ST STE 600
LONG BEACH CA 90805                       CHICAGO IL 60611                            CHICAGO IL 60611




WATERTON GLOBAL RESOURCE MANAGEMENT       WAVE BUSINESS                               WAVE BUSINESS
COMMERCE COURT WEST                       1555 PLYMOUTH ST                            215 MASON CIR
199 BAY ST STE 5050                       MOUNTAIN VIEW CA 94043                      CONCORD CA 94520-1203
TORONTO ON M5L 1E2
CANADA




WAVE COMMUNICATIONS                       WAVE COMMUNICATIONS                         WAYFAIR
35691 DEE PL                              2485 AUTUMNVALE DR STE J                    4 COPLEY PL
FREMONT CA 94536-3346                     SAN JOSE CA 95131                           FLOOR 7
                                                                                      BOSTON MA 02116




WAYNE DAVIS MOBILE WASH AND DETAILING     WCSD#1                                      WEBSTAURANTSTORE
735 SOUTH 49TH ST                         116 CASPER WAY                              40 CITATION LN
RICHMOND CA 94804                         NEWCASTLE WY 82701                          LITITZ PA 17543




                                                Page: 73 of 77
                               Case 20-10432-MFW      Doc 8        Filed 02/26/20   Page 76 of 79
WEBSTAURANTSTORE                         WEGSCHEIDER, KARLHEINZ                     WEITANG FU
2205 OLD PHILADELPHIA PIKE               35562 OAKLEAF DR                           41A SYMPHONY RD
LANCASTER PA 17602-3400                  SAN JOSE CA 95127                          BOSTON MA 02115-4004




WESTEC PLASTICS CORP                     WESTERN RUBBER AND SUPPLY INC MODUS        WESTFIELD GROUP LLC
6757-A LAS POSITAS RD                    ADVANCED                                   835 MARKET ST STE 517
LIVERMORE CA 94551                       1575 GREENVILLE RD                         SAN FRANCISCO CA 94103
                                         LIVERMORE CA 94550




WESTFIELD PROPERTY                       WESTHUES ELECTRIC INC                      WESTMORELAND IU7
WESTFIELD CENTURY CITY OFFICE            PO BOX 18220                               102 EQUITY DR
PO BOX 57187                             KANSAS CITY MO 64133                       GREENSBURG PA 15601
LOS ANGELES CA 90074-7187




WESTPAK INC                              WET SOUNDS                                 WET SOUNDS
83 GREAT OAKS BLVD                       9330 W AIRPORT BLVD                        10621 S SAM HOUSTON PKWY W
SAN JOSE CA 95119                        HOUSTON TX 77031                           HOUSTON TX 77071




WETA WORKSHOP LTD                        WEWORK                                     WEWORK COMPANIES INC
21 CAMPERDOWN RD                         222 BROADWAY                               CHAYANNE NICODEMUS
PO BOX 15-208                            19TH FL                                    222 BROADWAY 19TH FL
MIRAMAR 6243                             NEW YORK NY 10038                          NEW YORK NY 10038
PORTUGAL




WHEELER, ROBERT                          WHIZZ SYSTEMS INC                          WIENTGE, KINGSLEY
11529 ROCK SPRING CT                     3240 SCOTT BLVD                            2964 S US ROUTE 42
CUPERTINO CA 95014                       SANTA CLARA CA 95054                       LEBANON OH 45036-8887




WILINE NETWORKS 413132 (921)             WILINE NETWORKS 625258V                    WILINE NETWORKS 914421 (425)
104 CARNEGIE CTR                         DEPT LA 24599                              DEPT LA 24599
STE 106                                  PASADENA CA 91185-4599                     PASADENA CA 91185-4599
PRINCETON NJ 08540-6248




WILINE NETWORKS INC                      WILINE NETWORKS INC                        WILLOW GARAGE INC
104 CARNEGIE CTR                         PO BOX 102150                              MR SCOTT HASSAN
STE 106                                  PASADENA CA 91189-2150                     MANAGER
PRINCETON NJ 08540-6248                                                             548 MARKET STREET #63636
                                                                                    SAN FRANCISCO CA 94104




WILSON, JASON                            WILSON, JASON PAUL                         WILSON, RICH
325 UNION AVE #123                       2890 SCOTTSDALE DR                         201 BURLINGTON RD
CAMPBELL CA 95008                        SAN JOSE CA 95148                          BEDFORD MA 01730




WINDOW BOOK INC                          WINDOWS AND BEYOND INC                     WINDOWS, MARVIN
300 FRANKLIN ST                          4020 FABIAN WAY #101                       2020 SILVER BELL RD STE 15
CAMBRIDGE MA 02139                       PALO ALTO CA 94303                         EAGAN MN 55122




                                               Page: 74 of 77
                              Case 20-10432-MFW       Doc 8       Filed 02/26/20   Page 77 of 79
WINDSOR HOMES                           WINSTON SALEM FORSYTH COUNTY SCHOOLS       WIRECARECOM
7505 WESTFIELD DR                       475 CORPORATE SQUARE DR                    PO BOX 11
FORT WAYNE IN 46825-3378                WINSTON-SALEM NC 27105                     LAFAYETTE NJ 07848-0011




WISERSPREAD                             WISTIA MA                                  WITRONIX
571 PUCCINI DR                          17 TUDOR ST                                631 E BOUGHTON RD STE 240
SUNNYVALE CA 94087                      CAMBRIDGE MA 02139                         BOLINGBROOK IL 60440




WL GORE AND ASSOCIATES INC              WONG ELECTRIC INC                          WOOD, RYAN
1901 BARKSDALE RD                       4067 TRANSPORT ST                          1603 S FAIRFAX AV
NEWARK NJ 19711                         PALO ALTO CA 94303-4914                    LOS ANGELES CA 90019




WOODRUFF SAWYER AND CO                  WOODRUFF SAWYER AND CO                     WORLD 50
50 CALIFORNIA ST                        PO BOX 45057                               3525 PIEDMONT ROAD NE BUILDING 7 STE 600
12TH FLOOR                              SAN FRANCISCO CA 94145-9950                ATLANTA GA 30305
SAN FRANCISCO CA 94111




WORLD PRODUCTS INC                      WORLD STAR TECH                            WORLD STAR TECHNOLOGIES INC
19654 8TH ST E                          185 KONRAD CRESENT                         321 LESMILL RD
SONOMA CA 95476                         MARKHAM ON L3E 8T9                         TORONTO ON
                                        CANADA                                     CANADA




WPG AMERICAS                            WRIGHT MEDIA                               WRIGHT, DONNA
5285 HELLYER AVE                        1805 HILLYER ROBINSON INDUSTRIAL PKWY      31487 STATE HWY 37
STE 150                                 STE B                                      HINTON OK 73047
SAN JOSE CA 95138                       ANNISTON AL 36207-6730




WU, MICHAEL                             WUJI ELECTRICAL HK CO LIMITED EFT          WUJI ELECTRICAL HK CO, LIMITED
9210 CORPORATE BLVD STE 410             ROOMS 131819 HOLLYWOOD PLAZA               HOLLYWOOD PLZ 610 ROOMS 1318-19
ROCKVILLE MD 20850-6264                 610 NATHAN RD                              NATHAN RD
                                        MONGKOK, KOWLOON                           MONGKOK
                                        HONG KONG                                  HONG KONG




WUJI ELECTRONIC                         WURTH ELECTRONICS MIDCOM                   WYATT, KASEY
XIAWEI CHAOLANG INDUSTRIAL ZONE         121 AIRPORT DR                             2843 SOUTH CT
DONGGUAN                                PO BOX 1330                                PALO ALTO CA 94306
GUANGDONG                               WATERTOWN SD 57201
CHINA




WYATT, KASEY L                          WYATT, KYLE                                WYATT, THOMAS
2843 SOUTH CT                           2843 SOUTH CT                              2843 SOUTH CT
PALO ALTO CA 94306                      PALO ALTO CA 94306                         PALO ALTO CA 94306




WYATT, TOM                              XEROX                                      XIAOKAI LI
2843 SOUTH CT                           45 GLOVER AVE                              878 WINDMILL PARK LN
PALO ALTO CA 94306                      NORWALK CT 06850                           MOUNTAIN VIEW CA 94043-4604




                                              Page: 75 of 77
                               Case 20-10432-MFW       Doc 8        Filed 02/26/20   Page 78 of 79
YBARRA'S PAINTING                        YINYAN MODEL TECH LTD                       YINYAN MODEL TECH LTD
544 COLUMBIA AVE                         2861 SATURN ST                              EMAX INDUSTIRAL PARK
SAN JOSE CA 95126                        STE A                                       GAO-LONG INDUSTRIAL ZONE HUANZHULI VAILLAGE
                                         BREA CA 92821                               CHANGPING TOWN
                                                                                     CHINA




YOUNGJIN ASTECH CO DAEJI WON             YU, HAMILTON                                ZAYO GROUP
300 - 4 GONGDAN-DONG GUMI                588 FRANKLIN AV 2                           PO BOX 952136
GYEONGBUK 730906                         BRROKLYN NY 11238                           DALLAS TX 75395-2136
KOREA




ZAYO GROUP                               ZAZZLE                                      ZEBRA TECHNOLOGIES
1821 30TH ST                             1185 CAMPBELL AVE                           475 HALF DAY RD STE 500
UNIT A                                   SAN JOSE CA 95126                           LINCOLNSHIRE IL 60069
BOULDER CO 80301




ZENDESK INC                              ZEROCATER INC                               ZESTY INC
DEPT CH 19895                            115 STILLMAN ST                             PO BOX 206600
PALATINE IL 60055-9895                   SAN FRANCISCO CA 94107                      DALLAS TX 75320-6600




ZHAOHONG ELECTRONIC FACTORY, GREEN QU    ZHEJIANG TIANLE IMP AND EXP CO              ZHEJIANG TIANLE IMP AND EXP CO SKY ZHANG
6F1 NO 823 HUAZHOU RD                    528 GUANHE RD                               GUANHE RD SHENGZHOU
HAIZHU GUANGZHOU                         SHENGZHOU                                   CITY ZHEJIANG SN
GUANGDONG                                ZHEJIANG 312400                             CHINA
CHINA                                    CHINA




ZIEMIAN, DEREK                           ZJTEX ELECTRIC GROUP CO LTD,                ZNOVATE
864 PARK DR APT D                        525 YINYI BUND BLDG                         38 MT VERNON ST
MOUNTAIN VIEW CA 94040                   NO132 RENMIN RD                             BRIGHTON MA 02135
                                         NINGBO, ZHEJIANG
                                         CHINA




ZNOVATECOM                               ZONES INC                                   ZOOM IMAGING SOLUTIONS
38 MT VERNON ST                          6540 SOUTH GLACIER ST                       390 RAILROAD CT
BRIGHTON MA 02135                        SEATTLE WA 98188-4737                       MILPITAS CA 95035




ZOOM IMAGING SOLUTIONS INC               ZOOMDATA                                    ZOOMERMEDIA LTD
200 S HARDING BLVD                       11921 FREEDOM DR STE 750                    70 JEFFERSON AVE
ROSEVILLE CA 95678                       RESTON VA 20190                             TORONTO ON M6K1Y4
                                                                                     CANADA




ZOOSK                                    ZORO                                        ZORO INC
ACCOUNTS PAYABLE                         909 ASBURY DR                               PO BOX 481193
555 MISSION ST 3RD FL                    BUFFALO GROVE IL 60089                      NILES IL 60714-6193
SAN FRANCISCO CA 94105




ZORO INC                                 ZORO TOOLS INC                              ZYTO, SACHA
1000 ASBURY DR                           PO BOX 5233                                 38 MT VERNON ST
BUFFALO GROVE IL 60089                   JANESVILLE WI 53547-5233                    BRIGHTON MA 02135




                                               Page: 76 of 77
                    Case 20-10432-MFW   Doc 8   Filed 02/26/20   Page 79 of 79
ZYTO, SACHA
20 WOODSTOCK AVE
BRIGHTON MA 02135




                                  Page: 77 of 77
